EXHIBIT 10.22

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

Dated as of September 12, 2005

 

Between

 

THE PARTIES THAT ARE SIGNATORIES HERETO,

as Borrower

 

and

 

LEHMAN BROTHERS BANK, FSB,

individually and as Agent for one or more Co-Lenders,

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

I.

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1      Section 1.1   

Definitions.

   1      Section 1.2   

Principles of Construction.

   29

II.

   GENERAL TERMS    29      Section 2.1   

Loan Commitment; Disbursement to Borrower.

   29      2.1.1    Agreement to Lend and Borrow.    29      2.1.2    Single
Disbursement to Borrower.    30      2.1.3    The Note, Security Instruments and
Loan Documents.    30      2.1.4    Use of Proceeds.    30      Section 2.2   

Interest; Loan Payments; Late Payment Charge.

   30      2.2.1    Payments.    30      2.2.2    Interest Calculation.    31  
   2.2.3    Eurodollar Rate Unascertainable; Illegality; Increased Costs.    32
     2.2.4    Payment on Maturity Date.    34      2.2.5    Payments after
Default.    34      2.2.6    Late Payment Charge.    34      2.2.7    Usury
Savings.    35      2.2.8    Indemnified Taxes.    35      2.2.9    Replacement
of Lenders.    36      Section 2.3   

Prepayments.

   37      2.3.1    Voluntary Prepayments.    37      2.3.2    Mandatory
Prepayments.    38      2.3.3    Prepayments After Default.    38      2.3.4   
Making of Payments.    38      2.3.5    Application of Prepayments.    38     
Section 2.4   

Interest Rate Cap Agreement.

   38      Section 2.5   

Release of Property.

   41      2.5.1    Release of Individual Property.    41      2.5.2    Release
on Payment in Full.    41      Section 2.6   

Substitution of Properties.

   43

III.

   CASH MANAGEMENT    51      Section 3.1   

Establishment of Accounts.

   51      Section 3.2   

Deposits into Lockbox Account.

   53



--------------------------------------------------------------------------------

     Section 3.3   

Account Name.

   54      Section 3.4   

Eligible Accounts.

   54      Section 3.5   

Permitted Investments.

   54      Section 3.6   

The Initial Deposits.

   55      Section 3.7   

Transfer To and Disbursements from the Lockbox Account.

   55      Section 3.8   

Withdrawals From the Tax Account and the Insurance Premium Account.

   56      Section 3.9   

Withdrawals from the Replacement Reserve Account.

   56      Section 3.10   

Withdrawals from the Required Repair Account.

   56      Section 3.11   

Withdrawals from the Debt Service Account.

   57      Section 3.12   

Intentionally Deleted.

   57      Section 3.13   

Intentionally Deleted.

   57      Section 3.14   

Withdrawals from the Mezzanine Loan Account.

   57      Section 3.15   

Withdrawals from the Ground Rent Account.

   57      Section 3.16   

Withdrawals from the Borrower Expense Account.

   57      Section 3.17   

Sole Dominion and Control.

   57      Section 3.18   

Security Interest.

   57      Section 3.19   

Rights on Default.

   57      Section 3.20   

Financing Statement; Further Assurances.

   58      Section 3.21   

Borrower’s Obligation Not Affected.

   58      Section 3.22   

Payments Received Under this Agreement.

   58      Section 3.23   

Interest Rate Cap Agreement Payments.

   59      Section 3.24   

Lender Reliance.

   59 IV.    REPRESENTATIONS AND WARRANTIES    59      Section 4.1   

Borrower Representations.

   59      4.1.1    Organization.    59      4.1.2    Proceedings.    59     
4.1.3    No Conflicts.    60      4.1.4    Litigation.    60      4.1.5   
Agreements.    60      4.1.6    Solvency.    60      4.1.7    Full and Accurate
Disclosure.    61      4.1.8    No Plan Assets.    61

 

ii



--------------------------------------------------------------------------------

     4.1.9      Compliance.    61      4.1.10    Financial Information.    62  
   4.1.11    Condemnation.    62      4.1.12    Federal Reserve Regulations.   
62      4.1.13    Utilities and Public Access.    62      4.1.14    Not a
Foreign Person.    62      4.1.15    Separate Lots.    63      4.1.16   
Assessments.    63      4.1.17    Enforceability.    63      4.1.18    No Prior
Assignment.    63      4.1.19    Insurance.    63      4.1.20    Use of
Property.    63      4.1.21    Certificate of Occupancy; Licenses.    63     
4.1.22    Flood Zone.    63      4.1.23    Physical Condition.    64      4.1.24
   Boundaries.    64      4.1.25    Leases.    64      4.1.26    [Reserved]   
65      4.1.27    [Reserved]    65      4.1.28    Filing and Recording Taxes.   
65      4.1.29    Franchise Agreement.    65      4.1.30    Management
Agreement.    65      4.1.31    Illegal Activity.    65      4.1.32    No Change
in Facts or Circumstances; Disclosure.    66      4.1.33    Investment Company
Act.    66      4.1.34    Principal Place of Business; State of Organization.   
66      4.1.35    Single Purpose Entity.    66      4.1.36    Business Purposes.
   71      4.1.37    Taxes.    72      4.1.38    Forfeiture.    72      4.1.39
   Environmental Representations and Warranties.    72      4.1.40    Taxpayer
Identification Number.    72      4.1.41    OFAC.    73

 

iii



--------------------------------------------------------------------------------

     4.1.42    Ground Lease Representations.    73      4.1.43    Deposit
Accounts.    74      4.1.44    Embargoed Person.    75      4.1.45    Personal
Property.    76      4.1.46    Operating Lease.    76      Section 4.2   

Survival of Representations.

   76 V.    BORROWER COVENANTS    76      Section 5.1   

Affirmative Covenants.

   76      5.1.1    Existence; Compliance with Legal Requirements.    76     
5.1.2    Taxes and Other Charges.    77      5.1.3    Litigation.    78     
5.1.4    Access to Properties.    78      5.1.5    Notice of Default.    78     
5.1.6    Cooperate in Legal Proceedings.    79      5.1.7    Award and Insurance
Benefits.    79      5.1.8    Further Assurances.    79      5.1.9    Mortgage
and Intangible Taxes.    79      5.1.10    Financial Reporting.    79     
5.1.11    Business and Operations.    82      5.1.12    Costs of Enforcement.   
82      5.1.13    Estoppel Statement.    83      5.1.14    Loan Proceeds.    84
     5.1.15    Performance by Borrower.    84      5.1.16    Confirmation of
Representations.    84      5.1.17    Leasing Matters.    84      5.1.18   
Management Agreement.    86      5.1.19    Environmental Covenants.    88     
5.1.20    Alterations.    89      5.1.21    Franchise Agreement.    90     
5.1.22    The Ground Lease.    91      5.1.23    OFAC.    93      5.1.24   
Operating Lease.    93      5.1.25    Maintenance of Personal Property.    94

 

iv



--------------------------------------------------------------------------------

     5.1.26    REIT Status.    95      5.1.27    O&M Program.    95      Section
5.2   

Negative Covenants.

   95      5.2.1    Liens.    95      5.2.2    Dissolution.    96      5.2.3   
Change In Business.    96      5.2.4    Debt Cancellation.    96      5.2.5   
Zoning.    97      5.2.6    No Joint Assessment.    97      5.2.7    Name,
Identity, Structure, or Principal Place of Business.    97      5.2.8    ERISA.
   97      5.2.9    Affiliate Transactions.    98      5.2.10    Transfers.   
98      5.2.11    Permitted Transfer.    101      Section 5.3   

REIT.

   103 VI.    INSURANCE; CASUALTY; CONDEMNATION    103      Section 6.1   

Insurance.

   103      Section 6.2   

Casualty.

   109      Section 6.3   

Condemnation.

   109      Section 6.4   

Restoration.

   109 VII.    RESERVE FUNDS    114      Section 7.1   

Required Repair Funds.

   114      7.1.1    Required Repairs.    114      7.1.2    Deposits.    114  
   7.1.3    Release of Required Repair Funds.    114      Section 7.2   

Tax and Insurance Escrow Fund.

   115      Section 7.3   

Replacements and Replacement Reserve.

   116      7.3.1    Replacement Reserve Fund.    116      7.3.2   
Disbursements from Replacement Reserve Account.    117      7.3.3    Performance
of Replacements.    118      7.3.4    Balance in the Replacement Reserve
Account.    119      Section 7.4   

Intentionally Deleted.

   119      Section 7.5   

Intentionally Deleted.

   119

 

v



--------------------------------------------------------------------------------

     Section 7.6   

Ground Lease Escrow Fund.

   119      Section 7.7   

Reserve Funds, Generally.

   120      Section 7.8   

Letters of Credit.

   120 VIII.    DEFAULTS    121      Section 8.1   

Event of Default.

   121      Section 8.2   

Remedies.

   126      Section 8.3   

Remedies Cumulative; Waivers.

   127 IX.    SPECIAL PROVISIONS    127      Section 9.1   

Sale of Notes and Securitization

   127      Section 9.2   

Securitization Indemnification.

   129      Section 9.3   

Servicer.

   132      Section 9.4   

Exculpation.

   132      Section 9.5   

Reserved.

   134      Section 9.6   

Contributions and Waivers.

   134      Section 9.7   

Syndication

   138      9.7.1    Syndication.    138      9.7.2    Sale of Loan, Co-Lenders,
Participations and Servicing.    138      9.7.3    Cooperation in Syndication.
   141      9.7.4   

Payment of Agent’s, and Co-Lender’s Expenses, Indemnity, etc.

Borrower and Guarantor shall:

   143      9.7.5    Limitation of Liability.    145      9.7.6    No Joint
Venture.    145      9.7.7    Voting Rights of Co-Lenders.    145      Section
9.8   

Reallocation of Loan Amounts.

   145 X.    MISCELLANEOUS    146      Section 10.1   

Survival.

   146      Section 10.2   

Lender’s Discretion.

   146      Section 10.3   

Governing Law.

   146      Section 10.4   

Modification, Waiver in Writing.

   147      Section 10.5   

Delay Not a Waiver.

   147      Section 10.6   

Notices.

   147      Section 10.7   

Trial by Jury.

   149      Section 10.8   

Headings.

   149

 

vi



--------------------------------------------------------------------------------

     Section 10.9    Severability.    149      Section 10.10    Preferences.   
149      Section 10.11    Waiver of Notice.    149      Section 10.12   
Remedies of Borrower.    150      Section 10.13    Expenses; Indemnity.    150  
   Section 10.14    Schedules and Exhibits Incorporated.    151      Section
10.15    Offsets, Counterclaims and Defenses.    152      Section 10.16    No
Joint Venture or Partnership; No Third Party Beneficiaries.    152      Section
10.17    Publicity.    152      Section 10.18    Cross-Default;
Cross-Collateralization; Waiver of Marshalling of Assets.    152      Section
10.19    Waiver of Counterclaim.    153      Section 10.20    Conflict;
Construction of Documents; Reliance.    153      Section 10.21    Brokers and
Financial Advisors.    154      Section 10.22    Prior Agreements.    154

SCHEDULE I Properties - Allocated Loan Amounts

    

SCHEDULE II Rent Roll / Leases

    

SCHEDULE III Required Repairs - Deadlines For Completion

    

SCHEDULE IV Organizational Chart of Borrower

    

SCHEDULE V Scheduled Amortization Payments

    

SCHEDULE VI Ground Leases

    

SCHEDULE VII O&M Program Properties

    

SCHEDULE VIII Reserved

    

SCHEDULE IX Reserved

    

SCHEDULE X Franchise Agreement / Franchisor

    

SCHEDULE XI Management Agreement / Manager

    

SCHEDULE XII Operating Lease / Operating Tenant / Subordination and Attornment
Agreement

    

SCHEDULE XIII Borrower’s Principal Place of Business / Organizational ID Number
/ Tax ID Number

    

EXHIBIT A Property Account Bank Property Account Agreement

    

EXHIBIT B Tenant Notice Letter

    

EXHIBIT C Form of Assignment of Interest Rate Cap

    

EXHIBIT D Credit Card Company Notice Letter

    

 

vii



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of September     , 2005 (as amended, restated,
replaced, supplemented, extended or otherwise modified from time to time, this
“Agreement”), between LEHMAN BROTHERS BANK, FSB, a federal stock savings bank,
having an address at 1000 West Street, Suite 200, Wilmington, Delaware 19801,
individually and as Agent for one or more Co-Lenders (“Lender”) and the
undersigned borrowers listed on the signature pages hereto, each of the
foregoing having an office at 4501 N. Fairfax Drive, Suite 500, Arlington,
Virginia 22203 (hereinafter referred to, individually and collectively, as the
context may require, as a “Borrower” or “Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Counterparty” means any Counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a long-term unsecured debt rating of not less than
“AA-” (or the equivalent) by the Rating Agencies.

 

“Account Collateral” shall mean: (i) the Accounts, and all Cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, Cash, instruments and other property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and (iv) to the extent not covered by
clauses (i) - (iii) above, all “proceeds” (as defined under the UCC as in effect
in the State in which the Accounts are located) of any or all of the foregoing.

 

“Accounts” shall mean, collectively, the Property Account, the Post-Termination
Property Account, the Tax Account, the Insurance Premium Account, the Required
Repair Account, the Replacement Reserve Account, the Ground Rent Account, the
Debt Service Account, the Borrower Expense Account, and the Lockbox Account and
any other accounts established pursuant to the Loan Documents.



--------------------------------------------------------------------------------

“Accounts Receivable” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to each Individual Property.

 

“ACM” shall have the meaning set forth in Section 5.1.27.

 

“Actual Amount” shall have the meaning set forth in the definition of
“Replacement Reserve Monthly Deposit” in this Section 1.1.

 

“Additional Indemnified Liabilities” shall have the meaning set forth in
Section 10.13(b) hereof.

 

“Adjusted Debt Service” shall mean, with respect to any particular period of
time, the payments of principal and interest that would be due on the
outstanding principal balance of the Loan assuming a loan constant equal to
8.558% for such period.

 

“Adjusted Prime Rate” shall mean an interest rate per annum equal to the Prime
Rate in effect from time to time plus one percent (1%) per annum.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person. Such term shall include the Guarantor unless otherwise specified or
if the context may otherwise require.

 

“Affiliated Manager” shall mean any property manager which is an Affiliate of,
or in which Borrower, Principal, or any Guarantor has, directly or indirectly,
any legal, beneficial or economic interest.

 

“Agent” shall have the meaning set forth in Section 9.7.2(d) hereof.

 

“Allocated Loan Amount” shall mean, for an Individual Property, the amount set
forth on Schedule I attached hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold Amount” shall have the meaning set forth in Section 5.1.20
hereof.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures, for each Individual Property prepared by Borrower for the
applicable Fiscal Year or other period.

 

“Applicable Contribution” shall have the meaning set forth in Section 9.6(f)
hereof.

 

“Applicable Interest Rate” shall mean (A) from and including the date of this
Agreement through October 8, 2005, an interest rate per annum equal to 5.08%;
and (B) for each successive Interest Period through and including the date on
which the Debt is paid in full, an interest rate

 

- 2 -



--------------------------------------------------------------------------------

per annum equal to (I) the Eurodollar Rate or (II) the Adjusted Prime Rate, if
the Loan begins bearing interest at the Adjusted Prime Rate in accordance with
the provisions of Section 2.2.3 hereof.

 

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders.

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA and USPAP, prepared by an independent third party appraiser holding an
MAI designation, who is State licensed or State certified if required under the
laws of the State where the applicable Individual Property is located, who meets
the requirements of FIRREA and USPAP and who is otherwise reasonably
satisfactory to Lender.

 

“Approved Accountant” shall mean a “Big Four” accounting firm, or other
independent certified public accountant reasonably acceptable to Lender.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.10(d)
hereof.

 

“Approved Capital Budget” shall mean a Capital Budget that has been approved by
Lender.

 

“Approved Capital Budget Expenditure Amount” shall mean the annual amount
budgeted to be spent for FF&E and other Replacements pursuant to the Approved
Capital Budget; provided, however, that solely for purposes of the “Replacement
Reserve Monthly Deposit” determination for Fiscal Years 2008, 2009 and 2010, if
the annual amount budgeted to be spent for FF&E and other Replacements pursuant
to the Approved Capital Budget is (A) greater than five percent (5%) of the
annual Gross Income from Operations for each Individual Property, the “Approved
Capital Budget Expenditure Amount” shall be deemed to equal five percent (5%) of
the annual Gross Income from Operations for such Individual Property, and
(B) equal to or less than five percent (5%) of the annual Gross Income from
Operations for each Individual Property, the “Approved Capital Budget
Expenditure Amount” shall be deemed to equal such annual amount budgeted to be
spent for FF&E and other Replacements pursuant to the Approved Capital Budget.

 

“Approved Expenses” shall have the meaning set forth in Section 3.7(b)(ix)
hereof.

 

“Assignment and Assumption” shall have the meaning set forth in Section 9.7.2
hereof.

 

“Assignment of Interest Rate Cap” shall mean that certain Collateral Assignment
of Interest Rate Cap Agreement made by Borrower to Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Assignment of Leases” shall mean, with respect to each Individual Property,
that certain first priority Assignment of Leases and Rents, dated as of the date
hereof, from Borrower, as assignor, to Lender, as assignee, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

- 3 -



--------------------------------------------------------------------------------

“Assignment of Management Agreement” shall mean, with respect to each Individual
Property, that certain Conditional Assignment and Subordination of Management
Agreement and Management Fees dated the date hereof among Lender, Borrower,
Operating Tenant and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Assignment of Security Agreement” shall mean, with respect to each Operating
Lease, that certain assignment of security agreement dated the date hereof given
by Borrower to Lender with respect to the related Operating Lease Security
Agreement.

 

“Austin Borrower” shall mean CapStar AP Partners, L.P., a Delaware limited
partnership, together with its successors and assigns.

 

“Austin Pledge Agreement” shall mean that certain Pledge and Security Agreement,
dated the date hereof, given by the Austin Borrower to Lender with respect to
the Austin Pledged Interests.

 

“Austin Pledged Interests” shall mean the twenty-four percent (24%) limited
partnership interest owned by the Austin Borrower in the Philadelphia Fee Owner,
and which has been pledged to Lender as additional security for the Loan.

 

“Austin Property” shall mean the Individual Property identified as property
number      on Schedule I attached hereto.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).

 

“Basic Carrying Costs” shall mean, with respect to each Individual Property, the
sum of the following costs associated with such Individual Property for the
relevant Fiscal Year or payment period: (i) Taxes and (ii) Insurance Premiums
and (iii) if applicable to such Individual Property, Ground Rent.

 

“Benefit Amount” shall have the meaning set forth in Section 9.6(d) hereof.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

 

“Borrower Expense Account” shall have the meaning set forth in Section 3.1(c)(x)
hereof.

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(d) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

- 4 -



--------------------------------------------------------------------------------

“Business Party” shall have the meaning set forth in Section 4.1.35(aa) hereof.

 

“Capital Budget” shall have the meaning set forth in the Operating Lease.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such fund delivered by wire
transfer.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Co-Lender” shall have the meaning set forth in Section 9.7.2(a) hereof.

 

“Co-Lending Agreement” shall mean the Co-Lending Agreement entered into between
Lender, individually as a Co-Lender and as Agent and the other Co-Lenders in the
event of a Syndication, as the same may be further supplemented, modified,
amended or restated.

 

“Collateral” shall mean the Properties, the Accounts, the Reserve Funds, the
Guaranty, the Personal Property, the Rents, the Account Collateral, the Austin
Pledged Interests and all other real or personal property of Borrower or any
Guarantor that is at any time pledged, mortgaged or otherwise given as security
to Lender for the payment of the Debt under the Security Instruments, this
Agreement or any other Loan Document.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

“Contribution” shall have the meaning set forth in Section 9.6(a) hereof.

 

“Control” (and the correlative terms “controlled by” and “controlling”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise.

 

- 5 -



--------------------------------------------------------------------------------

“Counterparty” shall mean the issuer of the Interest Rate Cap Agreement.

 

“Creditors Rights Laws” shall mean with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instruments or any other Loan Document, including,
without limitation, all Reserve Fund Deposits.

 

“Debt Service” shall mean, with respect to any particular period of time,
interest payments and all Scheduled Amortization Payments due under the Note for
such period.

 

“Debt Service Account” shall have the meaning set forth in Section 3.1(c)(iii)
hereof.

 

“Debt Service Coverage Ratio” shall mean a ratio in which:

 

(a) the numerator is the Net Operating Income for the 12 full calendar month
period preceding the date of calculation as set forth in the financial
statements required hereunder, adjusted for (i) assumed management fees of three
percent (3%) of Gross Income from Operations and (ii) assumed Replacement
Reserve Fund contributions equal to four percent (4%) of Gross Income from
Operations; and

 

(b) the denominator is the greater of (i) the aggregate amount of Debt Service
and Mezzanine Debt Service which would be due and payable for such period, and
(ii) the aggregate amount of Adjusted Debt Service and Mezzanine Adjusted Debt
Service which would be due and payable for such period.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%) above the
Applicable Interest Rate.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Doubletree Albuquerque Property” shall mean the Individual Property identified
as property number      on Schedule I attached hereto.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State-chartered depository institution or trust
company which complies with the definition of

 

- 6 -



--------------------------------------------------------------------------------

Eligible Institution or (b) a segregated trust account or accounts maintained
with a federal or State chartered depository institution or trust company acting
in its fiduciary capacity which, in the case of a State chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R.§9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and State
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company,
insured by the Federal Deposit Insurance Corporation, (a) the short term
unsecured debt obligations or commercial paper of which are rated at least A-1
by S&P, P-1 by Moody’s and F-1 by Fitch in the case of accounts in which funds
are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least AA by Fitch and S&P and Aa2 by Moody’s
in the case of accounts in which funds are held for more than thirty (30) days.

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.44 hereof.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement executed by Borrower and Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, and other legally enforceable standards,
policies, government directives or requirements, as well as common law, related
to the generation, manufacture, processing, use, treatment, storage, Release or
handling of Hazardous Materials, that, apply to Borrower and Guarantor or any
Property, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act and the Resource Conservation and
Recovery Act.

 

“Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.

 

“Environmental Reports” shall have the meaning set forth in Section 4.1.39
hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“Eurodollar Rate” shall mean, with respect to any Interest Period, an interest
rate per annum equal to LIBOR plus 1.35% per annum.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall mean for each Payment Date, an amount equal to the
difference between (a) the amount of funds on deposit in the Lockbox Account on
the date immediately preceding such Payment Date (and if such day is not a
Business Day then the preceding day which is a Business Day), less (b) the
amounts disbursed on such date into the Ground Rent Account, the Tax Account,
the Insurance Premium Account, the Debt Service Account, the Replacement Reserve
Account, the Borrower Expense Account, and the Mezzanine Loan Account in
accordance with Section 3.7 hereof.

 

- 7 -



--------------------------------------------------------------------------------

“Excess Expenditure Amount” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Extended Maturity Date: shall have the meaning set forth in Section 2.2.1(c)
hereof.

 

“Extension Fee” shall mean one-quarter percent (0.25%) of the original principal
amount of the Loan.

 

“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to the Property that (i) is not set forth on the Approved Annual
Budget and (ii) is not subject to payment by withdrawals from the Replacement
Reserve Account or Required Repair Account. Borrower shall deliver promptly to
Lender a reasonably detailed explanation of such proposed Extraordinary Expense
for the approval of Lender.

 

“Fee Estate” shall mean, with respect to any Ground Lease, the fee interest of
the lessor under such Ground Lease in the Land and the Improvements demised
under such Ground Lease.

 

“Fee Owner” shall mean, with respect to any Ground Lease, the owner of the
lessor’s interest in such Ground Lease and the related Fee Estate.

 

“FF&E” shall mean, with respect to each Individual Property, furnishings,
fixtures and equipment in the guest rooms, hallways, lobbies, restaurants,
lounges, meeting and banquet rooms, parking facilities and other public areas
and other items included in the term “FF&E” as defined in the Operating Lease.

 

“FF&E Limitation” shall have the meaning set forth in the Operating Lease.

 

“FF&E Note” shall have the meaning set forth in the Operating Lease.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Flood Insurance Act” shall have the meaning set forth in Section 6.1(a)(vii)
hereof.

 

“Force Majeure Delay” shall mean any act of God or the elements, fire or other
casualty, strike or other labor dispute, inability to obtain materials, failure
of power or other necessary utilities, governmental pre-emption in a national
emergency, riot, insurrection and war, or any other event or circumstance
(excluding sufficiency of funds) which is beyond the reasonable control and not
due to the fault or negligence of Borrower, which delays, prevents or prohibits
Borrower’s Restoration of the Improvements for a period of at least three
consecutive days;

 

- 8 -



--------------------------------------------------------------------------------

provided, however, that (i) no such cause or event shall be deemed to be a Force
Majeure Delay unless Borrower shall have given Lender reasonably prompt written
notice of such delay, and (ii) Borrower shall continue to make its monthly debt
service, escrow and reserve payments pursuant to the terms of this Agreement,
the Note and the other Loan Documents, notwithstanding the occurrence of such
Force Majeure Delay.

 

“Franchise Agreement” shall mean those certain franchise agreements more
specifically identified on Schedule X attached hereto.

 

“Franchisor” shall mean the franchisors with respect to the Franchise Agreement,
as same is identified on Schedule X attached hereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence
having jurisdiction over all or any portion of an Individual Property, Borrower,
Principal, Operating Tenant, Mezzanine Borrower, REIT or Guarantor.

 

“Gross Income from Operations” shall mean all income, computed in accordance
with GAAP, derived from the ownership and operation of the Properties from
whatever source, including, but not limited to, the Rents, utility charges,
escalations, service fees or charges, license fees, parking fees, rent
concessions or credits, and other required pass-throughs and but excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower to any Governmental Authority, refunds and uncollectible accounts,
sales of furniture, fixtures and equipment, Insurance Proceeds (other than
business interruption or other loss of income insurance), Awards, security
deposits, utility and other similar deposits, payments received under the
Interest Rate Cap Agreement, interest on credit accounts, interest on the
Reserve Funds, and any disbursements to Borrower from the Reserve Funds. Gross
income shall not be diminished as a result of the Security Instruments or the
creation of any intervening estate or interest in a Property or any part
thereof.

 

“Ground Lease” shall mean, individually and collectively, as the context may
require, each ground lease described on Schedule VI attached hereto and made a
part hereof, if any, as such Schedule may be amended from time to time upon the
release and/or substitution of an Individual Property .

 

“Ground Lease Escrow Fund” shall have the meaning set forth in Section 7.6
hereof.

 

“Ground Rent” shall have the meaning set forth in Section 7.6 hereof.

 

“Ground Rent Account” shall have the meaning set forth in Section 3.1(c)(vii)
hereof.

 

“Guarantor” shall mean the Operating Partnership, jointly and severally, and any
other entity guaranteeing any payment or performance obligation of Borrower.

 

- 9 -



--------------------------------------------------------------------------------

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of Borrower,
dated as of the date hereof, from Guarantor to Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Hazardous Materials” shall mean any material or substance now or in the future
defined or regulated as a “hazardous substance,” “hazardous material,”
“hazardous waste,” “toxic substance,” “toxic pollutant,” “contaminant,”
“pollutant” or other words of similar import within the meaning of applicable
Environmental Law, including; without limitation, petroleum and petroleum
by-products, gasoline, diesel fuel and oil; radioactive materials;
polychlorinated biphenyls (“PCBs”); lead and lead-based paint; asbestos or
asbestos-containing materials in any form that is or could reasonably be
expected to become friable; and mold that could reasonably be expected to
adversely affect human health.

 

“Hilton Airport Grand Rapids Property” shall mean the Individual Property
identified as property number      on Schedule I attached hereto.

 

“Improvements” shall have the meaning set forth in Article 1 of the related
Security Instrument with respect to each Individual Property.

 

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money); (b) obligations
evidenced by bonds, debentures, notes, or other similar instruments;
(c) obligations for the deferred purchase price of property or services
(including trade obligations); (d) obligations under letters of credit; (e) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (f) obligations secured by any
Liens, whether or not the obligations have been assumed.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 9.7.4(c)
hereof.

 

“Indemnified Parties” shall mean Lender, any Affiliate of Lender who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved in the servicing of the Loan, any Person in whose name the
encumbrance created by the Security Instruments is or will have been recorded,
Persons who may hold or acquire or will have held a full or partial interest in
the Loan, the holders of any Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, members, employees, agents, representatives, Affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan
or any Property, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to, any
successors by merger, consolidation or acquisition of all of Lender’s assets and
business).

 

- 10 -



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority.

 

“Indemnitee” shall have the meaning set forth in Section 9.7.4(c) hereof.

 

“Independent Director” shall have the meaning set forth in Section 4.1.35(aa)
hereof.

 

“Individual Property” shall mean each parcel of real property, including any
Release Property prior to its release or Substitute Property upon substitution,
the Improvements thereon and all Personal Property owned by Borrower and
encumbered by a Security Instrument, together with all rights pertaining to such
Property and Improvements, as more particularly described in Article 1 of each
Security Instrument and referred to therein as the “Property”.

 

“Information” shall have the meaning set forth in Section 9.7.3(b) hereof.

 

“Insolvency Opinion” shall mean, that certain bankruptcy non-consolidation
opinion letter delivered by counsel for Borrower in connection with the Loan and
approved by Lender or the Rating Agencies, as the case may be.

 

“Insurance Premium Account” shall have the meaning set forth in
Section 3.1(c)(ii) hereof.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Interest Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, the period from and
including the ninth (9th) day of the prior calendar month to and including the
eighth (8th) day of the calendar month in which the applicable Payment Date
occurs; provided, however, that with respect to the Payment Date occurring in
October, 2005, the Interest Period shall be the period commencing on the Closing
Date to and including October 8, 2005. Each Interest Period, except for the
Interest Period ending October 8, 2005, shall be a full month and shall not be
shortened by reason of any payment of the Loan prior to the expiration of such
Interest Period.

 

“Interest Rate Cap Agreement” shall mean the Interest Rate Cap Agreement
(together with the confirmation and schedules relating thereto), between an
Acceptable Counterparty and Borrower obtained by Borrower as and when required
under Section 2.4 hereof. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term “Interest Rate Cap Agreement” shall be deemed to
mean such Replacement Interest Rate Cap Agreement.

 

“Interest Shortfall” shall have the meaning set forth in Section 2.3.1(b)
hereof.

 

“Inventory” shall mean “Inventories” as such term is defined in the Operating
Lease.

 

“Investment Grade” shall mean a rating of BBB- or its equivalent by the Rating
Agencies.

 

- 11 -



--------------------------------------------------------------------------------

“Investor” shall have the meaning set forth in Section 5.1.10(i) hereof.

 

“Leases” shall have the meaning set forth in Article 1 of the Security
Instrument with respect to each Individual Property.

 

“Legal Requirements” shall mean, with respect to each Individual Property, all
federal, State, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting such Individual Property or any part thereof,
or the zoning, construction, use, alteration, occupancy or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting such Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

 

“Lehman” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lehman Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean a clean, irrevocable, unconditional, transferable
letter of credit payable on sight draft only, with an initial expiration date of
not less than one (1) year and with automatic renewals for one (1) year periods,
for which Borrower shall have no reimbursement obligation and which
reimbursement obligation is not secured by the Property or any other property
pledged to secure the Note, in favor of Lender and entitling Lender to draw
thereon in New York, New York or in such other city as Lender may determine,
issued by                          or another domestic bank or the U.S. agency
or branch of a foreign bank, provided such other bank has a long-term unsecured
debt rating at the time such letter of credit is delivered and throughout the
term of such letter of credit, of not less than “AA” or “Aa2”, as applicable, as
assigned by the Rating Agencies.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, for the first Interest Period 3.73% per annum. For each
Interest Period thereafter LIBOR shall mean the quoted offered rate for
one-month United States dollar deposits with leading banks in the London
interbank market that appears as of 11:00 a.m. (London time) on the related
LIBOR Determination Date on the display page designated as Telerate Page 3750.

 

If, as of such time on any LIBOR Determination Date, no quotation is given on
Telerate Page 3750, then the Lender shall establish LIBOR on such LIBOR
Determination Date by requesting four Reference Banks meeting the criteria set
forth herein to provide the quotation offered by its principal London office for
making one-month United States dollar deposits with leading banks in the London
interbank market as of 11:00 a.m., London time, on such LIBOR Determination
Date.

 

- 12 -



--------------------------------------------------------------------------------

(i) If two or more Reference Banks provide such offered quotations, then LIBOR
for the next Interest Period shall be the arithmetic mean of such offered
quotations (rounded upward if necessary to the nearest whole multiple of
1/1,000%).

 

(ii) If only one or none of the Reference Banks provides such offered
quotations, then LIBOR for the next Interest Period shall be the Reserve Rate.

 

(iii) If on any LIBOR Determination Date, Lender is required but is unable to
determine LIBOR in the manner provided in paragraphs (i) and (ii) above, LIBOR
for the next Interest Period shall be LIBOR as determined on the preceding LIBOR
Determination Date.

 

The establishment of LIBOR on each LIBOR Determination Date by the Lender shall
be final and binding.

 

“LIBOR Business Day” shall mean a day upon which United States dollar deposits
may be dealt in on the London interbank markets and commercial banks and foreign
exchange markets are open in London, England.

 

“LIBOR Determination Date” shall mean, with respect to any Interest Period, the
date that is two (2) LIBOR Business Days prior to the fifteenth (15th) calendar
day of the month in which such Interest Period commenced.

 

“Licenses” shall have the meaning set forth in Section 4.1.21 hereof.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the related
Individual Property, any portion thereof or any interest therein, including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and the other Loan Documents as the same may be amended or split pursuant to the
terms hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instruments, the Assignments of Leases, the Environmental Indemnity,
the Assignments of Management Agreement, the Guaranty, the Subordination and
Attornment Agreement, the Assignment of Interest Rate Cap Agreement, the
Assignment of Security Agreement, the Austin Pledge Agreement and all other
documents executed and/or delivered in connection with the Loan.

 

“Lockbox Account” shall have the meaning set forth in Section 3.1(b) hereof.

 

- 13 -



--------------------------------------------------------------------------------

“Lockbox Bank” shall mean an Eligible Institution selected by Lender.

 

“Lockout Period” shall mean the period from the date hereof through and
including April 9, 2007.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, expenses,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including but not limited to reasonable attorneys’ fees and other costs of
defense).

 

“Major Lease” shall mean (i) any Lease which together with all other Leases to
the same tenant and to all Affiliates of such tenant, (A) provides for rental
income representing five percent (5%) or more of the annual hotel gross room
revenues for any Individual Property, (B) covers more than 2,500 square feet of
the total space at any Individual Property, in the aggregate, (C) provides for a
lease term of more than ten (10) years including options to renew or (D) is with
an Affiliate of Borrower and (ii) any instrument guaranteeing or providing
credit support for any Major Lease and (iii) any Operating Lease.

 

“Management Agreement” shall mean, with respect to any Individual Property, the
management agreement entered into by and between Operating Tenant and Manager,
as more specifically identified on Schedule XI attached hereto, or, if the
context requires, the Replacement Management Agreement executed in accordance
with the terms and provisions of this Agreement.

 

“Manager” shall mean the manager with respect to the Management Agreements as
more specifically identified on Schedule XI attached hereto or, if the context
requires, a Qualified Manager who is managing the Properties or any Individual
Property in accordance with the terms and provisions of this Agreement.

 

“Maturity Date” shall mean October 9, 2007, as such date may be extended
pursuant to the terms hereof, or such other date on which the final payment of
the principal of the Note becomes due and payable as therein or herein provided,
whether at such stated maturity date, by declaration of acceleration, or
otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Adjusted Debt Service” shall have the meaning ascribed to the term
“Adjusted Debt Service” in the Mezzanine Loan Agreement.

 

“Mezzanine Borrower” shall mean MeriStar Mezzanine Borrower SPE, LLC, a Delaware
limited liability company.

 

- 14 -



--------------------------------------------------------------------------------

“Mezzanine Debt Service” shall mean, with respect to any particular period of
time, interest payments, [and scheduled amortization payments] due under the
Mezzanine Note for such period.

 

“Mezzanine Default” shall have the meaning ascribed to the term “Default” in the
Mezzanine Loan Agreement.

 

“Mezzanine Extension Option” shall have the meaning ascribed to the term
“Extension Option” in the Mezzanine Loan Agreement.

 

“Mezzanine Lender” shall mean the owner and holder of the Mezzanine Loan.

 

“Mezzanine Loan” shall mean that certain loan made by Mezzanine Lender to
Mezzanine Borrower on the date hereof pursuant to the Mezzanine Loan Agreement,
as the same may be amended or split pursuant to the terms of the Mezzanine Loan
Documents.

 

“Mezzanine Loan Account” shall have the meaning set forth in
Section 3.1(c)(viii) hereof.

 

“Mezzanine Loan Agreement” shall mean that certain Loan Agreement (Mezzanine
Loan), dated as of the date hereof between Mezzanine Borrower and Mezzanine
Lender as the same may be modified, amended, extended or supplemented from time
to time.

 

“Mezzanine Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mezzanine Loan, including without limitation, the
Mezzanine Loan Agreement.

 

“Mezzanine Note” shall mean that certain Secured Promissory Note dated as of the
date hereof given by Mezzanine Borrower to Mezzanine Lender in the principal
amount of EIGHTY-ONE MILLION AND 00/100 DOLLARS ($81,000,000.00).

 

“Monthly Debt Service Payment Amount” shall mean the amount of interest and the
Scheduled Amortization Payment due and payable on each Payment Date, pursuant to
the Note and Section 2.2 hereof.

 

“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 7.6
hereof.

 

“Monthly Insurance Premium Deposit” shall have the meaning set forth in
Section 7.2 hereof.

 

“Monthly Mezzanine Debt Service Payment Amount” shall mean the monthly amount of
interest [and scheduled amortization payments] due and payable pursuant to the
Mezzanine Loan Agreement and the Mezzanine Note.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 7.2 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

- 15 -



--------------------------------------------------------------------------------

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

 

“Net Cash Flow After Debt Service” for any period shall mean the amount obtained
by subtracting Debt Service for such period from Net Cash Flow for such period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.10(b)
hereof.

 

“Net Liquidation Proceeds After Debt Service” shall have the meaning set forth
in the Mezzanine Loan Agreement.

 

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations, excluding any payments received
under any Interest Rate Cap Agreement.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Non-U.S. Entity” shall have the meaning set forth in Section 2.2.8 hereof.

 

“Note” shall mean that certain promissory note of even date herewith in the
original principal amount of TWO HUNDRED THIRTY-ONE MILLION AND 00/100 DOLLARS
($231,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, extended, renewed, supplemented, severed, split, or
otherwise modified from time to time.

 

“O&M Program” shall mean, with respect to each Individual Property listed on
Schedule VII hereof, the asbestos operations and maintenance program developed
by Borrower and approved by Lender, as the same may be amended, replaced,
supplemented or otherwise modified from time to time.

 

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Properties that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
maintenance, insurance premiums, license fees, property taxes and assessments,
advertising and marketing expenses, franchise fees, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.

 

- 16 -



--------------------------------------------------------------------------------

“Operating Lease” shall mean those certain operating leases between Borrower and
Operating Tenant as more specifically set forth on Schedule XII attached hereto
as the same may be modified, amended, supplemented or extended from time to
time.

 

“Operating Lease Rent” shall mean “Rent” as defined in the Operating Lease.

 

“Operating Lease Security Agreement” shall mean, with respect to each Operating
Lease, the Security Agreement (as defined in the Operating Lease) between
Operating Tenant and Borrower with respect to Operating Tenant’s personal
property and any FF&E transferred to Operating Tenant in accordance with
Section 5.2.10(f) hereof and (ii) with respect to the Property Account and Gross
Income from Operations, the security interest granted by Operating Tenant to
Borrower in the Operating Lease.

 

“Operating Partnership” shall mean MeriStar Hospitality Operating Partnership
L.P., a Delaware limited partnership.

 

“Operating Tenant” shall mean the tenants under the Operating Leases, as more
specifically set forth on Schedule XII attached hereto.

 

“Other Charges” shall mean all Ground Rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Participant” shall have the meaning set forth in Section 9.7.2(i) hereof.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy relating to such Individual Property or any part thereof,
(c) Liens, if any, for Taxes imposed by any Governmental Authority not yet
delinquent, or which are being contested in good faith in accordance with
Section 5.1.2 hereof, (d) all easements, restrictions, covenants, reservations
and rights-of-way permitted pursuant to Section 5.2.10(g) hereof, (e) Permitted
Equipment Financing, (f) Liens being contested in good faith in accordance with
Section 5.2.1 hereof, and (g) such other title and survey exceptions as Lender
has approved or may approve in writing in Lender’s sole discretion.

 

“Permitted Equipment Financing” shall have the meaning set forth in
Section 5.2.10(h) hereof.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment

 

- 17 -



--------------------------------------------------------------------------------

Date following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(ii) Federal Housing Administration debentures;

 

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
the Securities); provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot

 

- 18 -



--------------------------------------------------------------------------------

vary or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

 

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest short term rating category and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the then current
ratings assigned to the Securities); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the then current ratings assigned
to the Securities) in its highest long-term unsecured rating category; provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to the
Securities) in its highest short-term unsecured debt rating; provided, however,
that the investments described in this clause must (A) have a predetermined
fixed dollar of principal

 

- 19 -



--------------------------------------------------------------------------------

due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(viii) units of taxable money market funds, with maturities of not more than 365
days and which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the then
current ratings assigned to the Securities) for money market funds; and

 

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Permitted Transferee” shall have the meaning set forth in Section 5.2.11(a)(ii)
hereof.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, State, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to each Individual Property.

 

“Philadelphia Fee Owner” shall mean BA Parkway Associates II, L.P., a Delaware
limited partnership, together with its successors and assigns.

 

“Philadelphia Property” shall mean the Individual Property identified as
property number      on Schedule I attached hereto.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a structural engineering report prepared by a company satisfactory to
Lender regarding the physical condition of such Individual Property,
satisfactory in form and substance to Lender in

 

- 20 -



--------------------------------------------------------------------------------

its sole discretion, which report shall, among other things, (a) confirm that
such Individual Property and its use complies, in all material respects, with
all applicable Legal Requirements (including, without limitation, zoning,
subdivision and building laws) and (b) include a copy of a final certificate of
occupancy with respect to all Improvements on such Individual Property.

 

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Code.

 

“Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101 or similar law.

 

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Post-Termination Property Account” shall have the meaning set forth in
Section 3.1(b) hereof.

 

“Post-Termination Property Account Agreement” shall have the meaning set forth
in Section 3.1(b) hereof.

 

“Prepayment Date” shall have the meaning set forth in Section 2.3.1(a) hereof.

 

“Pre-Termination Property Account Agreement” shall have the meaning set forth in
Section 3.1(a) hereof.

 

“Prime Rate” shall mean, on a particular date, a rate per annum equal to the
rate of interest published in The Wall Street Journal as the “prime rate”, as in
effect on such day, with any change in the prime rate resulting from a change in
said prime rate to be effective as of the date of the relevant change in said
prime rate; provided, however, that if more than one prime rate is published in
The Wall Street Journal for a day, the average of the prime rates shall be used;
provided, further, however, that the Prime Rate (or the average of the prime
rates) will be rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16
of 1%, to the next higher 1/16 of 1%. In the event that The Wall Street Journal
should cease or temporarily interrupt publication, then the Prime Rate shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing chosen by Lender. If The
Wall Street Journal resumes publication, the substitute index will immediately
be replaced by the prime rate published in The Wall Street Journal. In the event
that a prime rate is no longer generally published or is limited, regulated or
administered by a governmental or quasi-governmental body, then Lender shall
select a comparable interest rate index which is readily available to Borrower
and verifiable by Borrower but is beyond the control of Lender. Lender shall
give Borrower prompt written notice of its choice of a substitute index and when
the change became effective. Such substitute index will also be rounded to the
nearest 1/16 of 1% or, if there is no nearest 1/16 of 1%, to the next higher
1/16 of 1%. The determination of the Prime Rate by Lender shall be conclusive
and binding absent manifest error.

 

“Principal” shall have the meaning set forth in Section 4.1.35 hereof, together
with its successors and assigns.

 

- 21 -



--------------------------------------------------------------------------------

“Prior Financing” shall mean that certain mortgage loan made by Lehman Brothers
Holdings Inc., d/b/a Lehman Capital, a division of Lehman Brothers Holdings Inc.
to Borrower and certain affiliates of Borrower and being defeased in full on the
Closing Date.

 

“Pro Rata Share of the Loan” shall have the meaning set forth in
Section 9.7.2(a) hereof.

 

“Prohibited Person” shall mean any Person:

 

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise subject to the provisions
of, the Executive Order;

 

(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

 

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

 

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list; or

 

(f) who is an Affiliate of or affiliated with a Person listed above.

 

“Projections” shall have the meaning set forth in Section 9.7.3(b) hereof.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

 

“Property Account” shall have the meaning set forth in Section 3.1(a) hereof.

 

“Property Account Agreement” shall mean the Pre-Termination Property Account
Agreement and the Post-Termination Property Account Agreement.

 

“Property Account Bank” shall mean Wells Fargo Bank, provided that it remains an
Eligible Institution, and any successor Eligible Institution or other Eligible
Institution selected by Borrower, subject to Lender’s approval.

 

“Provided Information” shall have the meaning set forth in Section 9.1(a)
hereof.

 

- 22 -



--------------------------------------------------------------------------------

“Qualified Franchisor” shall mean (a) any nationally recognized franchisor under
whose flag there are at least fifty (50) full-service hotels, exclusive of the
Properties, and (b) prior to whose employment as franchisor of the Property
(i) prior to the occurrence of a Securitization, such employment shall have been
approved by Lender, in its reasonable discretion, and (ii) after the occurrence
of a Securitization, Lender shall have received a Rating Confirmation.

 

“Qualified Insurer” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Qualified Manager” shall mean a reputable and experienced professional
management organization (a) which manages, together with its Affiliates, ten
(10) full service hotels exclusive of the Properties totaling in the aggregate
no less than 3,500 rooms and (b) prior to whose employment as manager of the
Property (i) prior to the occurrence of a Securitization, such employment shall
have been approved by Lender, in its reasonable discretion, and (ii) after the
occurrence of a Securitization, Lender shall have received a Rating
Confirmation.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

  (i) a pension fund, pension trust or pension account that (a) has total real
estate assets of at least $1 Billion and (b) is managed by a Person who controls
at least $1 Billion of real estate equity assets; or

 

  (ii) a pension fund advisor who (a) immediately prior to such transfer,
controls at least $1 Billion of real estate equity assets and (b) is acting on
behalf of one or more pension funds that, in the aggregate, satisfy the
requirements of clause (i) of this definition; or

 

  (iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a net worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$500 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 Billion; or

 

  (iv) a corporation organized under the banking laws of the United States or
any state or territory of the United States (including the District of Columbia)
(a) with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion; or

 

  (v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least Investment Grade or (b) who (i) owns or operates at least
ten (10) full service hotels exclusive of the Properties totaling in the
aggregate no less than 3,500 rooms, (ii) has a net worth, as of a date no more
than six (6) months prior to the date of such transfer, of at least $500 Million
and (iii) immediately prior to such transfer, controls real estate equity assets
of at least $1 Billion.

 

“Quality Assurance Reports” shall mean any quality assurance reports of
inspection or compliance from a Franchisor under a Franchise Agreement with
respect to any Individual Property.

 

- 23 -



--------------------------------------------------------------------------------

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally-recognized statistical rating agency which has been approved by
Lender and has rated the Securities.

 

“Rating Confirmation” means each of the Rating Agencies which have assigned
ratings to any Securities shall have confirmed in writing that the occurrence of
the event with respect to which such Rating Confirmation is sought shall not
result in a downgrade, qualification or withdrawal of, the then current ratings
assigned to the Securities in connection with a Securitization. In the event
that no Securities are outstanding or the Loan is not part of a Securitization,
any action that would otherwise require a Rating Confirmation shall require the
consent of the Lender.

 

“Real Estate Investment Trust” shall have the meaning set forth in
Section 5.1.26 hereof.

 

“Reference Bank” shall mean a leading bank engaged in transactions in Eurodollar
deposits in the international Eurocurrency market that has an established place
of business in London. If any such Reference Bank should be removed from the
Telerate Page 3750 or in any other way fail to meet the qualifications of a
Reference Bank, Lender may designate alternative Reference Banks meeting the
criteria specified above.

 

“Register” shall have the meaning set forth in Section 9.7.2(h) hereof.

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

 

“Reimbursement Contribution” shall have the meaning set forth in Section 9.6(c)
hereof.

 

“REIT” shall mean MeriStar Hospitality Corporation, a Maryland corporation,
together with its successors and permitted assigns.

 

“REIT Rules” shall have the meaning set forth in Section 5.1.26 hereof.

 

“Release of Hazardous Materials” shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, or disposing of Hazardous Materials into the
environment.

 

“Release Price” shall mean, for each Individual Property released from the Lien
of a Security Instrument pursuant to Section 2.5 hereof, (i) prior to the
Payment Date occurring in [October], 2006, provided that the aggregate Allocated
Loan Amounts of all Individual Properties released pursuant to Section 2.5
hereof (including the Individual Property which is the subject of the release)
does not exceed ten percent (10%) of the original principal amount of the Loan,
one hundred five percent (105%) of the Allocated Loan Amount for such Individual
Property, and (ii) on or after the earlier to occur of (a) the Payment Date
occurring in [October], 2006 and (b) the date on which the aggregate Allocated
Loan Amounts of all Individual Properties released pursuant to Section 2.5
hereof (including the Individual Property which is the subject of the release)
would exceed ten percent (10%) of the original principal amount of the Loan, one
hundred twenty percent (120%) of the Allocated Loan Amount for such Individual
Property.

 

- 24 -



--------------------------------------------------------------------------------

“Release Property” shall have the meaning set forth in Section 2.6 hereof.

 

“Release Property Transferor” shall have the meaning set forth in
Section 2.5.1(h) hereof.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Renewal Lease” shall have the meaning set forth in Section 5.1.17(a) hereof.

 

“Rents” shall have the meaning set forth in Article 1 of the Security Instrument
with respect to each Individual Property.

 

“Replacement Franchise Agreement” shall mean, collectively, (a) either (i) a
franchise agreement with a Qualified Franchisor substantially in the same form
and substance as the Franchise Agreement, or (ii) a franchise agreement with a
Qualified Franchisor, which franchise agreement shall be reasonably acceptable
to Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that (A) after the occurrence of a
Securitization, Borrower obtain a Rating Confirmation with respect to such
franchise agreement; and (B) a “comfort letter” reasonably satisfactory in form
and substance to Lender, be executed and delivered by the Qualified Franchisor
to Lender.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms substantially identical to the
Interest Rate Cap Agreement.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be acceptable to Lender in
form and substance, provided, with respect to this subclause (ii), Lender, at
its option, may require that (A) after the occurrence of a Securitization,
Borrower obtain a Rating Confirmation with respect to such management agreement;
(B) a conditional assignment of management agreement substantially in the form
of the Assignment of Management Agreement (or such other form acceptable to
Lender), be executed and delivered to Lender by Borrower and such Qualified
Manager at Borrower’s expense and (C) after the occurrence of a Securitization,
if such replacement manager is an Affiliated Manager, Borrower shall have
delivered, or cause to be delivered, to Lender, an updated Insolvency Opinion
acceptable to Lender with respect to such Affiliated Manager.

 

“Replacement Operating Lease” shall have the meaning set forth in
Section 5.1.24(d) hereof.

 

“Replacement Reserve Account” shall have the meaning set forth in
Section 3.1(c)(iv) hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

- 25 -



--------------------------------------------------------------------------------

“Replacement Reserve Monthly Deposit” shall mean the positive number obtained by
subtracting:

 

(i) the actual amount spent by Borrower for FF&E and other Replacements for the
calendar month (the “Subject Month”) which is two (2) months prior to the month
in which the applicable Replacement Reserve Monthly Deposit is due and payable
(such amount actually spent by Borrower hereinafter referred to as the “Actual
Amount”); from

 

(ii) (A) if the Approved Capital Budget Expenditure Amount is equal to or less
than the Required Expenditure Amount, one twelfth of the Required Expenditure
Amount; or (B) if the Approved Capital Budget Expenditure Amount is greater than
the Required Expenditure Amount, the amount budgeted to be spent in the Subject
Month pursuant to the Approved Capital Budget.

 

Lender shall determine at the beginning of each Fiscal Year which calculation in
clause (ii) above shall be applicable for such Fiscal Year and such calculation
shall be used to determine the Replacement Reserve Monthly Deposit for such
Fiscal Year.

 

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Required Expenditure Amount” shall mean the greater of (a) an amount equal to
four percent (4%) of the annual Gross Income from Operations for each Individual
Property, (b) the annual amounts required under the applicable Operating Lease
for FF&E and other Replacements for each Individual Property, if any, (c) the
annual amounts required under the applicable Management Agreement for FF&E and
other Replacements for each Individual Property, if any, and (d) the annual
amounts required under the applicable Franchise Agreement for FF&E and other
Replacements for each Individual Property, if any (including, without
limitation, any FF&E, Replacements or other improvements required pursuant to
any property improvement plans required by the Franchisor for each Individual
Property).

 

“Required Repair Account” shall have the meaning set forth in Section 3.1(c)(v)
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Fund Deposits” shall mean the amounts to be deposited into the Reserve
Funds for any given month or at any other time as provided in this Agreement or
in the other Loan Documents.

 

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the Replacement
Reserve Fund, the Required Repair Fund, the Ground Lease Escrow Fund or any
other escrow or reserve fund established by the Loan Documents.

 

“Reserve Rate” shall mean the rate per annum which Lender determines to be
either (i) the arithmetic mean (rounded upwards if necessary to the nearest
whole multiple of 1/1,000%) of the one-month United States dollar lending rates
that at least three major New York City banks selected by Lender are quoting, at
11:00 a.m. (New York time) on the relevant LIBOR Determination Date, to the
principal London offices of at least two of the Reference Banks, or (ii) in the
event that at least two such rates are not obtained, the lowest one-month United
States dollar lending rate which New York City banks selected by Lender are
quoting as of 11:00 a.m. (New York time) on such LIBOR Determination Date to
leading European banks.

 

- 26 -



--------------------------------------------------------------------------------

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president-finance or the equivalent of such Person.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

“Restricted Party” shall mean Borrower, Principal, Mezzanine Borrower, any
Guarantor, or any Affiliated Manager or any shareholder, partner, member or
non-member manager, or any direct or indirect legal or beneficial owner of,
Borrower, Principal, Mezzanine Borrower, any Guarantor, any Affiliated Manager
or any non-member manager.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest.

 

“Scheduled Amortization Payments” shall mean the amount of principal set forth
on Schedule V hereto to be paid on each Payment Date.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Security Instrument” shall mean, with respect to each Individual Property, that
certain first priority Mortgage (or Deed of Trust or Deed to Secure Debt, as
applicable) and Security Agreement, executed and delivered by Borrower, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Spread Maintenance Premium” means, with respect to any repayment of the
outstanding principal amount of the Loan prior to the end of the Lockout Period,
a payment to Lender in an amount equal to the sum of the present value of each
future installment of interest that would be payable under the Note on the
outstanding principal amount of the Loan from the date of such prepayment
through, but including, the end of the Lockout Period assuming an interest rate
equal to the Eurodollar Rate Margin, discounted at an interest rate per annum
equal to the LIBOR then in effect which such premium is payable for instruments
having a maturity coterminous with the end of the Lockout Period.

 

- 27 -



--------------------------------------------------------------------------------

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Strike Rate” shall mean 5.75%.

 

“Subject Month” shall have the meaning set forth in the definition of
“Replacement Reserve Monthly Deposit” in this Section 1.1.

 

“Subordination and Attornment Agreement” means the subordination and attornment
agreement dated the date hereof between Lender and Operating Tenant as more
specifically described on Schedule XII attached hereto.

 

“Substitute Allocated Loan Amount” shall have the meaning set forth in
Section 2.6(k) hereof.

 

“Substitute Property” shall have the meaning set forth in Section 2.6 hereof.

 

“Survey” shall mean, with respect to an Individual Property, a survey prepared
by a surveyor licensed in the State where such Individual Property is located
and reasonably satisfactory to Lender and the company or companies issuing the
Title Insurance Policies, and containing a certification of such surveyor
reasonably satisfactory to Lender or an update or certificate of no change with
respect to the same, reasonably satisfactory to Lender.

 

“Syndication” shall have the meaning set forth in Section 9.7.2(a) hereof.

 

“Tax Account” shall have the meaning set forth in Section 3.1(c)(i) hereof.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Telerate Page 3750” means the display designated as page 3750 on the Dow Jones
Telerate Service (or such other page as may replace page 3750 on that service or
such other service as may be nominated by the British Bankers-Association as the
information vendor for the purposes of displaying British Bankers-Association
Interest Settlement Rates for U.S. dollar deposits).

 

“Termination Event” shall have the meaning set forth in Section 3.1(b) hereof.

 

“Terrorism Insurance” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Terrorism Insurance Cap” shall have the meaning set forth in Section 6.1(b)
hereof.

 

“Threshold Amount” shall have the meaning set forth in Section 6.4(a) hereof.

 

- 28 -



--------------------------------------------------------------------------------

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in a form reasonably acceptable to
Lender (or, if an Individual Property is located in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and reasonably acceptable to Lender) issued with respect to such
Individual Property and insuring the lien of the Security Instrument encumbering
such Individual Property.

 

“Trade Payables” shall have the meaning set forth in Section 4.1.35(g) hereof.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which an Individual Property is located.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

 

“U.S. Obligations” shall mean direct non-callable obligations of the United
States of America.

 

“USPAP” shall mean the Uniform Standard of Professional Appraisal Practice.

 

“Working Day” shall mean any day on which dealings in foreign currencies and
exchange are carried on in London, England and in New York, New York.

 

Section 1.2 Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. All covenants, representations, terms and conditions contained
in this Agreement applicable to (i) Borrower shall be deemed to apply to each
Borrower, individually, (ii) Property or Properties shall be deemed to apply to
each Individual Property individually, (iii) Operating Tenant shall be deemed to
apply to each Operating Tenant individually, and (iv) Operating Lease shall be
deemed to apply to each Operating Lease individually.

 

II. GENERAL TERMS

 

Section 2.1 Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow.

 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.

 

- 29 -



--------------------------------------------------------------------------------

2.1.2 Single Disbursement to Borrower.

 

Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid hereunder in respect of the Loan may not
be reborrowed.

 

2.1.3 The Note, Security Instruments and Loan Documents.

 

The Loan shall be evidenced by the Note and secured by the Security Instruments,
the Assignments of Leases and the other Loan Documents.

 

2.1.4 Use of Proceeds.

 

Borrower shall use the proceeds of the Loan to (a) repay and discharge any
existing loans relating to the Properties, (b) pay all past-due Basic Carrying
Costs, if any, with respect to the Properties, (c) make deposits into the
Reserve Funds on the Closing Date in the amounts provided herein or in the other
Loan Documents, (d) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Lender, and (e) fund any working capital
requirements of the Properties. The balance, if any, shall be distributed to
Borrower.

 

Section 2.2 Interest; Loan Payments; Late Payment Charge.

 

2.2.1 Payments.

 

(a) Interest. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date to the end of the Interest Period in which the
Maturity Date occurs at the Applicable Interest Rate. Monthly installments of
interest only shall be paid on each Payment Date commencing on November 9, 2005
and on each subsequent Payment Date thereafter up to and including the Maturity
Date for the Interest Period in which such Payment Date or Maturity Date occurs.
Interest on the outstanding principal amount of the Loan for the period through
and including October 8, 2005 shall be paid by Borrower on the Closing Date. The
outstanding principal balance of the Loan together with all accrued and unpaid
interest thereon shall be due and payable on the Maturity Date (including,
without limitation, all interest that would accrue on the outstanding principal
balance of the Loan through the end of the Interest Period during which the
Maturity Date occurs (even if such period extends beyond the Maturity Date)).

 

(b) Principal. The Scheduled Amortization Payments shall be paid on November 9,
2005 and on each subsequent Payment Date thereafter.

 

(c) Extension of the Maturity Date. Borrower shall have the option to extend the
term of the Loan beyond the initial Maturity Date for three (3) successive terms
(each, an “Extension Option”) of one (1) year each (each, an “Extension Period”)
to (x) the Payment Date occurring in October, 2008, (y) the Payment Date
occurring in October, 2009 and (z) the Payment Date occurring in October, 2010
(each such date, the “Extended Maturity Date”), respectively, and, as to each
Extension Option, upon satisfaction of the following terms and conditions:

 

(i) no Event of Default shall have occurred and be continuing at the time the
applicable Extension Option is exercised and on the date that the applicable
Extension Period is commenced;

 

- 30 -



--------------------------------------------------------------------------------

(ii) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than one hundred twenty (120) days and no
later than sixty (60) days prior to the then applicable Maturity Date;

 

(iii) Borrower shall obtain and deliver to Lender prior to exercise of such
Extension Option, one or more Replacement Interest Rate Cap Agreements, which
Replacement Interest Rate Cap Agreements shall be effective commencing on the
first day of such Extension Option and shall have a maturity date not earlier
than the next succeeding Extended Maturity Date;

 

(iv) in connection with each Extension Option, Borrower shall have delivered to
Lender together with its notice pursuant to subsection (c)(ii) of this
Section 2.2.1 and as of the commencement of the applicable Extension Option, an
Officer’s Certificate in form reasonably acceptable to the Lender certifying
that each of the representations and warranties of Borrower contained in the
Loan Documents is true, complete and correct in all material respects as of the
date of such Officer’s Certificate except to the extent such representations and
warranties are matters which by their nature can no longer be true and correct
(i) as a result of the passage of time or (ii) as a result of changes permitted
hereunder or otherwise approved in writing by Lender;

 

(v) in connection with the exercise of the second and third Extension Option,
Borrower shall have paid to Lender the Extension Fee; no Extension Fee shall be
due in connection with the First Extension Option; and

 

(vi) the Mezzanine Extension Option corresponding to the applicable Extension
Period shall have been exercised in accordance with the terms of the Mezzanine
Loan Agreement.

 

(d) All references in this Agreement and in the other Loan Documents to the
Maturity Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.

 

(e) All payments and other amounts due under the Note, this Agreement and the
other Loan Documents shall be made without any setoff, defense or irrespective
of, and without deduction for, counterclaims.

 

2.2.2 Interest Calculation.

 

Interest on the outstanding principal balance of the Loan shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate equal to the Applicable Interest
Rate divided by three hundred sixty (360) by (c) the outstanding principal
balance on the first day of the applicable Interest Period.

 

- 31 -



--------------------------------------------------------------------------------

2.2.3 Eurodollar Rate Unascertainable; Illegality; Increased Costs.

 

(a) (i) In the event that Lender shall have determined (which determination
shall be in Lender’s reasonable judgment and shall be conclusive and binding
upon Borrower absent manifest error) that by reason of circumstances affecting
the interbank eurodollar market, and reasonable means do not exist for
ascertaining LIBOR, then Lender shall forthwith give notice by telephone of such
determination, to Borrower at least one (1) Business Day prior to the last day
of the related Interest Period, with a written confirmation of such
determination promptly thereafter. If such notice is given, the Loan shall bear
interest at the Adjusted Prime Rate beginning on the first day of the next
succeeding Interest Period.

 

(ii) If, pursuant to the terms of this Section 2.2.3, Loan is bearing interest
at the Adjusted Prime Rate and Lender shall determine (which determination shall
be in Lender’s reasonable judgment and shall be conclusive and binding upon
Borrower absent manifest error) that the event(s) or circumstance(s) which
resulted in such conversion shall no longer be applicable, Lender shall give
notice thereof to Borrower by telephone of such determination, confirmed in
writing, to Borrower as soon as reasonably practical, but in no event later than
one (1) Business Day prior to the last day of the then current Interest Period.
If such notice is given, the Loan shall bear interest at the Eurodollar Rate
beginning on the first day of the next succeeding Interest Period.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to have the Loan bear interest at either
the Eurodollar Rate or the Adjusted Prime Rate.

 

(b) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender or any
Co-Lender in good faith to make or maintain the portion of the Loan bearing
interest at the Eurodollar Rate, (I) the obligation of Lender or such Co-Lender
hereunder to make the Loan bearing interest at the Eurodollar Rate shall be
canceled forthwith and (II) the Loan shall automatically bear interest at the
Adjusted Prime Rate on the next succeeding Payment Date or within such earlier
period as required by Applicable Law. Borrower hereby agrees promptly to pay
Lender or any Co-Lender (within ten (10) days of Lender’s or any Co-Lender’s
written demand therefor), any additional amounts necessary to compensate Lender
or any Co-Lender for any reasonable costs incurred by Lender or such Co-Lender
in making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender or such Co-Lender to lenders
of funds obtained by it in order to make or maintain the Loan hereunder. Upon
written demand from Borrower, Lender or the applicable Co-Lender shall
demonstrate in reasonable detail the circumstances giving rise to Lender’s or
such Co-Lender’s determination and the calculation substantiating the Adjusted
Prime Rate and any additional costs incurred by Lender or such Co-Lender in
making the conversion. Lender’s or Co-Lender’s written notice of such costs, as
certified to Borrower, shall be conclusive absent manifest error.

 

(c) In the event that any change in any requirement of any Applicable Law or in
the interpretation or application thereof, or compliance in good faith by Lender
or any Co-Lender with any request or directive (whether or not having the force
of law)

 

- 32 -



--------------------------------------------------------------------------------

hereafter issued from any Governmental Authority which is generally applicable
to all Lenders subject to such Governmental Authority’s jurisdiction:

 

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender or any Co-Lender which is not otherwise included in the determination of
LIBOR hereunder;

 

(ii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter have the effect of reducing the rate of return on Lender’s or any
Co-Lender’s capital as a consequence of its obligations hereunder to a level
below that which Lender or any Co-Lender could have achieved but for such
adoption, change or compliance (taking into consideration Lender’s or any
Co-Lender’s policies with respect to capital adequacy) by any amount deemed by
Lender or any Co-Lender to be material; or

 

(iii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter impose on Lender or any Co-Lender any other condition, the result of
which is to increase the cost to Lender or such Co-Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

 

then, in any such case, Borrower shall promptly pay Lender or such Co-Lender
(within ten (10) days of Lender’s or such Co-Lender’s written demand therefor),
any additional amounts necessary to compensate Lender or such Co-Lender for such
additional cost or reduced amount receivable which Lender or such Co-Lender
reasonably deems to be material. If Lender or any Co-Lender becomes entitled to
claim any additional amounts pursuant to this Section 2.2.3(c), Lender and such
Co-Lender shall provide Borrower with written notice specifying in reasonable
detail the event or circumstance by reason of which it has become so entitled
and the additional amount required to fully compensate Lender and such Co-Lender
for such additional cost or reduced amount. A certificate as to any additional
costs or amounts payable pursuant to the foregoing sentence submitted by Lender
or such Co-Lender to Borrower shall be conclusive absent manifest error. This
provision shall survive payment of the Note and the satisfaction of all other
obligations of Borrower under the Note, this Agreement and the other Loan
Documents.

 

(d) Borrower agrees to indemnify Lender and the Co-Lenders and to hold Lender
and the Co-Lenders harmless from any loss or expense which Lender or any
Co-Lender sustains or incurs as a consequence of (I) any default by Borrower in
payment of the principal of or interest on the Loan while bearing interest at
the Eurodollar Rate, including, without limitation, any such loss or expense
arising from interest or fees payable by Lender or any Co-Lenders to lenders of
funds obtained by it in order to maintain the Eurodollar Rate, (II) any
prepayment (whether voluntary or mandatory) of the Loan on a day that is not the
day immediately following the last day of an Interest Period with respect
thereto, including, without limitation, such loss or expense arising from
interest or fees payable by Lender or any Co-Lender to lenders of funds obtained
by

 

- 33 -



--------------------------------------------------------------------------------

it in order to maintain the Eurodollar Rate hereunder and (III) the conversion
(for any reason whatsoever, whether voluntary or involuntary) of the Applicable
Interest Rate from the Eurodollar Rate to the Adjusted Prime Rate with respect
to any portion of the outstanding principal amount of the Loan then bearing
interest at the Eurodollar Rate on a date other than the day immediately
following the last day of an Interest Period, including, without limitation,
such loss or expenses arising from interest or fees payable by Lender or any
Co-Lender to lenders of funds obtained by it in order to maintain the Eurodollar
Rate hereunder (the amounts referred to in clauses (I), (II) and (III) are
herein referred to collectively as the “Breakage Costs”). This provision shall
survive payment of the Note and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents.

 

2.2.4 Payment on Maturity Date.

 

Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest thereon, and all other amounts due
hereunder and under the Note, the Security Instruments and the other Loan
Documents, including, without limitation, all interest that would accrue on the
outstanding principal balance of the Loan through and including the Maturity
Date.

 

2.2.5 Payments after Default.

 

Upon the occurrence and during the continuance of an Event of Default,
(a) interest on the outstanding principal balance of the Loan and, to the extent
permitted by Applicable Law, overdue interest and other amounts due in respect
of the Loan, shall accrue at the Default Rate, calculated from the date such
payment was due without regard to any grace or cure periods contained herein and
(b) Lender shall be entitled to receive and Borrower shall pay to Lender on each
Payment Date an amount equal to the Net Cash Flow After Debt Service for the
prior month, such amount to be applied by Lender to the payment of the Debt in
such order as Lender shall determine in its sole discretion, including, without
limitation, alternating applications thereof between interest and principal.
Interest at the Default Rate and Net Cash Flow After Debt Service shall both be
computed from the occurrence of the Default which gave rise to the Event of
Default until the actual receipt and collection of the Debt (or that portion
thereof that is then due). To the extent permitted by Applicable Law, interest
at the Default Rate shall be added to the Debt, shall itself accrue interest at
the same rate as the Loan and shall be secured by the Security Instruments. This
paragraph shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default; the
acceptance of any payment of Net Cash Flow After Debt Service shall not be
deemed to cure or constitute a waiver of any Event of Default; and Lender
retains its rights under the Note to accelerate and to continue to demand
payment of the Debt upon the happening of any Event of Default, despite any
payment of Net Cash Flow After Debt Service.

 

2.2.6 Late Payment Charge.

 

If any principal, interest or any other sums due under the Loan Documents is not
paid by Borrower on the date on which it is due, Borrower shall pay to Lender
within three (3) Business

 

- 34 -



--------------------------------------------------------------------------------

Days after demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the maximum amount permitted by Applicable Law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Security Instruments and the
other Loan Documents to the extent permitted by Applicable Law.

 

2.2.7 Usury Savings.

 

This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

 

2.2.8 Indemnified Taxes.

 

(a) All payments made by Borrower hereunder shall be made free and clear of, and
without reduction for or on account of, Indemnified Taxes, excluding
(i) Indemnified Taxes measured by Lender’s or any Co-Lender’s net income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which
Lender or any Co-Lender is resident or organized, or any political subdivision
thereof, (ii) taxes measured by Lender’s or any Co-Lender’s overall net income,
and franchise taxes imposed on it, by the jurisdiction of Lender’s or such
Co-Lender’s applicable lending office or any political subdivision thereof or in
which Lender or such Co-Lender is resident or engaged in business, and
(iii) withholding taxes imposed by the United States of America, any state,
commonwealth, protectorate territory or any political subdivision or taxing
authority thereof or therein as a result of the failure of Lender or any
Co-Lender which is a Non-U.S. Entity to comply with the terms of paragraph
(b) below. If any non excluded Indemnified Taxes are required to be withheld
from any amounts payable to Lender or any Co-Lender hereunder, the amounts so
payable to Lender or such Co-Lender shall be increased to the extent necessary
to yield to Lender or such Co-Lender (after payment of all non excluded
Indemnified Taxes) interest or any such other amounts payable hereunder at the
rate or in the amounts specified hereunder. Whenever any non excluded
Indemnified Tax is payable pursuant to Applicable Law by Borrower, Borrower
shall send to Lender or the applicable Co-Lender an original official receipt
showing payment of such non excluded Indemnified Tax or other evidence of
payment reasonably satisfactory to Lender or the applicable Co-Lender. Borrower
hereby indemnifies Lender

 

- 35 -



--------------------------------------------------------------------------------

and each Co-Lender for any incremental taxes, interest or penalties that may
become payable by Lender or any Co-Lender which may result from any failure by
Borrower to pay any such non excluded Indemnified Tax when due to the
appropriate taxing authority or any failure by Borrower to remit to Lender or
any Co-Lender the required receipts or other required documentary evidence.

 

(b) In the event that Lender or any Co-Lender or any successor and/or assign of
Lender or any Co-Lender is not incorporated under the laws of the United States
of America or a state thereof (a “Non-U.S. Entity”) Lender and such Co-Lender
agrees that, prior to the first date on which any payment is due from such
entity hereunder, it will deliver to Borrower two duly completed copies of
United States Internal Revenue Service Form W 8BEN or W 8ECI or successor
applicable form, as the case may be, certifying in each case that such entity is
entitled to receive payments under the Note, without deduction or withholding of
any United States federal income taxes. Each entity required to deliver to
Borrower a Form W 8BEN or W 8ECI pursuant to the preceding sentence further
undertakes to deliver to Borrower two further copies of such forms, or successor
applicable forms, or other manner of certification, as the case may be, on or
before the date that any such form expires (which, in the case of the Form W
8ECI, is the last day of each U.S. taxable year of the Non-U.S. Entity) or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to Borrower, and such other
extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W 8BEN or W 8ECI that such entity is entitled
to receive payments under the Note without deduction or withholding of any
United States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, law or regulation) has occurred prior
to the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such entity from duly
completing and delivering any such form with respect to it and such entity
advises Borrower that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

2.2.9 Replacement of Lenders.

 

Borrower shall be permitted to replace any Co-Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.2.3 or 2.2.8 or
(ii) defaults in its obligation to make Loans hereunder, with a replacement
financial institution, provided that (A) such replacement does not conflict with
any Applicable Law, (B) no Event of Default shall have occurred and be
continuing at the time of such replacement, (C) the replacement financial
institution shall purchase, at par, such Co-Lender’s Pro Rate Share of the Loan
and pay all other amounts owing to such replaced Co-Lender under this Agreement
and the other Loan Documents on or prior to the date of replacement, (E) the
Borrower shall be liable to such replaced Co-Lender under Section 2.2.3(d) if
the Loan owing to such replaced Co-Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (F) the replacement financial
institution, if not already a Co-Lender, shall be reasonably satisfactory to
Lender, (G) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.2.3 or 2.2.8, as the case may be, and (I) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Lender or any
Co-Lender shall have against the replaced Co-Lender.

 

- 36 -



--------------------------------------------------------------------------------

Section 2.3 Prepayments.

 

2.3.1 Voluntary Prepayments.

 

On any Payment Date, Borrower may, at its option, prepay the Loan in whole or in
part, upon satisfaction of the following conditions:

 

(a) Borrower shall provide prior written notice to Lender (which notice shall be
irrevocable) specifying the date (the “Prepayment Date”) upon which the
prepayment is to be made, which notice shall be delivered to Lender not less
than twenty (20) Business Days prior to such payment;

 

(b) Borrower shall pay to Lender, simultaneously with such prepayment, (i) all
accrued and unpaid interest calculated at the Applicable Interest Rate on the
amount of principal being prepaid through and including the Prepayment Date,
(ii) if such prepayment is not made on a Payment Date, all accrued and unpaid
interest on the amount of principal being prepaid through and including the
Prepayment Date, together with all interest on the principal amount being
prepaid which would have accrued from the Prepayment Date through and including
the immediately succeeding Payment Date, in each case calculated at the
Applicable Interest Rate for the Interest Period in which the prepayment occurs
(the “Interest Shortfall”), (iii) Breakage Costs, if any, without duplication of
any sums paid pursuant to the preceding clauses (i) and (ii), (iv) if such
prepayment occurs prior to the expiration of the Lockout Period, an amount equal
to the Spread Maintenance Premium, and (v) all other sums then due under this
Agreement, the Note or the other Loan Documents;

 

(c) each prepayment shall be in an aggregate principal amount of $1,000,000.00
or any integral multiple of $100,000.00 in excess thereof; and

 

(d) Mezzanine Borrower shall have simultaneously with such prepayment made a pro
rata prepayment of the Mezzanine Loan.

 

If a notice of prepayment is given by Borrower to Lender pursuant to this
Section 2.3.1, the amount designated for prepayment and all other sums required
under this Section 2.3.1 shall be due and payable on the Prepayment Date.
Notwithstanding the foregoing, Borrower shall be permitted the right to rescind
and revoke or postpone its notice of prepayment given in accordance with this
Section 2.3.1, provided that (i) a written notice of such rescission and
revocation or postponement is received by Lender no later than three
(3) Business Days prior to the date of prepayment indicated by Borrower and
(ii) Borrower pays Lender’s reasonable out-of-pocket costs and expenses incurred
as a result of Lender’s receipt of such notice of prepayment and its rescission,
revocation or postponement.

 

- 37 -



--------------------------------------------------------------------------------

2.3.2 Mandatory Prepayments.

 

On the next occurring Payment Date following the date on which Borrower actually
receives any Net Proceeds, if and to the extent Lender is not obligated to make
such Net Proceeds available to Borrower for the Restoration of an Individual
Property, Borrower shall prepay the outstanding principal balance of the Note in
an amount equal to one hundred percent (100%) of such Net Proceeds. Such
prepayment shall be applied, first, to interest on the outstanding principal
balance of the Loan that would have accrued at the Applicable Interest Rate on
the amount prepaid through the end of the Interest Period in which such
prepayment occurs, notwithstanding that such Interest Period extends beyond the
date of prepayment, and then to all other amounts then due to Lender under this
Agreement or any of the other Loan Documents and then to the outstanding
principal balance of the Loan.

 

2.3.3 Prepayments After Default.

 

If, following an Event of Default, Borrower tenders payment of all or any part
of the Debt, or if all or any portion of the Debt is recovered by Lender after
such Event of Default, such tender or recovery shall be deemed a voluntary
prepayment hereunder and Borrower shall pay, in addition to the Debt, (i) all
accrued and unpaid interest calculated at the Applicable Interest Rate on the
amount of principal being prepaid through and including the Prepayment Date,
(ii) the Interest Shortfall, if applicable, with respect to the amount prepaid,
(iii) Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clause (ii), (iv) if such payment occurs prior to the expiration
of the Lockout Period, an amount equal to the Spread Maintenance Premium, and
(v) all other sums due under this Agreement, the Note or the other Loan
Documents in connection with a partial or total prepayment.

 

2.3.4 Making of Payments.

 

Each payment by Borrower hereunder or under the Note shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 12:00 p.m., New York City time, on or
prior to the date such payment is due, to Lender by deposit to such account as
Lender may designate by written notice to Borrower. Whenever any payment
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day succeeding
such scheduled due date.

 

2.3.5 Application of Prepayments.

 

All prepayments received pursuant to this Section 2.3 and Section 2.5 shall be
applied first, to interest on the outstanding principal balance being prepaid
that accrued through and including the Prepayment Date, second, to interest on
the outstanding principal balance being prepaid that would have accrued through
the end of the Interest Period in which the prepayment occurred, and if
applicable, through the end of the Succeeding Interest Period, notwithstanding
that such Interest Period or Succeeding Interest Period extends beyond the date
of prepayment, and third, to the payments of principal due under the Loan in the
inverse order of maturity.

 

Section 2.4 Interest Rate Cap Agreement.

 

(a) Borrower shall obtain, or cause to be obtained, and shall thereafter
maintain in effect, an Interest Rate Cap Agreement with an Acceptable
Counterparty,

 

- 38 -



--------------------------------------------------------------------------------

which shall be coterminous with the Loan and have a notional amount which shall
not at any time be less than the outstanding principal balance of the Loan and
the Mezzanine Loan and which shall at all times have a strike rate equal to the
Strike Rate. The Interest Rate Cap Agreement shall be written on the then
current standard ISDA documentation, and shall provide for interest periods and
calculations consistent with the payment terms of this Agreement. The
Counterparty shall be obligated under the Interest Rate Cap Agreement to make
monthly payments equal to the excess of one (1) month LIBOR over the Strike
Rate, calculated on the notional amount. The notional amount of the Interest
Rate Cap Agreement may be reduced from time to time in amounts equal to any
prepayment of the principal of the Loan in accordance with Sections 2.3 and 2.5
hereof.

 

(b) Borrower shall collaterally assign to Lender pursuant to an Assignment of
Interest Rate Cap Agreement substantially in the form annexed hereto as Exhibit
C, all of its right, title and interest to receive any and all payments under
the Interest Rate Cap Agreement (and any related guarantee, if any) and shall
deliver to Lender an executed counterpart of such Interest Rate Cap Agreement
and notify the Counterparty of such collateral assignment (either in such
Interest Rate Cap Agreement or by separate instrument). Borrower shall cause the
Counterparty to agree in writing to make all payments it is required to make
under the Interest Rate Cap Agreement directly to the Lockbox Account or if the
Lockbox Account is not then required to be in effect, into such account as
specified by Lender. At such time as the Loan is repaid in full, all of Lender’s
right, title and interest in the Interest Rate Cap Agreement shall terminate and
Lender shall promptly execute and deliver at Borrower’s sole cost and expense,
such documents as may be required to evidence Lender’s release of the Interest
Rate Cap Agreement and to notify the Counterparty of such release.

 

(c) Borrower shall comply with all of its material obligations under the terms
and provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement shall be deposited
immediately into the Lockbox Account or if the Lockbox Account is not then
required to be in effect, into such account as specified by Lender. Borrower
shall take all actions reasonably requested by Lender to enforce Lender’s rights
under the Interest Rate Cap Agreement in the event of a default by the
Counterparty and shall not waive, amend or otherwise modify any of its rights
thereunder.

 

(d) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty below “AA-” (or the equivalent) by the Rating Agencies,
Borrower shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement with an Acceptable Counterparty not later than
thirty (30) Business Days following receipt of notice from Lender or Servicer of
such downgrade, withdrawal or qualification.

 

(e) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any Replacement Interest Cap Agreement as and
when required hereunder, Lender may purchase such Interest Rate Cap Agreement
and the cost incurred by Lender in purchasing such Interest Rate Cap Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was paid by Lender until such cost is paid by Borrower
to Lender.

 

- 39 -



--------------------------------------------------------------------------------

(f) Each Interest Rate Cap Agreement shall contain the following language or its
equivalent: “In the event of any downgrade, withdrawal or qualification of the
rating of the Counterparty below “AA-” (or the equivalent) by the Rating
Agencies, the Counterparty must, within 30 Business Days, either (x) post
collateral on terms acceptable to each Rating Agency or (y) find a replacement
Acceptable Counterparty, at the Counterparty’s sole cost and expense, acceptable
to each Rating Agency (notwithstanding the foregoing, if the Counterparty’s
rating is downgraded to “A” or lower, only the option described in clause
(y) will be acceptable); provided that, notwithstanding such a downgrade,
withdrawal or qualification, unless and until the Counterparty transfers the
Interest Rate Cap Agreement to a replacement Acceptable Counterparty pursuant to
the foregoing clause (y), the Counterparty will continue to perform its
obligations under the Interest Rate Cap Agreement. Failure to satisfy the
foregoing shall constitute an Additional Termination Event as defined by
Section 5(b)(v) of the ISDA Master Agreement, with the Counterparty as the
Affected Party.”

 

(g) In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion of counsel from counsel for the Counterparty (upon
which Lender and its successors and assigns may rely) which shall provide, in
relevant part, that:

 

(1) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

 

(2) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property; and

 

(3) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance.

 

- 40 -



--------------------------------------------------------------------------------

Section 2.5 Release of Property.

 

2.5.1 Release of Individual Property.

 

Provided no Event of Default has occurred and is continuing, unless such Event
of Default relates solely to an Individual Property and such Event of Default
would be cured by the release of such Individual Property, Borrower may obtain
the release of an Individual Property from the Lien of the Security Instrument
thereon (and related Loan Documents) and the release of Borrower’s obligations
under the Loan Documents with respect to such Individual Property (other than
those expressly stated to survive), but only upon the satisfaction of each of
the following conditions:

 

(a) Borrower shall provide Lender with at least twenty (20) days but no more
than ninety (90) days prior written notice of its request to obtain a release of
the Individual Property;

 

(b) Borrower shall have delivered to Lender evidence that would be satisfactory
to a prudent institutional mortgage loan lender that (i) Mezzanine Borrower has
complied with all of the terms and conditions set forth in Section 2.5.1 of the
Mezzanine Loan Agreement in all material respects, with respect to a release of
the security interest corresponding to the release requested pursuant to this
Section 2.5.1 and (ii) Mezzanine Lender has delivered (or is simultaneously
delivering) such release to Mezzanine Borrower;

 

(c) Lender shall have received a wire transfer of immediately available federal
funds in an amount equal to the Release Price for the applicable Individual
Property, together with (i) all accrued and unpaid interest calculated at the
Applicable Interest Rate on the amount of principal being prepaid through and
including the Prepayment Date together with an amount equal to the interest that
would have accrued at the Applicable Interest Rate on the amount of principal
being prepaid through the end of the Interest Period in which such prepayment
occurs, notwithstanding that such Interest Period extends beyond the date of
prepayment, (ii) the Interest Shortfall, if applicable, with respect to the
amount prepaid, (iii) Breakage Costs, if any, without duplication of any sums
paid pursuant to the preceding clauses (i) and (ii), (iv) if such release occurs
prior to the expiration of the Lockout Period, an amount equal to the Spread
Maintenance Premium; notwithstanding the foregoing, no Spread Maintenance
Premium shall be due in connection with such release if such release occurs
prior to the Payment Date occurring in [October], 2006 and the aggregate
Allocated Loan Amounts of all Individual Properties released pursuant to this
Section 2.5 (including the Individual Property that is the subject of the
release) does not exceed ten percent (10%) of the original principal balance of
the Loan, and (v) all other sums due under this Agreement, the Note or the other
Loan Documents in connection with a partial prepayment;

 

(d) Borrower shall submit to Lender, not less than twenty (20) days prior to the
date of such release, a release of Lien (and related Loan Documents) for such
Individual Property for execution by Lender. Such release shall be in a form
appropriate in each State in which the Individual Property is located and shall
contain standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documents and affidavits
that may be required by Applicable Law in connection with such release, together
with an Officer’s Certificate certifying that (i) such documentation is in
compliance with all applicable Legal Requirements, and (ii) the

 

- 41 -



--------------------------------------------------------------------------------

release will not impair or otherwise adversely affect the Liens, security
interests and other rights of Lender under the Loan Documents not being released
(or as to the parties to the Loan Documents and Properties subject to the Loan
Documents not being released);

 

(e) After giving effect to such release, Lender shall have determined that the
Debt Service Coverage Ratio for the Properties then remaining subject to the
Liens of the Security Instruments shall be at least equal to the greater of
(i) the Debt Service Coverage Ratio for the twelve (12) full calendar months
immediately preceding the Closing Date, and (ii) the Debt Service Coverage Ratio
for all of the then remaining Properties (including the Individual Property to
be released) for the twelve (12) full calendar months immediately preceding the
release of the Individual Property; if the conditions set forth in this clause
(e) are not satisfied at the time of the proposed release, Borrower may satisfy
such conditions by prepaying, in accordance with the requirements of
Section 2.3.1 hereof, an amount of principal sufficient to cause each of the
required Debt Service Coverage Ratios set forth in this clause (e) to be
satisfied; notwithstanding the foregoing, if the Individual Property proposed to
be released is either the Doubletree Albuquerque Property or the Hilton Airport
Grand Rapids Property, and such release occurs prior to the Payment Date
occurring in [October], 2006, the conditions of this clause (e) do not have to
be satisfied as a condition to such release;

 

(f) After giving effect to such release, Lender shall have determined that the
aggregate Operating Lease Rents for the immediately preceding twelve (12) month
period for the Properties then remaining subject to the Liens of the Security
Instruments shall be sufficient to cover the Adjusted Debt Service, Mezzanine
Adjusted Debt Service, deposits to the Reserve Funds and all other amounts
scheduled to become due and payable hereunder and under the Mezzanine Loan
Agreement during the next succeeding twelve (12) month period; if the conditions
set forth in this clause (f) are not satisfied at the time of the proposed
release, Borrower may satisfy such conditions by prepaying, in accordance with
the requirements of Section 2.3.1 hereof, an amount of principal sufficient to
cause the conditions set forth in this clause (f) to be satisfied;

 

(g) Lender shall have received evidence that would be satisfactory to a prudent
institutional mortgage loan lender that the Individual Property to be released
shall be conveyed to a Person other than Borrower or Principal;

 

(h) If the Operating Tenant with respect to the Operating Lease for the
Individual Property to be released is also the Operating Tenant with respect to
an Operating Lease for any Individual Property that shall remain subject to the
Lien of a Security Instrument, then the Operating Lease for the Property to be
released shall have been terminated, and, after giving effect to such release,
the Borrower that owned such Individual Property prior thereto (the “Release
Property Transferor”) is the owner of an Individual Property that remains
encumbered by the Lien of the Security Instruments, Borrower shall deliver an
estoppel certificate from the Operating Tenant in form that would be
satisfactory to a prudent institutional mortgage loan lender stating that the
Operating Lease has been terminated and that the Operating Tenant has released
the Release Property Transferor from all liability and obligation to the
Operating Tenant in connection with the Operating Lease and that the Release
Property Transferor has no

 

- 42 -



--------------------------------------------------------------------------------

liability for the payment of any termination payments or any other payments due
to the Operating Tenant and no further liability or obligation in connection
with said Operating Lease;

 

(i) Lender shall have received payment of all Lender’s costs and expenses,
including due diligence review costs and reasonable counsel fees and
disbursements incurred in connection with the release of the Individual Property
from the lien of the related Security Instrument and the review and approval of
the documents and information required to be delivered in connection therewith;
and

 

(j) If the Individual Property to be released is the Philadelphia Property, in
addition to the above, Lender shall have received evidence that would be
satisfactory to a prudent institutional mortgage loan lender that the Austin
Pledged Interests shall be conveyed to a Person other than Borrower or
Principal.

 

2.5.2 Release on Payment in Full.

 

Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of all principal and interest due on the Loan and all other
amounts due and payable under the Loan Documents in accordance with the terms
and provisions of the Note and this Agreement, release the Lien of the Security
Instrument on each Individual Property not theretofore released and remit any
remaining Reserve Funds to Mezzanine Lender if the Mezzanine Loan is still
outstanding or Borrower if the Mezzanine Loan has been paid in full.

 

Section 2.6 Substitution of Properties.

 

Subject to the terms of this Section 2.6, Borrower may obtain, from time to
time, a release of one or more Individual Properties, provided that the
aggregate Allocated Loan Amounts of all the Individual Properties released under
this Section 2.6 (including the Individual Property that is the subject of the
release), does not exceed 25% of the original principal amount of the Loan, from
the Lien of the related Security Instrument (and the related Loan Documents)
(each, a “Release Property”) by substituting therefor another hotel property of
substantially similar kind and quality acquired by Borrower or an Affiliate of
Borrower (individually, a “Substitute Property” and collectively, the
“Substitute Properties”) (provided, however, if the Substitute Property shall be
owned by an Affiliate of Borrower said Affiliate (i) shall be wholly owned,
directly, by Mezzanine Borrower, (ii) shall assume all the obligations of
Borrower under this Agreement, the Note and the other Loan Documents and
(iii) shall become a party to the Note and the other Loan Documents and shall be
bound by the terms and provisions thereof as if it had executed the Note and the
other Loan Documents and shall have the rights and obligations of Borrower
thereunder), provided that the following conditions precedent are satisfied:

 

(a) Lender shall have received at least thirty (30) days prior written notice
requesting the substitution and identifying the Substitute Property and Release
Property.

 

(b) Borrower shall have delivered to Lender evidence that would be satisfactory
to a prudent institutional mortgage loan lender that (i) Mezzanine Borrower and
any Affiliate of Borrower that owns the Substitute Property have complied with
all of the terms and conditions set forth in Section 2.6 of the Mezzanine Loan
Agreement in all

 

- 43 -



--------------------------------------------------------------------------------

material respects with respect to a release and substitution of the security
interest corresponding to the release and substitution requested pursuant to
this Section 2.6 and (ii) if required under the Mezzanine Loan Agreement,
Mezzanine Lender has delivered (or is simultaneously delivering) such release to
Mezzanine Borrower.

 

(c) If the applicable Borrower continues to own an Individual Property subject
to the Lien of a Security Instrument, Lender shall have received (i) a copy of a
deed conveying all of Borrower’s right, title and interest in and to the Release
Property to a Person other than Borrower or Principal pursuant to an arms length
transaction and (ii) a letter from Borrower countersigned by a title insurance
company acknowledging receipt of such deed and agreeing to record such deed in
the real estate records for the county in which the Release Property is located.

 

(d) If the Operating Tenant with respect to the Operating Lease for the Release
Property is also the Operating Tenant with respect to an Operating Lease for any
Individual Property that shall remain subject to the Lien of a Security
Instrument, then the Operating Lease for the Release Property shall have been
terminated, and, after giving effect to such Release, the Release Property
Transferor is the owner of an Individual Property that remains encumbered by the
Lien of the Security Instruments, an estoppel certificate from the Operating
Tenant in form that would be satisfactory to a prudent institutional mortgage
loan lender stating that the Operating Lease has been terminated and that the
Operating Tenant has released the Release Property Transferor from all liability
for the payment of any and all termination payments or any other payments due to
the Operating Tenant pursuant to the terms of the Operating Lease and that the
Release Property Transferor has no further liability or obligation in connection
with said Operating Lease.

 

(e) Evidence of the qualification and good standing of the related Borrower and
Operating Tenant (and the principals, if necessary) in the state where the
Substitute Property is located.

 

(f) A certified copy of (i) the Operating Lease for the Substitute Property
between the related Borrower and Operating Tenant or (ii) an amendment to the
Operating Lease to include the Substitute Property, in either case in a form and
substance which would be satisfactory to a prudent institutional mortgage loan
lender, together with a Subordination and Attornment Agreement and an Assignment
of Security Agreement with respect to such Operating Lease.

 

(g) Lender shall have received a current Appraisal of the Substitute Property
prepared within one hundred eighty (180) days prior to the release and
substitution showing an appraised value equal to or greater than the appraised
value of the Release Property as of the Closing Date.

 

(h) Lender shall have received a certificate of Borrower certifying, together
with other evidence that would be satisfactory to a prudent institutional
mortgage loan lender that, after the substitution of a Substitute Property and
the release of the Release Property, (i) the Debt Service Coverage Ratio for the
twelve (12) full calendar months

 

- 44 -



--------------------------------------------------------------------------------

immediately preceding the date of the substitution with respect to all
Properties remaining subject to the lien of the Security Instruments after the
substitution shall be equal to or greater than (A) Debt Service Coverage Ratio
for the twelve (12) full calendar months immediately preceding the Closing Date
and (B) Debt Service Coverage Ratio for the twelve (12) full calendar months
immediately preceding the substitution (including the Release Property and
excluding the Substitute Property) and (ii) the Debt Service Coverage Ratio for
the twelve (12) months immediately preceding the substitution with respect to
the Substitute Property is equal or greater than the Debt Service Coverage Ratio
for the twelve (12) full calendar months immediately preceding the Closing Date
with respect to the Release Property. If the conditions set forth in this clause
(h) are not satisfied at the time of the proposed release and substitution,
Borrower may satisfy such conditions by prepaying, in accordance with the
requirements of Section 2.3.1 hereof, an amount of principal sufficient to cause
each of the required Debt Service Coverage Ratios set forth in this clause
(h) to be satisfied.

 

(i) If the Loan is part of a Securitization, Lender shall have received a Rating
Confirmation with respect to such release and substitution. If the Loan is not
part of a Securitization, Lender shall have consented in writing to such release
and substitution, which consent shall be given in Lender’s reasonable discretion
applying the requirements of a prudent institutional mortgage loan lender with
respect to real estate collateral of similar size, scope and value of the
Substitute Property.

 

(j) No Event of Default shall have occurred and be continuing and Borrower shall
be in compliance in all material respects with all terms and conditions set
forth in this Agreement and in each other Loan Document on Borrower’s part to be
observed or performed. Lender shall have received a certificate from Borrower
confirming the foregoing, stating that the representations and warranties of
Borrower contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of the release and
substitution with respect to Borrower, the Properties and the Substitute
Property and containing any other representations and warranties with respect to
Borrower, the Properties, the Substitute Property or the Loan as (i) Lender, if
a Securitization has not occurred, or (ii) the Rating Agencies, if a
Securitization has occurred, may require, unless such certificate would be
inaccurate, such certificate to be in form and substance satisfactory to Lender
or the Rating Agencies, as applicable.

 

(k) Borrower shall (A) have executed, acknowledged and delivered to Lender (I) a
Security Instrument, an Assignment of Leases and Rents and two UCC-1 Financing
Statements with respect to the Substitute Property, together with a letter from
Borrower countersigned by a title insurance company acknowledging receipt of
such Security Instrument, Assignment of Leases and Rents and UCC-1 Financing
Statements and agreeing to record or file, as applicable, such Security
Instrument, Assignment of Leases and Rents and one of the UCC-1 Financing
Statements in the real estate records for the county in which the Substitute
Property is located and to file one of the UCC-1 Financing Statements in the
office of the Secretary of State (or other central filing office) of the State
in which the Substitute Property is located, so as to effectively create upon
such recording and filing valid and enforceable first priority Liens upon the
Substitute Property, in favor of Lender (or such other trustee as may be desired
under local law),

 

- 45 -



--------------------------------------------------------------------------------

subject only to the Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents, (II) all other applicable Loan Documents, and
(III) an Environmental Indemnity with respect to the Substitute Property from
Guarantor and the related Borrower and (B) have caused Guarantor to acknowledge
and confirm its obligations under the Loan Documents. The Security Instrument,
Assignment of Leases and Rents, UCC-1 Financing Statements and Environmental
Indemnity shall be the same in form and substance as the counterparts of such
documents executed and delivered with respect to the related Release Property
subject to modifications reflecting only the Substitute Property as the
Individual Property and such modifications reflecting the laws of the State in
which the Substitute Property is located. The Security Instrument encumbering
the Substitute Property shall secure all amounts then outstanding under the
Note, provided that in the event that the jurisdiction in which the Substitute
Property is located imposes a mortgage recording, intangibles or similar tax and
does not permit the allocation of indebtedness for the purpose of determining
the amount of such tax payable, the principal amount secured by such Security
Instrument shall be equal to one hundred twenty-five percent (125%) of the
Allocated Loan Amount for the Substitute Property. The amount of the Loan
allocated to the Substitute Property (such amount being hereinafter referred to
as the “Substitute Allocated Loan Amount”) shall equal the Allocated Loan Amount
of the related Release Property.

 

(l) Lender shall have received (A) to the extent available, any “tie-in” or
similar endorsement, together with a “first loss” endorsement, to each Title
Insurance Policy insuring the Lien of the existing Security Instruments as of
the date of the substitution with respect to the Title Insurance Policy insuring
the Lien of the Security Instrument with respect to the Substitute Property and
(B) a Title Insurance Policy (or a marked, signed and redated commitment to
issue such Title Insurance Policy) insuring the Lien of the Security Instrument
encumbering the Substitute Property, issued by the title company that issued the
Title Insurance Policies insuring the Lien of the existing Security Instruments
and dated as of the date of the substitution, with reinsurance and direct access
agreements that replace such agreements issued in connection with the Title
Insurance Policy insuring the Lien of the Security Instrument encumbering the
Release Property. The Title Insurance Policy issued with respect to the
Substitute Property shall (1) provide coverage in the amount of the Substitute
Allocated Loan Amount if the “tie-in” or similar endorsement described above is
available or, if such endorsement is not available, in an amount equal to one
hundred twenty-five percent (125%) of the Substitute Allocated Loan Amount,
together with “last dollar endorsement,” (2) insure Lender that the relevant
Security Instrument creates a valid first lien on the Substitute Property
encumbered thereby, free and clear of all exceptions from coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage (as
modified by the terms of any endorsements), (3) contain such endorsements and
affirmative coverages as are then available and are contained in the Title
Insurance Policies insuring the Liens of the existing Security Instruments, and
such other endorsements or affirmative coverage that a prudent institutional
mortgage lender would require, and (4) name Lender as the insured. Lender also
shall have received copies of paid receipts or other evidence showing that all
premiums in respect of such endorsements and Title Insurance Policies have been
paid.

 

- 46 -



--------------------------------------------------------------------------------

(m) Lender shall have received a current or updated Survey for each Substitute
Property, certified to the title company and Lender and its successors and
assigns, in the same form and having the same content as the certification of
the Survey of the Release Property prepared by a professional land surveyor
licensed in the State in which the Substitute Property is located and acceptable
to the Rating Agencies in accordance with the 1999 Minimum Standard Detail
Requirements for ALTA/ACSM Land Title Surveys. Such Survey shall reflect the
same legal description contained in the Title Insurance Policy relating to such
Substitute Property and shall include, among other things, a metes and bounds
description of the real property comprising part of such Substitute Property
(unless such real property has been satisfactorily designated by lot number on a
recorded plat). The surveyor’s seal shall be affixed to each Survey and each
Survey shall certify whether or not the surveyed property is located in a
“one-hundred-year flood hazard area.”

 

(n) Lender shall have received valid certificates of insurance indicating that
the requirements for the policies of insurance required for an Individual
Property hereunder have been satisfied with respect to the Substitute Property
and evidence of the payment of all Insurance Premiums payable for the existing
policy period.

 

(o) Lender shall have received a Phase I environmental report dated not more
than one hundred eighty (180) days prior to the proposed date of substitution
and otherwise acceptable to a prudent institutional mortgage loan lender and, if
warranted by the findings of the Phase I environmental report, a Phase II
environmental report that would be acceptable to a prudent institutional
mortgage loan lender, which concludes that the Substitute Property (i) does not
contain any Hazardous Materials in contravention of Environmental Law in any
material respect and (ii) is not subject to any significant risk of
contamination from any off site Hazardous Materials in contravention of
Environmental Law in any material respect.

 

(p) Borrower shall deliver or cause to be delivered to Lender (A) updates or, if
the Substitute Property is to be owned by an Affiliate of Borrower, originals,
in either case certified by Borrower or such Affiliate, as applicable, of all
organizational documentation related to Borrower or such Affiliate, as
applicable, and/or the formation, structure, existence, good standing and/or
qualification to do business delivered to Lender on the Closing Date; (B) good
standing certificates, certificates of qualification to do business in the
jurisdiction in which the Substitute Property is located (if required in such
jurisdiction); and (C) resolutions of Borrower or such Affiliate, as applicable,
authorizing the substitution and any actions taken in connection with such
substitution.

 

(q) Lender shall have received the following opinions of Borrower’s counsel:
(A) an enforceability opinion or opinions of counsel admitted to practice under
the laws of the State in which the Substitute Property is located in form and
substance substantially similar to the enforceability opinions delivered to
Lender on the Closing Date; (B) a due-execution, delivery and authority opinion
of counsel acceptable to the Rating Agencies if the Loan is part of a
Securitization, or Lender if the Loan is not part of a Securitization, in form
and substance substantially similar to the due-execution, delivery and authority
opinions delivered to Lender on the Closing Date; (C) an update of

 

- 47 -



--------------------------------------------------------------------------------

the Insolvency Opinion indicating that the substitution does not affect the
opinions set forth therein; (D) if the Loan is part of a Securitization, an
opinion of counsel acceptable to the Rating Agencies that the substitution does
not constitute a “significant modification” of the Loan under Section 1001 of
the Code or otherwise cause a tax to be imposed on a “prohibited transaction” by
any REMIC Trust.

 

(r) Borrower shall (i) have paid, (ii) have escrowed with Lender or (iii) be
contesting in accordance with the terms hereof, all Basic Carrying Costs
relating to each of the Properties (excluding the Release Property) and the
Substitute Property, including without limitation, (A) accrued but unpaid
Insurance Premiums relating to each of the Properties (excluding the Release
Property) and the Substitute Property, and (B) currently due and payable Taxes
(including any in arrears) relating to each of the Properties and the Substitute
Property and (C) currently due and payable Other Charges relating to each of the
Properties (excluding the Release Property) and Substitute Property.

 

(s) Borrower shall have paid or reimbursed Lender for all costs and expenses
incurred by Lender (including, without limitation, reasonable attorneys’ fees
and disbursements) in connection with the release and substitution and Borrower
shall have paid all recording charges, filing fees, taxes or other expenses
(including, without limitation, title insurance premiums, mortgage and
intangibles taxes and documentary stamp taxes) payable in connection with the
substitution. Borrower shall have paid all costs and expenses of the Rating
Agencies incurred in connection with the substitution.

 

(t) Lender shall have received annual operating statements and occupancy
statements for the Substitute Property for the most current completed fiscal
year and a current operating statement for the Release Property, each certified
by Borrower to Lender as being true and correct in all material respects and a
certificate from Borrower certifying that there has been no material adverse
change in the financial condition of the Substitute Property since the date of
such operating statements.

 

(u) Borrower shall have delivered to Lender estoppel certificates from all
tenants under Major Leases at the Substitute Property. All such estoppel
certificates shall be substantially in the form approved by Lender in connection
with the origination of the Loan or such other form approved by Lender, such
approval not to be unreasonably withheld, and shall indicate that (1) the
subject Lease is a valid and binding obligation of the tenant thereunder, (2) to
tenant’s knowledge, there are no defaults under such Lease on the part of the
landlord or tenant thereunder, (3) the tenant thereunder has no knowledge of any
defense or offset to the payment of rent under such Lease, (4) no rent under
such Lease has been paid more than one (1) month in advance, (5) the tenant
thereunder has no option under such Lease to purchase all or any portion of the
Substitute Property, and (6) all tenant improvement work required under such
Lease has been substantially completed and the tenant under such Lease is in
actual occupancy of its leased premises. If an estoppel certificate indicates
that all tenant improvement work required under the subject Lease has not yet
been completed, Borrower shall deliver to Lender financial statements indicating
that Borrower has adequate funds to pay all costs related to such tenant
improvement work as required under such Lease.

 

- 48 -



--------------------------------------------------------------------------------

(v) Lender shall have received copies of all Major Leases affecting the
Substitute Property certified by Borrower as being true and correct.

 

(w) Lender shall have received subordination agreements in the form approved by
Lender in connection with the origination of the Loan (or such other form
approved by Lender, which approval shall not be unreasonably withheld) with
respect to tenants under Major Leases at the Substitute Property to the extent
such Leases for such tenants are not automatically subordinate (in lien and in
terms) pursuant to the terms of the applicable Leases.

 

(x) Lender shall have received (A) an endorsement to the Title Insurance Policy
insuring the Lien of the Security Instrument encumbering the Substitute Property
insuring that the Substitute Property constitutes a separate tax lot or, if such
an endorsement is not available in the State in which the Substitute Property is
located, a letter from the title insurance company issuing such Title Insurance
Policy stating that the Substitute Property constitutes a separate tax lot or
(B) a letter from the appropriate taxing authority stating that the Substitute
Property constitutes a separate tax lot.

 

(y) Lender shall have received a Physical Conditions Report with respect to the
Substitute Property stating that the Substitute Property and its use comply in
all material respects with all applicable Legal Requirements (including, without
limitation, zoning, subdivision and building laws) and that the Substitute
Property is in good condition and repair and free of material damage or waste.

 

(z) If the Substitute Property is located in a seismic area designated as Zone 3
or 4 by S&P or Moody’s (Source: ICBC, 1994 Uniform Building Code), Lender shall
have received a seismic report indicating the seismic zone in which the
Substitute Property is located and otherwise acceptable to a prudent
institutional mortgage loan lender.

 

(aa) Lender shall have received evidence that would be satisfactory to a prudent
institutional mortgage loan lender to the effect that all material building and
operating licenses and permits necessary for the use and occupancy of the
Substitute Property as a hotel including, but not limited to, current
certificates of occupancy, have been obtained and are in full force and effect.

 

(bb) In the event the Release Property is subject to a Management Agreement
along with one or more additional Properties, Lender shall have received a
certified copy of an amendment to the Management Agreement reflecting the
deletion of the Release Property and the addition of the Substitute Property as
a property managed pursuant thereto and Manager shall have executed and
delivered to Lender an amendment to the Assignment of Management Agreement
reflecting such amendment to the Management Agreement. In the event that the
Release Property is subject to a Management Agreement relating only to such
Release Property, Lender shall have received a certified copy of a new
Management Agreement for the Substitute Property on substantially the same terms
as the Management Agreement for the Release Property and the Manager thereunder
shall have executed and delivered to Lender an Assignment of Management
Agreement

 

- 49 -



--------------------------------------------------------------------------------

with respect to such new Management Agreement on substantially the same terms as
used in connection with the Release Property or such other terms as would be
acceptable to a prudent institutional mortgage loan lender.

 

(cc) Lender shall have received such other approvals, opinions, documents and
information in connection with the substitution as requested by the Rating
Agencies if the Loan is part of a Securitization, or Lender if the Loan is not
part of a Securitization.

 

(dd) Lender shall have received copies of all contracts and agreements relating
to the leasing and operation of the Substitute Property (other than the
Management Agreement), each of which shall be in a form and substance which
would be satisfactory to a prudent institutional mortgage loan lender together
with a certification of Borrower attached to each such contract or agreement
certifying that the attached copy is a true and correct copy of such contract or
agreement and all amendments thereto.

 

(ee) Lender shall have received copies of all material consents, licenses and
approvals, if any, required in connection with the substitution of a Substitute
Property, including, without limitation, liquor licenses and evidence that such
consents, licenses and approvals are in full force and effect.

 

(ff) Lender shall have received satisfactory (i.e., showing no Liens other than
Permitted Encumbrances) UCC searches, together with tax lien, judgment and
litigation searches with respect to the Substitute Property, and Borrower, and
the Guarantor, if applicable, in the State where the Substitute Property is
located and the jurisdictions where each such Person has its principal place of
business.

 

(gg) Lender shall have received copies of the Franchise Agreement for the
Substitute Property and a “comfort letter” from the Qualified Franchisor under
the Franchise Agreement, each in form and substance reasonably satisfactory to a
prudent institutional mortgage loan lender.

 

(hh) Lender shall have received copies of the most recent Quality Assurance
Reports, if any which shall be reasonably satisfactory to a prudent
institutional mortgage loan lender.

 

(ii) If the Substitute Property or any portion thereof is a leasehold estate,
Lender shall have received, (i) a certified copy of the Ground Lease for the
Substitute Property, together with all amendments and modifications thereto and
a recorded memorandum thereof, which Ground Lease would be reasonably
satisfactory in all respects to a prudent institutional mortgage loan lender and
which contains customary leasehold mortgagee provisions and protections, and
which shall provide, among other things, (A) for a remaining term of no less
than the greater of (1) 20 years from the Maturity Date or (2) 10 years from the
end of the scheduled amortization term of the Loan, (B) that the Ground Lease
shall not be terminated until Lender has received notice of a default thereunder
and has had a reasonable opportunity to cure or complete foreclosure, and fails
to do so in a diligent manner, (C) for a new lease on the same terms to Lender
as tenant if the Ground Lease is terminated for any reason, (D) the non-merger

 

- 50 -



--------------------------------------------------------------------------------

of fee and leasehold interests, and (E) that insurance proceeds and condemnation
awards (from the fee interest as well as the leasehold interest) will be applied
pursuant to the terms of this Agreement, and (ii) a ground lease estoppel
executed by the fee owner and ground lessor of the Substitute Property,
reasonably acceptable to a prudent institutional mortgage loan lender.

 

(jj) Borrower shall submit to Lender, not less than ten (10) Business Days prior
to the date of such substitution, a release of Lien (and related Loan Documents)
for the Release Property for execution by Lender. Such release shall be in a
form appropriate for the jurisdiction in which the Release Property is located
and shall contain standard provisions, if any, protecting the rights of the
releasing lender.

 

(kk) Borrower shall deliver an Officers Certificate certifying that (i) the
requirements set forth in this Section 2.6 have been satisfied and (ii) the
aggregate Allocated Loan Amounts applicable to the total number of Release
Properties which have been or currently are the subject of any Substitution
pursuant to this Section shall not exceed 25% of the original principal balance
of the Note.

 

(ll) Upon the satisfaction of the foregoing conditions precedent, Lender will
release its Lien from the Release Property and the Substitute Property shall be
deemed to be an Individual Property for purposes of this Agreement and the
Substitute Allocated Loan Amount with respect to such Substitute Property shall
be deemed to be the Allocated Loan Amount with respect to such Substitute
Property for all purposes hereunder.

 

III. CASH MANAGEMENT

 

Section 3.1 Establishment of Accounts.

 

(a) Borrower shall, or shall cause Operating Tenant to, simultaneously herewith,
(i) establish, and hereby covenants to maintain, an account (the “Property
Account”) with Property Account Bank into which Borrower shall deposit, or cause
to be deposited, all Gross Income from Operations and forfeited security
deposits, (ii) execute an agreement with Operating Tenant and the Property
Account Bank providing for the control of the Property Account by Borrower
substantially in the form of Exhibit A attached herewith (the “Pre-Termination
Property Account Agreement”) and (iii) Borrower shall assign to, and grant a
security interest in favor of, Lender in Borrower’s security interest in each
Property Account. So long as no default exists under the Operating Lease beyond
the expiration of any applicable notice and cure periods, the Property Accounts
shall be under the sole dominion and control of the related Operating Tenant
which shall use the sums in such Property Accounts in accordance with the
provisions of the related Operating Lease and the Management Agreement.

 

(b) In the event that an Operating Lease is terminated for any reason whatsoever
and not simultaneously replaced with a Replacement Operating Lease in accordance
with Section 5.1.24 hereof (a “Termination Event”), Borrower shall promptly
establish and maintain with respect to the related Individual Property an
account for the

 

- 51 -



--------------------------------------------------------------------------------

receipt of all Gross Income from Operations for the related Individual Property
(each, a “Post-Termination Property Account”). Each Post-Termination Property
Account shall be an Eligible Account with the Property Account Bank in the name
of Lender as secured party and Borrower shall enter into a property account
agreement substantially in the form of the Pre-Termination Property Account
Agreement (the “Post-Termination Property Account Agreement”) between Borrower,
Lender and the Property Account Bank with respect to the Post-Termination
Property Account. Borrower hereby covenants and agrees that it shall upon the
occurrence of a Termination Event, (i) issue direction letters to all credit
card companies and other accounts receivable counterparties to make all payments
directly to the Lockbox Account, (ii) direct the Manager of the related
Individual Property to immediately transfer to the Post-Termination Property
Account any funds received by Manager in respect of the related Individual
Property, (iii) immediately transfer to the Post-Termination Property Account
any funds received by Borrower in respect of the Property, (iv) direct the
Property Account Bank to immediately transfer all funds in the Property Account
to the Post-Termination Property Account and (v) on the last Business Day of
each month, transfer all funds on deposit in the Post-Termination Property
Accounts to the Lockbox Account.

 

(c) Borrower or Lender shall, simultaneously herewith, (i) establish accounts
with the Lockbox Bank (the “Lockbox Account”), into which Borrower shall deposit
or cause to be deposited all sums on deposit in the Property Account or any
Post-Termination Property Account, in accordance with Section 3.2(b) and
Section 3.6 hereof, and (ii) execute an agreement with the Lockbox Bank
providing for the control of the Lockbox Account by Lender and establishing the
following Accounts (which may be book entry sub-accounts) into which amounts in
the Property Account or Gross Income from Operations and forfeited security
deposits, as applicable, shall be deposited or allocated:

 

(i) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Monthly Tax Deposit (the “Tax Account”);

 

(ii) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Monthly Insurance Premium Deposit (the “Insurance Premium
Account”);

 

(iii) An account with Lockbox Bank into which Borrower shall deposit, or cause
to be deposited, the Monthly Debt Service Payment Amount (the “Debt Service
Account”);

 

(iv) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Replacement Reserve Monthly Deposit (the “Replacement Reserve
Account”);

 

(v) An account with Lockbox Bank into which Borrower shall deposit, or cause to
be deposited, the Required Repair Fund (the “Required Repair Account”);

 

- 52 -



--------------------------------------------------------------------------------

(vi) [Intentionally Deleted];

 

(vii) An account with Lockbox Bank into which Borrower shall deposit, or cause
to be deposited, the Monthly Ground Rent Deposit (the “Ground Rent Account”);

 

(viii) An account with Lockbox Bank into which Borrower shall deposit, or cause
to be deposited, the Monthly Mezzanine Debt Service Payment Amount (the
“Mezzanine Loan Account”);

 

(ix) [Intentionally Deleted]; and

 

(x) An Account with Lockbox Bank into which, following the occurrence of a
Termination Event, Borrower shall deposit, or cause to be deposited, Approved
Expenses (the “Borrower Expense Account”).

 

(d) In the event Lender waives the requirement for Borrower to maintain the
Property Account and the Lockbox Account, Lender hereby consents to the
Mezzanine Borrower establishing and maintaining a Property Account and Lockbox
Account with Mezzanine Lender that would operate as provided in this Article 3.

 

Section 3.2 Deposits into Lockbox Account.

 

(a) Borrower covenants that (i) Borrower shall, or shall cause Operating Tenant
or Manager to, promptly deposit all Gross Income from Operations and forfeited
security deposits into the Property Account, or, if applicable, the
Post-Termination Property Account, (ii) Borrower shall send a notice,
substantially in the form of Exhibit B, to all tenants (other than the Operating
Tenant) now or hereafter occupying space at each Individual Property directing
them to pay all Rents and other sums due under the Lease to which they are a
party into the Property Account or the Post-Termination Property Account, as the
case may be, (iii) Borrower or Manager shall instruct the Franchisor to deposit
all Accounts Receivable for the Properties and all other sums collected by
Franchisor pursuant to the Franchise Agreement into the Property Account or the
Post-Termination Property Account, as the case may be, (iv) Borrower or Manager
shall deliver a notice substantially in the form of Exhibit D hereto to all
credit card companies to pay all Accounts Receivable directly into the Property
Account or the Post-Termination Property Account, as the case may be,
(v) Borrower shall deposit, or shall cause the Counterparty to deposit, all sums
paid under the Interest Rate Cap Agreement directly into the Lockbox Account;
(vi) Borrower shall, or shall cause Operating Tenant to deposit all Operating
Lease Rent due under the Operating Lease directly into the Lockbox Account,
(vii) other than the Accounts, there shall be no other accounts maintained by
Borrower or any other Person into which revenues from the ownership and
operation of the Properties are deposited, and (viii) neither Borrower nor any
other Person shall open any other such account with respect to the deposit of
income in connection with the Properties. Until deposited into the Property
Account or the Post-Termination Property Account, as the case may be, any Gross
Income from Operations from the Properties and forfeited security deposits held
by Borrower shall be deemed to be Collateral and shall be held in trust by it
for the benefit, and as the property, of Lender and shall not be commingled with
any other funds or property of Borrower.

 

- 53 -



--------------------------------------------------------------------------------

(b) (i) prior to the occurrence of a Termination Event, Borrower, or Lender on
behalf of Borrower, shall, or shall cause Operating Tenant to, direct the
Property Account Bank to transfer, two (2) Business Days prior to each Payment
Date, all funds on deposit in the Property Account, up to the amount of
Operating Lease Rent due for the month in which such Payment Date occurs, to the
Lockbox Account; and (ii) following the occurrence of a Termination Event,
Borrower, or Lender on behalf of Borrower, shall, direct the Property Account
Bank to transfer, on the last Business Day of each month, all funds on deposit
in the Post-Termination Property Accounts to the Lockbox Account.

 

(c) Borrower warrants and covenants that it shall not rescind, withdraw or
change any notices or instructions required to be sent by it pursuant to this
Section 3.2 without Lender’s prior written consent.

 

Section 3.3 Account Name.

 

(a) The Accounts (other than the Property Account) shall each be in the name of
Lender.

 

(b) In the event Lender transfers or assigns the Loan, Borrower acknowledges
that the Property Account Bank and Lockbox Bank, at Lender’s request, shall
change the name of each Account (other than the Property Account) to the name of
the transferee or assignee. In the event Lender retains a servicer to service
the Loan, Borrower acknowledges that the Property Account Bank and Lockbox Bank,
at Lender’s request, shall change the name of each account to the name of the
servicer, as agent for Lender.

 

Section 3.4 Eligible Accounts.

 

Borrower shall, and Borrower shall cause Property Account Bank and Lockbox
Account Bank to, maintain each Account as an Eligible Account.

 

Section 3.5 Permitted Investments.

 

Sums on deposit in any Account other than the Post-Termination Property Account
or Lockbox Account may be invested in Permitted Investments provided (i) such
investments are then regularly offered by Lockbox Bank for accounts of this
size, category and type, (ii) such investments are permitted by Applicable Law,
(iii) the maturity date of the Permitted Investment is not later than the date
on which sums in the applicable Account are anticipated by Lender to be required
for payment of an obligation for which such Account was created, and (iv) no
Event of Default shall have occurred and be continuing. All income earned from
Permitted Investments shall be the property of Borrower. Borrower hereby
irrevocably authorizes and directs Lockbox Bank, to hold any income earned from
Permitted Investments as part of the Accounts. Borrower shall be responsible for
payment of any federal, State or local income or other tax applicable to income
earned from Permitted Investments. No other investments of the sums on deposit
in the Accounts shall be permitted except as set forth in this Section 3.5.
Lender shall not be liable for any loss sustained on the investment of any funds
constituting the Reserve Funds or of any funds deposited in the related
Accounts.

 

- 54 -



--------------------------------------------------------------------------------

Section 3.6 The Initial Deposits.

 

Lender shall determine, in its reasonable discretion, the initial deposit
amounts (the “Initial Deposits”) required to be deposited in each of the Tax
Account, the Insurance Premium Account, the Replacement Reserve Account, the
Required Repair Account, and Borrower shall deposit the respective Initial
Deposits into each Account on the Closing Date.

 

Section 3.7 Transfer To and Disbursements from the Lockbox Account.

 

(a) Lockbox Bank shall withdraw all funds on deposit in the Lockbox Account on
the date immediately preceding each Payment Date (and if such day is not a
Business Day then the preceding day which is a Business Day),

 

(b) Lockbox Bank shall disburse the funds in the Lockbox Account in the
following order of priority:

 

(i) First, funds sufficient to pay the Monthly Ground Rent Deposit, if any,
shall be deposited in the Ground Rent Account;

 

(ii) Second, funds sufficient to pay the Monthly Tax Deposit shall be deposited
in the Tax Account;

 

(iii) Third, funds sufficient to pay the Monthly Insurance Premium Deposit shall
be deposited in the Insurance Premium Account;

 

(iv) Fourth, funds sufficient to pay the Monthly Debt Service Payment Amount
shall be deposited into the Debt Service Account to be applied (A) first, to the
payment of accrued and unpaid interest computed at the Applicable Interest Rate;
and (B) second to the payment of the Scheduled Amortization Payment and the
reduction of the principal sum (if such Scheduled Amortization Payment is due);

 

(v) Fifth, funds sufficient to pay the Replacement Reserve Monthly Deposit shall
be deposited in the Replacement Reserve Account;

 

(vi) Sixth, funds sufficient to pay any interest accruing at the Default Rate,
and late payment charges, if any, shall be deposited in the Debt Service
Account;

 

(vii) Seventh, to the payment of Lockbox Bank for fees and expenses incurred in
connection with this Agreement and the accounts established hereunder;

 

(viii) Eighth, funds sufficient to pay (A) the Monthly Mezzanine Debt Service
Payment Amount and (B) any Net Liquidation Proceeds After Debt Service, shall be
deposited into the Mezzanine Loan Account to be applied in accordance with the
Mezzanine Loan Agreement;

 

- 55 -



--------------------------------------------------------------------------------

(ix) Ninth, if a Termination Event has occurred, funds sufficient to pay all
costs and expenses, calculated on a Cash basis, required to be paid during such
month by or on behalf of Borrower in connection with the ownership and operation
of the Property in accordance with the Approved Annual Budget (“Approved
Expenses”) shall be deposited in the Borrower Expense Account after deposits for
items (i) through (viii) above have been made (provided deposits to the Borrower
Expense Account shall not include amounts which have previously been paid
pursuant to items (i) through (viii) above);

 

(x) Tenth, if a Termination Event has occurred, funds sufficient to pay any
Extraordinary Expenses for such month which have been approved by Lender (and
that have not been previously paid pursuant to items (i) through (ix) above)
shall be deposited in the Borrower Expense Account after deposits for items
(i) through (ix) above have been made;

 

(xi) Eleventh, provided no Event of Default shall exist under the Loan
Documents, all amounts remaining in the Lockbox Account after deposits for items
(i) through (x) for the current month and all prior months shall be disbursed
(A) if Lender has received written notice from Mezzanine Lender that a Mezzanine
Default has occurred and is continuing, to an account designated by Mezzanine
Lender or (B) to Borrower.

 

Section 3.8 Withdrawals From the Tax Account and the Insurance Premium Account.

 

Lender shall have the right to withdraw funds from the Tax Account to pay
current Taxes on or before the date Taxes are due and payable. Lender shall have
the right to withdraw funds from the Insurance Premium Account to pay current
Insurance Premiums on or before the date current Insurance Premiums are due and
payable. Lockbox Bank shall disburse funds from the Tax Account and the
Insurance Premium Account in accordance with Lender’s written request therefor
on the Business Day following Lockbox Bank’s receipt of such written request.

 

Section 3.9 Withdrawals from the Replacement Reserve Account.

 

Lender shall disburse funds on deposit in the Replacement Reserve Account in
accordance with the provisions of Section 7.3 hereof.

 

Section 3.10 Withdrawals from the Required Repair Account.

 

Lender shall disburse funds on deposit in the Required Repair Account in
accordance with the provisions of Section 7.1 hereof.

 

- 56 -



--------------------------------------------------------------------------------

Section 3.11 Withdrawals from the Debt Service Account.

 

Lender shall have the right to withdraw funds from the Debt Service Account to
pay the Monthly Debt Service Payment Amount on or after the date when due,
together with any late payment charges or interest accruing at the Default Rate.

 

Section 3.12 Intentionally Deleted.

 

Section 3.13 Intentionally Deleted.

 

Section 3.14 Withdrawals from the Mezzanine Loan Account.

 

Lender shall withdraw funds from the Mezzanine Loan Account to pay the Monthly
Mezzanine Debt Service Payment Amount by the date and time when due, together
with any late payment charges or interest accruing pursuant to the Mezzanine
Loan Documents.

 

Section 3.15 Withdrawals from the Ground Rent Account.

 

Lender shall have the right to withdraw funds from the Ground Rent Account in
accordance with Section 7.6 hereof.

 

Section 3.16 Withdrawals from the Borrower Expense Account.

 

Provided that no Event of Default has occurred and is continuing, Lender shall
disburse funds from the Borrower Expense Account to Borrower following receipt
of Borrower’s written request for the payment of costs and expenses incurred in
connection with the operation of the Property and/or Extraordinary Expenses in
accordance with Section 3.7(b)(ix) and Section 3.7(b)(x), respectively. Such
disbursements shall be in accordance with the Approved Annual Budget.

 

Section 3.17 Sole Dominion and Control.

 

Borrower acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of Lender, its authorized agents or designees,
including Property Account Bank and Lockbox Bank, subject to the terms hereof;
and Borrower shall have no right of withdrawal with respect to any Account
except with the prior written consent of Lender or as otherwise provided herein.

 

Section 3.18 Security Interest.

 

Borrower hereby grants to Lender a first priority security interest in each of
the Accounts and the Account Collateral as additional security for the Debt.

 

Section 3.19 Rights on Default.

 

Notwithstanding anything to the contrary in this Article 3, upon the occurrence
of an Event of Default, Lender shall promptly notify Property Account Bank and
Lockbox Bank in writing of such Event of Default and, without notice from
Property Account Bank, Lockbox Bank or Lender, (a) Borrower shall have no
further right in respect of (including, without limitation, the right to
instruct Lockbox Bank or Property Account Bank to transfer from) the

 

- 57 -



--------------------------------------------------------------------------------

Accounts, (b) Lender may direct Lockbox Account to liquidate and transfer any
amounts then invested in Permitted Investments to the Accounts or reinvest such
amounts in other Permitted Investments as Lender may reasonably determine is
necessary to perfect or protect any security interest granted or purported to be
granted hereby or pursuant to the other Loan Documents or to enable Lockbox
Bank, as agent for Lender, or Lender to exercise and enforce Lender’s rights and
remedies hereunder or under any other Loan Document with respect to any Account
or any Account Collateral, and (c) Lender shall have all rights and remedies
with respect to the Accounts and the amounts on deposit therein and the Account
Collateral as described in this Agreement and in the Security Instruments, in
addition to all of the rights and remedies available to a secured party under
the UCC, and, notwithstanding anything to the contrary contained in this
Agreement or in the Security Instruments, Lender may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.

 

Section 3.20 Financing Statement; Further Assurances.

 

Borrower hereby authorizes Lender to file, and upon Lender’s request, shall
execute and deliver to Lender for filing, a financing statement or statements
under the UCC in connection with any of the Accounts and the Account Collateral
with respect thereto in the form required to properly perfect Lender’s security
interest therein. Borrower agrees that at any time and from time to time, at the
expense of Borrower, Borrower will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Lender may request, in order to perfect and protect any
security interest granted or purported to be granted hereby (including, without
limitation, any security interest in and to any Permitted Investments) or to
enable Lockbox Bank or Lender to exercise and enforce its rights and remedies
hereunder with respect to any Account or Account Collateral.

 

Section 3.21 Borrower’s Obligation Not Affected.

 

The insufficiency of funds on deposit in the Accounts shall not absolve Borrower
of the obligation to make any payments, as and when due pursuant to this
Agreement and the other Loan Documents, and such obligations shall be separate
and independent, and not conditioned on any event or circumstance whatsoever.

 

Section 3.22 Payments Received Under this Agreement.

 

Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the monthly payment of Debt
Service and amounts due for the Tax and Insurance Escrow Fund, Ground Lease
Escrow Fund, Required Repair Fund, Replacement Escrow Fund and any other payment
reserves established pursuant to this Agreement or any other Loan Document shall
(provided Lender is not prohibited from withdrawing or applying any funds in the
Accounts by Applicable Law or otherwise) be deemed satisfied to the extent
sufficient amounts are deposited in the Lockbox Account established pursuant to
this Agreement to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

 

- 58 -



--------------------------------------------------------------------------------

Section 3.23 Interest Rate Cap Agreement Payments.

 

Notwithstanding anything to the contrary contained herein, with respect to any
payments deposited in the Lockbox Account or received by Lender for any calendar
month attributable to the Interest Rate Cap Agreement or any Replacement
Interest Rate Cap Agreement (the “Total Monthly Cap Payments”), Lender shall
deposit in (i) the Mezzanine Loan Account an amount that, when added to the sums
deposited in the Mezzanine Loan Account pursuant to Section 3.7(b)(viii)(A) for
such month, would be sufficient to pay the Monthly Mezzanine Debt Service
Payment Amount for such month as communicated to Lender in writing by Mezzanine
Lender; provided, however, in no event shall the allocable portion of the Total
Monthly Cap Payments due to Mezzanine Lender for such month exceed an amount
equal to the product obtained by multiplying the amount of the Total Monthly Cap
Payments by a fraction, the numerator of which is the outstanding principal
balance of the Mezzanine Loan and the denominator of which is the sum of the
outstanding principal balances of the Loan and the Mezzanine Loan.

 

Section 3.24 Lender Reliance.

 

Lender shall have no duty to confirm, inquire or determine whether a Mezzanine
Event of Default has occurred. Lender may rely on any notice it believes in good
faith to be genuine and given by Mezzanine Lender.

 

IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrower Representations.

 

Each Borrower on its own behalf represents and warrants as of the Closing Date
that:

 

4.1.1 Organization.

 

Borrower is duly organized and is validly existing and in good standing in the
jurisdiction in which it is organized, with requisite power and authority to own
the Properties and to transact the businesses in which it is now engaged.
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with the
Properties, its businesses and operations. Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Properties and to transact the businesses in which it is
now engaged. Attached hereto as Schedule IV is an organizational chart of
Borrower.

 

4.1.2 Proceedings.

 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents. This Agreement and
the other Loan Documents have been duly executed and delivered by or on behalf
of Borrower and constitute legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

- 59 -



--------------------------------------------------------------------------------

4.1.3 No Conflicts.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any Lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement, franchise agreement, or other material
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets is subject, nor to Borrower’s knowledge, will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over Borrower or any of the Properties or any of Borrower’s other
assets, or any license or other approval required to operate the Properties, and
any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower of this Agreement or any other Loan Documents have been
obtained and is in full force and effect.

 

4.1.4 Litigation.

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or to Borrower’s knowledge,
threatened against or affecting Borrower or any Individual Property, which
actions, suits or proceedings, if determined against Borrower or any Individual
Property, might materially adversely affect the condition (financial or
otherwise) or business of Borrower or the condition or ownership of any
Individual Property.

 

4.1.5 Agreements.

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which might materially and adversely affect Borrower or any
Individual Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or any of the Properties is bound. Borrower has no
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower is a party or by which Borrower or any Property is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of such Property and (b) obligations under the Loan Documents.

 

4.1.6 Solvency.

 

Borrower (a) has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrowers’ assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted.

 

- 60 -



--------------------------------------------------------------------------------

Borrower does not intend to incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and the amounts to be payable on or in respect of
obligations of Borrower). No petition under the Bankruptcy Code or similar state
bankruptcy or insolvency law has been filed against Borrower or any constituent
Person in the last seven (7) years, and neither Borrower nor any constituent
Person in the last seven (7) years has ever made an assignment for the benefit
of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither Borrower nor any of its constituent Persons are contemplating
either the filing of a petition by it under the Bankruptcy Code or similar state
bankruptcy or insolvency law or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

 

4.1.7 Full and Accurate Disclosure.

 

No statement of fact made by Borrower in this Agreement or in any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading. There is no fact presently known to Borrower which has not been
disclosed to Lender which materially and adversely affects, or might materially
and adversely affect, any Individual Property or the business, operations or
condition (financial or otherwise) of Borrower.

 

4.1.8 No Plan Assets.

 

Borrower is not, a Plan and none of the assets of Borrower constitute or will
constitute “Plan Assets” of one or more Plans. In addition, (a) Borrower is not
a “governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower are not subject to State statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Agreement.

 

4.1.9 Compliance.

 

Borrower and the Properties and the use thereof comply in all material respects
with all applicable Legal Requirements, including, without limitation, building
and zoning ordinances and codes. Borrower is in compliance with all notices of
violation of any order, writ, injunction, decree or demand of any Governmental
Authority in all material respects. There has not been committed by Borrower or
any other Person in occupancy of or involved with the operation or use of the
Properties any act or omission affording the federal government or any other
Governmental Authority the right of forfeiture as against any Individual
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. The representations made in this
Section 4.1.9 shall not apply to matters arising under or pertaining to
compliance with Environmental Laws (which are addressed exclusively under
Section 4.1.39 of this Agreement).

 

- 61 -



--------------------------------------------------------------------------------

4.1.10 Financial Information.

 

All financial data, including, without limitation, the statements of cash flow
and income and operating expense, that have been delivered to Lender in respect
of Borrower, Operating Tenant and the Properties (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of Borrower, Operating Tenant and the Properties, as applicable, as of
the date of such reports, and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, neither Borrower nor Operating Tenant has any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses that are known to Borrower and reasonably
likely to have a materially adverse effect on any Individual Property or the
operation thereof as hotels except as referred to or reflected in said financial
statements. Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower or Operating Tenant from that set forth in said financial statements.

 

4.1.11 Condemnation.

 

No Condemnation or other similar proceeding has been commenced or, to Borrower’s
knowledge, is threatened or contemplated with respect to all or any material
portion of any Individual Property or for the relocation of roadways providing
access to any Individual Property.

 

4.1.12 Federal Reserve Regulations.

 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

 

4.1.13 Utilities and Public Access.

 

Each Individual Property has rights of access to public ways and is served by
public water, sewer, sanitary sewer and storm drain facilities adequate to
service such Individual Property for its respective intended uses. All public
utilities necessary or convenient to the full use and enjoyment of each
Individual Property are located either in the public right-of-way abutting each
Individual Property (which are connected so as to serve each Individual Property
without passing over other property) or in recorded easements serving each
Individual Property and such easements are set forth in and insured by the Title
Insurance Policy. All roads necessary for the use of each Individual Property
for their current respective purposes have been completed, are physically open
and are dedicated to public use and have been accepted by all Governmental
Authorities.

 

4.1.14 Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.

 

- 62 -



--------------------------------------------------------------------------------

4.1.15 Separate Lots.

 

Each Individual Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of such Individual Property.

 

4.1.16 Assessments.

 

There are no pending or, to Borrower’s knowledge, proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments.

 

4.1.17 Enforceability.

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

4.1.18 No Prior Assignment.

 

There are no prior assignments of the Leases or any portion of the Rents due and
payable or to become due and payable which are presently outstanding.

 

4.1.19 Insurance.

 

Borrower has obtained and has delivered to Lender certified copies of all
insurance policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No Person, including Borrower, has
done, by act or omission, anything which would impair the coverage of any such
policy.

 

4.1.20 Use of Property.

 

Each Individual Property is used exclusively for hotel purposes and other
appurtenant and related uses including but not limited to restaurants and
lounges.

 

4.1.21 Certificate of Occupancy; Licenses.

 

All material certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required for the
legal use, occupancy and operation of each Individual Property by Borrower as a
hotel (collectively, the “Licenses”), have been obtained and are in full force
and effect and are not subject to revocation, suspension or forfeiture. Borrower
shall keep and maintain all Licenses necessary for the operation of each
Individual Property as a hotel. The use being made of each Individual Property
conforms in all material respects with the certificate of occupancy issued for
such Individual Property.

 

4.1.22 Flood Zone.

 

None of the Improvements on any Individual Property are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards and, if so located, the flood insurance required pursuant to
Section 6.1(a)(vii) is in full force and effect with respect to each such
Individual Property.

 

- 63 -



--------------------------------------------------------------------------------

4.1.23 Physical Condition.

 

Except as disclosed to Lender in the Physical Conditions Report, each Individual
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in any
Individual Property, whether latent or otherwise, and Borrower has not received
notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. Except as disclosed to Lender in
the Physical Conditions Report, each Individual Property is free from damage
covered by fire or other casualty. Except as disclosed to Lender in the Physical
Conditions Report, all liquid and solid waste disposal, septic and sewer systems
located on each Individual Property are in a good and safe condition and repair
and in compliance with all Legal Requirements.

 

4.1.24 Boundaries.

 

Except as disclosed to Lender in the Physical Conditions Report and the related
Survey, all of the Improvements which were included in determining the appraised
value of each Individual Property lie wholly within the boundaries and building
restriction lines of such Individual Property, and no improvements on adjoining
properties encroach upon such Individual Property, and no easements or other
encumbrances upon the applicable Individual Property encroach upon any of the
Improvements.

 

4.1.25 Leases.

 

The Properties are not subject to any Leases other than the Leases described in
Schedule II attached hereto and made a part hereof. Borrower or Operating
Tenant, as the case may be, is the owner and lessor of landlord’s interest in
the Leases. No Person has any possessory interest in any Individual Property or
right to occupy the same except under and pursuant to the provisions of the
Leases. The current Major Leases are in full force and effect and, there are no
material defaults by Borrower or Operating Tenant, as the case may be, or any
tenant under any Major Lease, and there are no conditions that, with the passage
of time or the giving of notice, or both, would constitute material defaults
under any Major Lease. No Rent has been paid more than one (1) month in advance
of its due date. There are no offsets or defenses to the payment of any portion
of the Rents payable with respect to Major Leases. All work to be performed by
Borrower or Operating Tenant, as the case may be, under each Major Lease has
been performed as required and has been accepted by the applicable tenant, and
any payments, free rent, partial rent, rebate of rent or other payments,
credits, allowances or abatements required to be given by Borrower or Operating
Tenant, as the case may be, to any tenant has already been received by such
tenant. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any

 

- 64 -



--------------------------------------------------------------------------------

Major Lease or of the Rents received therein which is still in effect. No tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the leased premises or the building of which the
leased premises are a part. To Borrower’s knowledge, no Hazardous Materials have
been disposed, stored or treated by any tenant under any Lease on or about the
leased premises nor does Borrower have any knowledge of any tenant’s intention
to use its leased premises for any activity which, directly or indirectly,
involves the use, generation, treatment, storage, disposal or transportation of
any Hazardous Materials, except those that are both (i) in material compliance
with current Environmental Laws and with permits issued pursuant thereto (if
such permits are required), and (ii) either (A) in amounts not in excess of that
necessary to operate, clean, repair and maintain the applicable Individual
Property or each tenant’s respective business at such Individual Property as set
forth in their respective Leases, (B) held by a tenant for sale to the public in
its ordinary course of business, or (C) fully disclosed in the Environmental
Reports or otherwise disclosed to and approved by Lender in writing.

 

4.1.26 [Reserved]

 

4.1.27 [Reserved]

 

4.1.28 Filing and Recording Taxes.

 

All transfer taxes, deed stamps, intangible taxes or other amounts in the nature
of transfer taxes required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the transfer of the
Properties to Borrower have been paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instruments, have been paid.

 

4.1.29 Franchise Agreement.

 

The Franchise Agreement is in full force and effect, all franchise fees,
reservation fees, royalties and other sums due thereunder have been paid in full
to date, and neither Borrower nor Franchisor is in default thereunder in any
material respect.

 

4.1.30 Management Agreement.

 

The Management Agreement is in full force and effect and there is no material
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.

 

4.1.31 Illegal Activity.

 

No portion of any Individual Property has been or will be purchased with
proceeds of any illegal activity and to the best of Borrower’s knowledge, there
are no illegal activities or activities relating to any controlled substances at
any Individual Property.

 

- 65 -



--------------------------------------------------------------------------------

4.1.32 No Change in Facts or Circumstances; Disclosure.

 

All information submitted by Borrower and Operating Tenant to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan or in satisfaction of the terms thereof
and all statements of fact made by Borrower and Operating Tenant in this
Agreement or in any other Loan Document, are accurate, complete and correct in
all material respects. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Properties or the business operations
or the financial condition of Borrower and Operating Tenant. Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any information described in this Section 4.1.32
or any representation or warranty made herein to be materially misleading.

 

4.1.33 Investment Company Act.

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or State law or regulation which
purports to restrict or regulate its ability to borrow money.

 

4.1.34 Principal Place of Business; State of Organization.

 

Borrower’s principal place of business as of the date hereof is the address set
forth opposite its name on Schedule XIII attached hereto. Borrower is organized
under the laws of the State of Delaware and its organizational identification
number is set forth opposite its name on Schedule XIII attached hereto.

 

4.1.35 Single Purpose Entity.

 

Borrower covenants and agrees that its organizational documents shall provide
that it has not, and shall not (except as expressly set forth below), and that
the organizational documents of its general partner(s), if Borrower is a
partnership, or its managing member(s), if Borrower is a limited liability
company with multiple members (in each case, “Principal”) shall provide that it
has not and shall not (except as expressly set forth below):

 

(a) with respect to Borrower, engage in any business or activity other than the
acquisition, development, ownership, operation, leasing, managing and
maintenance of the Properties, and, other than the Prior Financing (which such
Prior Financing has been defeased in full and there are no continuing
liabilities or obligations thereunder other than residual obligations and
liabilities that expressly survive and are customary and reasonable for
securitized commercial mortgage loan transactions), entering into the Loan, and
activities incidental thereto and with respect to Principal, engage in any
business or activity other than the ownership of its interest in Borrower, and
activities incidental thereto;

 

- 66 -



--------------------------------------------------------------------------------

(b) with respect to Borrower, acquire or own any material assets other than
(i) the Properties (and with respect to the Austin Borrower, acquire or own any
material assets other than the Austin Property and the Austin Pledged
Interests), and (ii) such incidental Personal Property as may be necessary for
the operation of the Individual Property or Properties, as the case may be and
with respect to Principal, acquire or own any material asset other than its
interest in Borrower;

 

(c) merge into or consolidate with any person or entity or dissolve, terminate
or liquidate in whole or in part, transfer or, to the fullest extent permitted
by law, otherwise dispose of all or substantially all of its assets or change
its legal structure;

 

(d) (i) fail to observe its organizational formalities or preserve its existence
as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation,
and qualification to do business in the State where the Property or Properties
is located, if applicable, or (ii) without the prior written consent of Lender,
amend, modify, terminate or fail to comply with the provisions of Borrower’s
Partnership Agreement, Articles of Organization or similar organizational
documents, as the case may be, or of Principal’s Certificate of Incorporation,
Articles of Organization or similar organizational documents, as the case may be
as they relate to the separateness and special purpose nature of such entities,
whichever is applicable;

 

(e) other than Principal’s ownership interest in Borrower (and the Austin
Borrower’s ownership interest in the Philadelphia Fee Owner) own any subsidiary
or make any investment in, any Person without the prior written consent of
Lender;

 

(f) except as permitted under the Loan Documents and except with respect to
funds of Borrower which had been deposited into a central account for the sole
purpose of paying operating expenses of the Properties, commingle its assets
with the assets of any of its members, general partners, Affiliates, principals
or of any other Person or entity, participate in a cash management system with
any other entity or Person or fail to use its own separate stationery, invoices
and checks;

 

(g) with respect to Borrower and other than the Prior Financing (which such
Prior Financing has been defeased in full and there are no continuing
liabilities or obligations thereunder other than residual obligations and
liabilities that expressly survive and are customary and reasonable for
securitized commercial mortgage loan transactions), incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than the Debt, except for (i) trade payables in the ordinary course of its
business of owning and operating the Individual Property or Properties as
applicable, provided that such debt (A) is not evidenced by a note, (B) is paid
within sixty (60) days of the date incurred, (C) does not exceed, in the
aggregate, four percent (4%) of the outstanding principal balance of the Note
and (D) is payable to trade creditors and in amounts as are normal and
reasonable under the circumstances (“Trade Payables”), and (ii) Permitted
Equipment Financing, and (iii) the FF&E Note, and with respect to Principal,
incur any debt secured or unsecured, direct or contingent (including
guaranteeing any obligations). The aggregate Permitted Equipment Financing
together with the Trade Payables shall not exceed in the aggregate four percent
(4%) of the outstanding principal balance of the Note at any time;

 

- 67 -



--------------------------------------------------------------------------------

(h) become insolvent and fail to pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due, provided that this shall not require any member or partner of
Borrower or Principal, as applicable, to make additional capital contributions
to Borrower or Principal, as applicable;

 

(i) (i) fail to maintain its records (including financial statements), books of
account and bank accounts separate and apart from those of the members, general
partners, principals and Affiliates of Borrower or of Principal, as the case may
be, the Affiliates of a member, general partner or principal of Borrower or of
Principal, as the case may be, and any other Person, (ii) permit its assets or
liabilities to be listed as assets or liabilities on the financial statement of
any other Person or (iii) include the assets or liabilities of any other Person
on its financial statements (except where consolidated financial statements are
permitted or required by Applicable Law or GAAP, provided that such consolidated
statements shall reflect that such Persons are separate legal entities);

 

(j) except the Operating Lease, enter into any contract or agreement with any
member, general partner, principal or Affiliate of Borrower or of Principal, as
the case may be, Guarantor, or any member, general partner, principal or
Affiliate thereof (other than a business management services agreement with an
Affiliate of Borrower, provided that (i) such agreement is acceptable to Lender,
(ii) the manager, or equivalent thereof, under such agreement holds itself out
as an agent of Borrower and (iii) the agreement meets the standards set forth in
this subsection (j) following this parenthetical), except upon terms and
conditions that are commercially reasonable, intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any member, general partner, principal or
Affiliate of Borrower or of Principal, as the case may be, Guarantor, or any
member, general partner, principal or Affiliate thereof;

 

(k) to the fullest extent permitted by law, seek the dissolution or winding up
in whole, or in part, of Borrower or of Principal, as the case may be;

 

(l) fail to correct any known misunderstandings regarding the separate identity
of Borrower, or of Principal, as the case may be, or any member, general
partner, principal or Affiliate thereof or any other Person;

 

(m) guarantee or become obligated for the debts of any other Person or hold
itself out to be responsible for the debts of another Person;

 

(n) make any loans or advances to any third party, including any member, general
partner, principal or Affiliate of Borrower or of Principal, as the case may be,
or any member, general partner, principal or Affiliate thereof, and shall not
acquire obligations or securities of any member, general partner, principal or
Affiliate of Borrower or Principal, as the case may be, or any member, general
partner, or Affiliate thereof;

 

- 68 -



--------------------------------------------------------------------------------

(o) fail to file its own tax returns or be included on the tax returns of any
other Person (except where consolidated tax returns are permitted or required by
Applicable Law, provided that such consolidated returns shall reflect that such
Persons are separate legal entities);

 

(p) fail either to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or a name franchised or licensed to it by an entity other than an Affiliate of
Borrower or of Principal, as the case may be, and not as a division or part of
any other entity in order not (i) to mislead others as to the identity with
which such other party is transacting business, or (ii) to suggest that Borrower
or Principal, as the case may be, is responsible for the debts of any third
party (including any member, general partner, principal or Affiliate of
Borrower, or of Principal, as the case may be, or any member, general partner,
principal or Affiliate thereof);

 

(q) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations, provided that this shall not require any
member or partner of Borrower or Principal, as applicable, to make additional
capital contributions to Borrower or Principal, as applicable;

 

(r) hold itself out as or be considered as a department or division of (i) any
general partner, principal, member or Affiliate of Borrower or of Principal, as
the case may be, (ii) any Affiliate of a general partner, principal or member of
Borrower or of Principal, as the case may be, or (iii) any other Person;

 

(s) fail to allocate fairly and reasonably any overhead expenses that are shared
with an Affiliate, including paying for office space and services performed by
any employee of an Affiliate;

 

(t) pledge its assets for the benefit of any other Person, and with respect to
Borrower, other than with respect to the Loan;

 

(u) fail to maintain a sufficient number of employees in light of its
contemplated business operations;

 

(v) fail to provide in its (i) Articles of Organization, Certificate of
Formation and/or Operating Agreement, as applicable, if it is a limited
liability company, (ii) Limited Partnership Agreement, if it is a limited
partnership or (iii) Certificate of Incorporation, if it is a corporation, that
for so long as the Loan is outstanding pursuant to the Note, this Agreement and
the other Loan Documents, it shall not file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, or make an
assignment for the benefit of creditors without the affirmative vote of each
Independent Director and of all other general partners/managing
members/directors;

 

- 69 -



--------------------------------------------------------------------------------

(w) fail to hold its assets in its own name;

 

(x) if Borrower or Principal is a corporation, fail to consider the interests of
its creditors in connection with all corporate actions to the extent permitted
by Applicable Law;

 

(y) have any of its obligations guaranteed by an Affiliate except the Guarantor
in connection with the Loan;

 

(z) violate or cause to be violated the assumptions made with respect to
Borrower and Principal in the Insolvency Opinion;

 

(aa) with respect to Principal, or if Borrower is a single member limited
liability company that complies with the requirements of Section 4.1.35(cc)
below, fail at any time to have at least two independent directors (each an
“Independent Director”) that is not and has not been for at least five
(5) years: (a) a stockholder, director, officer, employee, partner, member,
attorney or counsel of Borrower or of Principal or any Affiliate of either of
them; (b) a customer, supplier or other Person who derives its purchases or
revenues (other than any fee paid to such director as compensation for such
director to serve as an Independent Director) from its activities with Borrower,
Principal or any Affiliate of either of them (a “Business Party”); (c) a person
or other entity controlling or under common control with any such stockholder,
partner, member, director, officer, attorney, counsel or Business Party; or
(d) a member of the immediate family of any such stockholder, director, officer,
employee, partner, member, attorney, counsel or Business Party. Notwithstanding
the foregoing, no Independent Director shall also serve as an Independent
Director (as such term is defined in the Mezzanine Loan Agreement and the
Subordination and Attornment Agreement) for Mezzanine Borrower, Operating Tenant
or Principal (as such term is defined in the Mezzanine Loan Agreement and the
Subordination and Attornment Agreement); or

 

(bb) with respect to Principal, or if Borrower is a single member limited
liability company that complies with the requirements of Section 4.1.35(cc)
below, permit its board of directors to take any action which, under the terms
of any certificate of incorporation, by-laws, voting trust agreement with
respect to any common stock or other applicable organizational documents,
requires the unanimous vote of one hundred percent (100%) of the members of the
board without the vote of each Independent Director.

 

(cc) In the event Borrower is a Delaware limited liability company that does not
have a managing member which complies with the requirements for a Principal
under this Section 4.1.35, the limited liability company agreement of Borrower
(the “LLC Agreement”) shall provide that (A) upon the occurrence of any event
that causes the last remaining member of Borrower (“Member”) to cease to be the
member of Borrower (other than (1) upon an assignment by Member of all of its
limited liability company interest in Borrower and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement, or
(2) the resignation of Member and the admission of an additional member of
Borrower in accordance with the terms of the Loan

 

- 70 -



--------------------------------------------------------------------------------

Documents and the LLC Agreement), any person acting as Independent Director of
Borrower shall, without any action of any other Person and simultaneously with
the Member ceasing to be the member of Borrower, automatically be admitted to
Borrower (“Special Member”) and shall continue Borrower without dissolution and
(B) Special Member may not resign from Borrower or transfer its rights as
Special Member unless (1) a successor Special Member has been admitted to
Borrower as Special Member in accordance with requirements of Delaware law and
(2) such successor Special Member has also accepted its appointment as an
Independent Director. The LLC Agreement shall further provide that (v) Special
Member shall automatically cease to be a member of Borrower upon the admission
to Borrower of a substitute Member, (w) Special Member shall be a member of
Borrower that has no interest in the profits, losses and capital of Borrower and
has no right to receive any distributions of Borrower assets, (x) pursuant to
Section 18-301 of the Delaware Limited Liability Company Act (the “Act”),
Special Member shall not be required to make any capital contributions to
Borrower and shall not receive a limited liability company interest in Borrower,
(y) Special Member, in its capacity as Special Member, may not bind Borrower and
(z) except as required by any mandatory provision of the Act, Special Member, in
its capacity as Special Member, shall have no right to vote on, approve or
otherwise consent to any action by, or matter relating to, Borrower, including,
without limitation, the merger, consolidation or conversion of Borrower;
provided, however, such prohibition shall not limit the obligations of Special
Member, in its capacity as Independent Director, to vote on such matters
required by the LLC Agreement. In order to implement the admission to Borrower
of Special Member, Special Member shall execute a counterpart to the LLC
Agreement. Prior to its admission to Borrower as Special Member, Special Member
shall not be a member of Borrower.

 

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing
(A) to continue Borrower and (B) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of
Borrower, effective as of the occurrence of the event that terminated the
continued membership of Member of Borrower in Borrower. Any action initiated by
or brought against Member or Special Member under any Creditors Rights Laws
shall not cause Member or Special Member to cease to be a member of Borrower and
upon the occurrence of such an event, the business of Borrower shall continue
without dissolution. The LLC Agreement shall provide that each of Member and
Special Member waives any right it might have to agree in writing to dissolve
Borrower upon the occurrence of any action initiated by or brought against
Member or Special Member under any Creditors Rights Laws, or the occurrence of
an event that causes Member or Special Member to cease to be a member of
Borrower.

 

4.1.36 Business Purposes.

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

- 71 -



--------------------------------------------------------------------------------

4.1.37 Taxes.

 

Borrower has filed all federal, State, county, municipal, and city income tax
returns required to have been filed by it and has paid all taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by it. Borrower knows of no basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.

 

4.1.38 Forfeiture.

 

Neither Borrower nor to Borrower’s knowledge, any other Person in occupancy of
or involved with the operation or use of any of the Properties has committed any
act or omission affording the federal government or any State or local
government the right of forfeiture as against any of the Properties or any part
thereof or any monies paid in performance of Borrower’s obligations under the
Note, this Agreement or the other Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture.

 

4.1.39 Environmental Representations and Warranties.

 

Borrower represents and warrants, except as disclosed in the written reports
resulting from the environmental site assessments of each Individual Property
delivered to and approved by Lender prior to the Closing Date (the
“Environmental Report”) and information that Borrower knows or should reasonably
have known that: (a) there are no Hazardous Materials or underground storage
tanks in, on, or under any of the Properties, except those that are both (i) in
material compliance with current Environmental Laws and with permits issued
pursuant thereto (if such permits are required), and (ii) either (A) in amounts
not in excess of that necessary to operate, clean, repair and maintain the
applicable Individual Property or each tenant’s respective business at such
Individual Property, or (B) held by a tenant for sale to the public in its
ordinary course of business, (b) there are no past, present or threatened
Releases of Hazardous Materials in, on, under or from any of the Properties in
material violation of any Environmental Law and which would be reasonably likely
to require remediation by a Governmental Authority; (c) there is no threat of
any Release of Hazardous Materials in material violation of Environmental Law
migrating to any of the Properties from any adjoining property; (d) there is no
past or present material non-compliance with current Environmental Laws, or with
permits issued pursuant thereto, in connection with any of the Properties;
(e) Borrower has not received, any written notice or other written communication
from any Person (including but not limited to a Governmental Authority) relating
to potential liability arising out of the release of Hazardous Materials in, on,
under or from any of the Properties which matter remains pending or has not been
resolved or cured; and (f) Borrower has truthfully and fully made available to
Lender copies of any and all material reports relating to the environmental
condition of any of the Properties contained in Borrower’s files and records or
within Borrower’s custody or control, including but not limited to any reports
relating to Hazardous Materials in, on, under or migrating to or from any of the
Properties.

 

4.1.40 Taxpayer Identification Number.

 

Borrower’s United States taxpayer identification number is set forth opposite
its name on Schedule XIII attached hereto.

 

- 72 -



--------------------------------------------------------------------------------

4.1.41 OFAC.

 

Borrower represents and warrants that neither Borrower, Guarantor, Operating
Tenant nor any of their respective Affiliates is a Prohibited Person, and
Borrower, Guarantor, and their respective Affiliates are in compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury.

 

4.1.42 Ground Lease Representations.

 

With respect to each Ground Lease:

 

(a) (i) Each Ground Lease is in full force and effect and has not been modified
or amended in any manner whatsoever, (ii) there are no defaults under any Ground
Lease by Borrower, or, to the best of Borrower’s knowledge, landlord thereunder,
and, to Borrower’s knowledge, no event has occurred which but for the passage of
time, or notice, or both would constitute a default under such Ground Lease,
(iii) all rents, additional rents and other sums due and payable under each
Ground Lease have been paid in full, (iv) neither Borrower nor the landlord
under each Ground Lease has commenced any action or given or received any notice
for the purpose of terminating such Ground Lease, (v) no Fee Owner, as debtor in
possession or by a trustee for such Fee Owner, has given any notice of, and
Borrower has not consented to, any attempt to transfer the related Fee Estate
free and clear of such Ground Lease under section 363(f) of the Bankruptcy Code,
and (vi) no Fee Owner under any Ground Lease is subject to any voluntary or
involuntary bankruptcy, reorganization or insolvency proceeding and no Fee
Estate with respect to any Ground Lease is an asset in any voluntary or
involuntary bankruptcy, reorganization or insolvency proceeding.

 

(b) Each Ground Lease or a memorandum thereof (including any material amendment)
have been duly recorded, the Ground Leases permits the interest of the lessee
thereunder to be encumbered by the applicable Security Instrument, and there has
not been any change in the terms of the Ground Leases (as they may have been
amended) since the recordation of the Ground Lease or the most recent memorandum
or amendment thereof;

 

(c) Except as indicated in the related Title Insurance Policy, Borrower’s
interest in the Ground Lease are not subject to any Liens superior to, or of
equal priority with, the applicable Security Instrument;

 

(d) Borrower’s interest in the Ground Lease is assignable upon notice to, but
without the consent of, the lessor thereunder and, in the event that it is so
assigned, it is further assignable upon notice to, but without the need to
obtain the consent of, such lessor;

 

(e) The Ground Lease requires the lessor thereunder to give notice of any
default by Borrower to Lender and the Ground Lease further provides that notice
of termination given under the Ground Lease is not effective against Lender
unless a copy of the notice has been delivered to Lender in the manner described
in the applicable Ground Lease;

 

- 73 -



--------------------------------------------------------------------------------

(f) Lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under the Ground
Lease) to cure any default under the Ground Lease, which is curable after the
receipt of notice of any default before the lessor thereunder may terminate such
Ground Lease;

 

(g) Each Ground Lease has a term which extends not less than twenty (20) years
beyond the Maturity Date;

 

(h) The Ground Lease requires the lessor to enter into a new lease upon
termination of the applicable Ground Lease for any reason, including rejection
of such Ground Lease in a bankruptcy proceeding; and

 

(i) Under the terms of each Ground Lease and the applicable Loan Documents,
taken together, any Net Proceeds will be applied either to the Restoration of
all or part of the Properties, with Lender or a trustee appointed by Lender
having the right to hold and disburse such Net Proceeds as the Restoration
progresses, or to the payment of the outstanding principal balance of the Loan
together with any accrued interest thereon.

 

(j) The Ground Leases do not impose restrictions on subletting.

 

4.1.43 Deposit Accounts.

 

(a) The Property Account Agreements create valid and continuing security
interests (as defined in the UCC) in the Property Accounts in favor of Borrower
and Lender, and in the Post-Termination Property Accounts in favor of Lender,
and the control agreement for the Lockbox Agreement creates a valid and
continuing security interest in the Lockbox Account in favor of Lender, which
security interests are prior to all other Liens and are enforceable as such
against creditors of and purchasers from Borrower;

 

(b) Borrower and Lender agree that each Property Account and each
Post-Termination Property Account is and shall be maintained (i) as a “deposit
account” (as such term is defined in Section 9-102(a)(29) of the UCC), (ii) in
such a manner that Borrower shall have control (within the meaning of
Section 9-104(a)(2) of the UCC) over the Property Account (subject to Borrower’s
assignment of its security interest in such account to Lender as collateral for
the Loan pursuant to the Security Instruments) and Lender shall have control
(within the meaning of Section 9-104(a)(2) of the UCC) over the Post-Termination
Property Account, (iii) such that Manager shall have no right of withdrawal from
the Property Account or the Post-Termination Account. Without limiting
Borrower’s obligations under the immediately preceding sentence, Borrower shall
only establish and maintain the Property Account and each Post-Termination
Property Account with a financial institution that has executed an agreement
substantially in the form of the Property Account Agreement or in such other
form reasonably acceptable to Lender.

 

- 74 -



--------------------------------------------------------------------------------

(c) Borrower and Lender agree that each Account other than the Property Account
is and shall be maintained (i) as a “securities account” (as such term is
defined in Section 8-501(a) of the UCC), (ii) in such a manner that Lender shall
have control (within the meaning of Section 8-106(d)(2) of the UCC) over each
such Account, (iii) such that neither Borrower nor Manager shall have any right
of withdrawal from such Accounts and, except as provided herein, no Account
Collateral shall be released to Borrower from such Accounts, (iv) in such a
manner that the Lockbox Bank shall agree to treat all property credited to each
Account other than the Property Accounts as “financial assets” and (v) such that
all securities or other property underlying any financial assets credited to
such Accounts shall be registered in the name of Lockbox Bank, indorsed to
Lockbox Bank or in blank or credited to another securities account maintained in
the name of Lockbox Bank and in no case will any financial asset credited to any
such Accounts be registered in the name of Borrower, payable to the order of
Borrower or specially indorsed to Borrower except to the extent the foregoing
have been specially indorsed to Lockbox Bank or in blank);

 

(d) Borrower owns and has good title to the Property Accounts, the
Post-Termination Property Accounts and the Lockbox Account free and clear of any
Lien or claim of any Person;

 

(e) Borrower has delivered to Lender fully executed agreements pursuant to which
the banks maintaining the Property Accounts have agreed to comply with all
instructions originated by Lender directing disposition of the funds in such
accounts without further consent by Borrower;

 

(f) Other than the security interest granted to Lender pursuant to this
Agreement and the Property Account Agreements, Borrower has not pledged,
assigned, or sold, granted a security interest in, or otherwise conveyed any of
the Property Accounts or the Lockbox Account; and

 

(g) The Property Accounts and the Lockbox Account are not in the name of any
Person other than Borrower or Lender. Borrower has not consented to the banks
maintaining the Lockbox Account or the Property Accounts to comply with
instructions of any Person other than Lender.

 

4.1.44 Embargoed Person.

 

As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal,
Operating Tenant and Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (“Embargoed Person”) with the result that
the investment in Borrower, Principal, or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan made by the Lender is
in violation of law; (b) no Embargoed Person has any interest of any nature
whatsoever in

 

- 75 -



--------------------------------------------------------------------------------

Borrower, Principal, or Guarantor, as applicable, with the result that the
investment in Borrower, Principal, Operating Tenant or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) to Borrower’s knowledge, none of the funds of
Borrower, Principal, Operating Tenant or Guarantor, as applicable, have been
derived from any unlawful activity with the result that the investment in
Borrower, Principal, Operating Tenant or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

 

4.1.45 Personal Property.

 

Borrower owns, leases or licenses adequate Personal Property (other than
Inventory) and Operating Tenant owns adequate Inventory to maintain and operate
the Property as a hotel in accordance with the standards of this Agreement, the
Operating Lease, the Management Agreement and the Franchise Agreement. The
Personal Property is not subject to any liens, leases or financing arrangements
other than Permitted Encumbrances. The Personal Property (other than Inventory)
is leased to the Operating Tenant pursuant to the related Operating Lease.

 

4.1.46 Operating Lease.

 

The Operating Lease is in full force and effect and there is no material default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a material default
thereunder. The Operating Tenant is directly or indirectly, wholly owned and
controlled by the Operating Partnership.

 

Section 4.2 Survival of Representations.

 

Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

 

V. BORROWER COVENANTS

 

Section 5.1 Affirmative Covenants.

 

From the date hereof and until payment in full of the Debt or the earlier
release of the Liens of all Security Instruments encumbering the Properties (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements.

 

(a) Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises, and comply, in all material respects, with all Legal
Requirements applicable

 

- 76 -



--------------------------------------------------------------------------------

to it and the Properties. There shall never be committed by Borrower or
Operating Tenant any act or omission affording the federal government or any
State or local government the right of forfeiture against any Individual
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit or permit any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep the Properties in good
working order and repair, reasonable wear and tear excepted, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Security Instruments. Borrower shall keep the Properties insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. Borrower shall operate any Individual Property that
is the subject of any O&M Program in accordance with the terms and provisions
thereof in all material respects.

 

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or any Individual Property or
any alleged violation of any Legal Requirement, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
Applicable Laws; (iii) no Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower or any
Individual Property; and (vi) Borrower shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith. Lender may apply any such security or
part thereof, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or any Individual
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost.

 

5.1.2 Taxes and Other Charges.

 

Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Properties or any part thereof as the same
become due and payable. Borrower shall furnish to Lender receipts, or other
evidence for the payment of the Taxes and the Other Charges prior to the date
the same shall become delinquent (provided, however, that Borrower is not
required to furnish such receipts for payment of Taxes in the event that such

 

- 77 -



--------------------------------------------------------------------------------

Taxes have been paid by Lender pursuant to Section 7.2 hereof). Borrower shall
not suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Properties, and
shall promptly pay for all utility services provided to the Properties. After
prior written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Taxes or Other Charges, provided that (i) no Event of Default has occurred
and remains uncured; (ii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all Applicable Laws; (iii) no
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Individual Property; (vi) Borrower shall have deposited with Lender adequate
reserves for the payment of the Taxes, together with all interest and penalties
thereon, unless Borrower has paid all of the Taxes under protest (provided,
however, that Borrower shall not be required to deposit such reserves with
Lender, in the event that funds sufficient to pay such Taxes shall theretofore
have been deposited with or collected by Lender pursuant to Section 3.7 hereof,
and (vii) Borrower shall furnish such security as may be required in the
proceeding.

 

5.1.3 Litigation.

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower which might
materially adversely affect Borrower’s condition (financial or otherwise) or
business or the condition or ownership of any Individual Property.

 

5.1.4 Access to Properties.

 

Borrower shall permit agents, representatives and employees of Lender to inspect
the Properties or any part thereof at reasonable hours upon reasonable advance
notice.

 

5.1.5 Notice of Default.

 

Borrower shall promptly advise Lender of any material adverse change in
Borrower’s condition, financial or otherwise, or of the occurrence of any Event
of Default of which Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings.

 

Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
adversely affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

 

- 78 -



--------------------------------------------------------------------------------

5.1.7 Award and Insurance Benefits.

 

Borrower shall cooperate with Lender in obtaining for Borrower and Lender the
benefits of any Awards or Insurance Proceeds lawfully or equitably payable in
connection with any Individual Property, and Lender shall be reimbursed for any
reasonable expenses incurred in connection therewith (including reasonable
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
any Individual Property or any part thereof) out of such Award or Insurance
Proceeds.

 

5.1.8 Further Assurances.

 

Borrower shall, at Borrower’s sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require including, without limitation, the authorization
of Lender to execute and/or the execution by Borrower of UCC financing
statements and the execution and delivery of all such writings necessary to
transfer any liquor licenses into the name of Lender or its designee after the
occurrence and continuance of any Event of Default; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

5.1.9 Mortgage and Intangible Taxes.

 

Borrower shall pay all State, county and municipal recording, mortgage,
intangible, and all other taxes imposed upon the execution and recordation of
the Security Instruments and/or upon the execution and delivery of the Note.

 

5.1.10 Financial Reporting.

 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense in connection with the operation on an individual basis of
the Properties. Lender shall have the right from time to time at all times
during normal business hours upon reasonable

 

- 79 -



--------------------------------------------------------------------------------

notice to examine such books, records and accounts at the office of Borrower,
Operating Tenant and/or Manager or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence and during the continuance of an Event of Default,
Borrower shall pay any costs and expenses incurred by Lender to examine
Borrower’s accounting records with respect to the Properties, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.
To the extent that any of the items described below in this Section 5.1.10 are
prepared by the Operating Tenant rather than by Borrower, Borrower agrees to
cause Operating Tenant to deliver such items to Lender in the form and within
the time periods set forth below.

 

(b) Borrower will furnish to Lender annually, within one hundred twenty
(120) days following the end of each Fiscal Year, a complete copy of Borrower’s
annual financial statements audited by an Approved Accountant in accordance with
GAAP (or such other accounting basis acceptable to Lender) covering the
Properties for such Fiscal Year and containing statements of profit and loss for
Borrower and the Properties (including the income and expenses maintained by the
Operating Tenant and adjusted for real estate taxes, insurance and other fixed
charges, through net operating income) and lease payment amounts and a balance
sheet for Borrower. Such statements shall set forth the financial condition and
the results of operations for the Properties for such Fiscal Year, and shall
include, but not be limited to, amounts representing annual Net Cash Flow, Net
Operating Income, Gross Income from Operations and Operating Expenses and
(including the income and expenses maintained by the Operating Tenant and
adjusted for real estate taxes, insurance and other fixed charges, through net
operating income) and lease payment amounts. Borrower’s annual financial
statements shall be accompanied by (i) a comparison of the budgeted income and
expenses and the actual income and expenses for the prior Fiscal Year, (ii) a
certificate executed by a Responsible Officer or other appropriate officer of
Borrower or Principal, as applicable, stating that each such annual financial
statement presents fairly the financial condition and the results of operations
of Borrower and the Properties being reported upon and has been prepared in
accordance with GAAP, (iii) an opinion of an Approved Accountant reasonably
acceptable to Lender, (iv) a rent roll, (v) an annual occupancy report for such
year, including the average daily room rate for such year; and (vi) a schedule
audited by such Approved Accountant reconciling Net Operating Income to Net Cash
Flow (the “Net Cash Flow Schedule”), which shall itemize all adjustments made to
Net Operating Income to arrive at Net Cash Flow deemed material by such
independent certified public accountant. Together with Borrower’s annual
financial statements, Borrower shall furnish to Lender an Officer’s Certificate
certifying as of the date thereof whether there exists an event or circumstance
which, to Borrower’s knowledge, constitutes a Default or Event of Default under
the Loan Documents executed and delivered by, or applicable to, Borrower, and if
such Default or Event of Default exists, the nature thereof, the period of time
it has existed and the action then being taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
twenty (20) days after the end of each calendar month the following items,
accompanied by a certificate of a Responsible Officer or other appropriate
officer of Borrower or Principal, as applicable, stating that such items are
true, correct, accurate, and complete

 

- 80 -



--------------------------------------------------------------------------------

and fairly present the financial condition and results of the operations of
Borrower and the Properties (subject to normal year-end adjustments): (i) a
report of occupancy for the subject month including an average daily room rate,
and any and all franchise inspection reports received by Borrower or Operating
Tenant during the subject month accompanied by an Officer’s Certificate with
respect thereto; (ii) monthly and year-to-date operating statements (including
Capital Expenditures) prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, and Operating Expenses (not including any
contributions to the Replacement Reserve Fund), (including the income and
expenses maintained by the Operating Tenant and adjusted for real estate taxes,
insurance and other fixed charges, through net operating income) and lease
payment amounts and other information necessary and sufficient to fairly
represent the financial position and results of operation of the Properties
during such calendar month, and containing a comparison of budgeted income and
expenses and the actual income and expenses together with a detailed explanation
of any variances of (A) five percent (5%) or more between budgeted and actual
amounts for such periods on an aggregate basis; (B) ten percent (10%) or more
between budgeted and actual amounts for such periods with respect to each line
item; and (C) five percent (5%) or more between projected and actual Gross
Income from Operations for such periods on an aggregate basis all in form
satisfactory to Lender but only to the extent requested by Lender; and (iii) a
Net Cash Flow Schedule. In addition, such certificate shall also be accompanied
by a certificate of a Responsible Officer or other appropriate officer of
Borrower or Principal of Borrower stating that the representations and
warranties of Borrower set forth in Section 4.1.35 are true and correct as of
the date of such certificate and that there are no trade payables outstanding
for more than sixty (60) days.

 

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget for
each Individual Property not later than sixty (60) days prior to the
commencement of such period or Fiscal Year in form reasonably satisfactory to
Lender, and shall be subject to Lender’s written approval, such approval not to
be unreasonably withheld, notwithstanding any limitation in the Operating Lease
on Borrower’s right to approve the Operating Tenant’s operating budget (each
such Annual Budget after it has been approved in writing by Lender shall be
hereinafter referred to as an “Approved Annual Budget”). The Annual Budget
defined in and required pursuant to Section 17.3 of the Operating Lease shall
satisfy the form of the required Annual Budget. If Lender does not advise
Borrower of any objections to the proposed Annual Budget within twenty
(20) Business Days after receipt thereof, such proposed Annual Budget shall be
deemed approved. In the event that Lender objects to a proposed Annual Budget
submitted by Borrower, Lender shall advise Borrower of such objections within
twenty (20) Business Days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower and Operating
Tenant shall promptly revise such Annual Budget and resubmit the same to Lender;
Lender shall advise Borrower of any objections to such revised Annual Budget
within ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower and Operating Tenant shall
promptly revise the same in accordance with the process described in this
subsection until Lender approves the Annual Budget. Until such time that Lender
approves or has been deemed to approve a proposed Annual Budget, the most

 

- 81 -



--------------------------------------------------------------------------------

recently Approved Annual Budget shall apply; provided that, such Approved Annual
Budget shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums and utilities expenses.

 

(e) Borrower shall furnish to Lender, within ten (10) Business Days after
request such further detailed information with respect to the operation of the
Properties and the financial affairs of Borrower, Operating Tenant, the REIT,
the Operating Partnership or the Manager as may be reasonably requested by
Lender, including, without limitation, an annual operating budget for each
Individual Property.

 

(f) Borrower shall cause Operating Tenant to have Manager simultaneously deliver
to Lender all financial statements and reports required to be delivered to
Operating Tenant by Manager pursuant to the Management Agreement.

 

(g) Borrower shall promptly send to Lender, and cause the Operating Tenant to
promptly send to Lender, all Quality Assurance Reports or other reports of
inspection delivered by Franchisor.

 

(h) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a compact disk or a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form and prepared using a Microsoft Word for Windows or WordPerfect for Windows
files (which files may be prepared using a spreadsheet program and saved as word
processing files).

 

(i) Borrower agrees that Lender may forward to each purchaser, transferee,
assignee, servicer, participant, Co-Lender or investor in all or any portion of
the Loan or any Securities (collectively, the “Investor”) or any Rating Agency
rating such participations and/or Securities and each prospective Investor, and
any organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any Guarantor, and
the Properties, whether furnished by Borrower, any Guarantor, or otherwise, as
Lender determines necessary or desirable. Borrower irrevocably waives any and
all rights it may have under any Applicable Laws to prohibit such disclosure,
including, but not limited, to any right of privacy.

 

5.1.11 Business and Operations.

 

Borrower will continue to engage in the businesses presently conducted by it as
and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Properties. Borrower will remain in good
standing under the laws of each jurisdiction to the extent required for the
ownership, maintenance, management and operation of the Properties.

 

5.1.12 Costs of Enforcement.

 

In the event (a) that any Security Instrument encumbering any Individual
Property is foreclosed in whole or in part or that any such Security Instrument
is put into the hands of an

 

- 82 -



--------------------------------------------------------------------------------

attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any mortgage prior to or subsequent to any Security Instrument encumbering any
Individual Property in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes.

 

5.1.13 Estoppel Statement.

 

(a) After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Applicable Interest Rate of the Note,
(iv) the date installments of interest and/or principal were last paid, (v) any
offsets or defenses to the payment of the Debt, and (vi) that the Note, this
Agreement, the Security Instruments and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b) Borrower shall deliver to Lender upon request, (to be made no more
frequently than once in any consecutive twelve month period, unless such request
is made in connection with a Securitization or a Syndication) tenant estoppel
certificates from each tenant under a Major Lease at each Individual Property in
form and substance reasonably satisfactory to Lender.

 

(c) Borrower shall, promptly upon request of Lender (to be made no more
frequently than once in any consecutive twelve month period, unless such request
is made in connection with a Securitization or a Syndication) use commercially
reasonable efforts to deliver an estoppel certificate from Franchisor stating
that (i) the Franchise Agreement is in full force and effect and has not been
modified, amended or assigned, (ii) neither Franchisor nor Borrower nor
Operating Tenant is in default under any of the material terms, covenants or
provisions of the Franchise Agreement and Franchisor knows of no event which,
but for the passage of time or the giving of notice or both, would constitute an
event of default under the Franchise Agreement, (iii) neither Franchisor nor
Borrower nor Operating Tenant has commenced any action or given or received any
notice for the purpose of terminating the Franchise Agreement and (iv) all sums
due and payable to Franchisor under the Franchise Agreement have been paid in
full.

 

(d) Borrower shall, promptly upon request of Lender (to be made no more
frequently than once in any consecutive twelve month period, unless such request
is made in connection with a Securitization or a Syndication), deliver an
estoppel certificate from Operating Tenant stating that (i) the Operating Lease
is in full force and effect and has not been modified, amended or assigned (or
listing the modifications, amendments or assignments, if any), (ii) neither
Operating Tenant nor Borrower is in default under any of the material terms,
covenants or provisions of the Operating Lease and Operating Tenant

 

- 83 -



--------------------------------------------------------------------------------

knows of no event which, but for the passage of time or the giving of notice or
both, would constitute an event of default under the Operating Lease,
(iii) neither Operating Tenant nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Operating Lease and
(iv) all sums due and payable to Operating Tenant under the Operating Lease has
been paid in full.

 

(e) Borrower shall, promptly upon request of Lender (to be made no more
frequently than once in any consecutive twelve month period, unless such request
is made in connection with a Securitization or a Syndication), deliver an
estoppel certificate from Manager stating that (i) the Management Agreement is
in full force and effect and has not been modified, amended or assigned (or
listing the modifications, amendments or assignments, if any), (ii) neither
Manager nor Borrower nor Operating Tenant, as the case may be, is in default
under any of the material terms, covenants or provisions of the Management
Agreement and Manager knows of no event which, but for the passage of time or
the giving of notice or both, would constitute an event of default under the
Management Agreement, (iii) neither Manager nor Borrower nor Operating Tenant,
as the case may be, has commenced any action or given or received any notice for
the purpose of terminating the Management Agreement and (iv) all sums due and
payable to Manager under the Management Agreement has been paid in full.

 

5.1.14 Loan Proceeds.

 

Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4.

 

5.1.15 Performance by Borrower.

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower, and shall not enter into or otherwise suffer or permit
any amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower without the prior
written consent of Lender.

 

5.1.16 Confirmation of Representations.

 

Borrower shall deliver, in connection with any Securitization or Syndication,
(a) one or more Officer’s Certificates certifying as to the accuracy of all
representations made by Borrower in the Loan Documents as of the date of the
closing of such Securitization or Syndication in all relevant jurisdictions, and
(b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Principal as of the date of the closing of such Securitization or Syndication.

 

5.1.17 Leasing Matters.

 

(a) With respect to any Individual Property, Borrower or Operating Tenant may
enter into a proposed Lease (including the renewal or extension of an existing
Lease, other than an Operating Lease, (a “Renewal Lease”)) without the prior
written consent of Lender, provided that if such proposed Lease or Renewal Lease
is a Major Lease, such

 

- 84 -



--------------------------------------------------------------------------------

Major Lease (i) provides for rental rates and terms comparable to existing local
market rates and terms (taking into account the type and quality of the tenant)
as of the date such Major Lease is executed by Borrower (unless, in the case of
a Renewal Lease, the rent payable during such renewal, or a formula or other
method to compute such rent, is provided for in the original Lease), (ii) is an
arms-length transaction with a bona fide, independent third party tenant,
(iii) does not have a material adverse effect on the value or quality of the
applicable Individual Property, and (iv) is subject and subordinate to the
related Security Instrument and the lessee thereunder agrees to attorn to
Lender. All proposed Major Leases which do not satisfy the requirements set
forth in this Section 5.1.17(a) shall be subject to the prior approval of
Lender, which approval shall not be unreasonably withheld. At Lender’s request,
Borrower and Operating Tenant, as applicable, shall promptly deliver to Lender
copies of all Major Leases which are entered into pursuant to this Subsection
together with Borrower’s certification that it has satisfied all of the
conditions of this Section.

 

(b) Borrower and Operating Tenant (i) shall observe and perform all the material
obligations imposed upon the lessor under the Major Leases and shall not do or
permit to be done anything to impair the value of any of the Major Leases as
security for the Debt; (ii) shall promptly send copies to Lender of all notices
of default or other material matters which Borrower shall send or receive with
respect to the Major Leases; (iii) shall enforce all of the material terms,
covenants and conditions contained in the Major Leases upon the part of the
tenant thereunder to be observed or performed (except for termination of a Major
Lease which shall require Lender’s prior written approval); (iv) shall not
collect any of the Rents more than one (1) month in advance (except security
deposits shall not be deemed Rents collected in advance); (v) shall not execute
any other assignment of the lessor’s interest in any of the Major Leases or the
Rents; and (vi) shall not consent to any assignment of or subletting under any
Major Leases not in accordance with their terms, without the prior written
consent of Lender.

 

(c) Borrower and Operating Tenant may, without the consent of Lender, amend,
modify or waive the provisions of any Lease or terminate, reduce rents under,
accept a surrender of space under, or shorten the term of, any Lease (other than
the Operating Lease) (including any guaranty, letter of credit or other credit
support with respect thereto) provided that such Lease is not a Major Lease and
that such action (taking into account, in the case of a termination, reduction
in rent, surrender of space or shortening of term, the planned alternative use
of the affected space) does not have a material adverse effect on the value of
the applicable Individual Property taken as a whole, and provided that such
Lease, as amended, modified or waived, is otherwise in compliance with the
requirements of this Agreement and any lease subordination agreement binding
upon Lender with respect to such Lease. A termination of a Lease (other than a
Major Lease) with a tenant who is in default beyond applicable notice and grace
periods shall not be considered an action which has a material adverse effect on
the value of the applicable Individual Property taken as a whole. Any amendment,
modification, waiver, termination, rent reduction, space surrender or term
shortening which does not satisfy the requirements set forth in this Subsection
shall be subject to the prior written approval of Lender, which approval shall
not be unreasonably withheld and its counsel, at Borrower’s expense. At Lender’s
request, Borrower and Operating Tenant,

 

- 85 -



--------------------------------------------------------------------------------

as applicable, shall promptly deliver to Lender copies of all Leases,
amendments, modifications and waivers which are entered into pursuant to this
Section 5.1.17(c) together with Borrower’s certification that it has satisfied
all of the conditions of this Section 5.1.17(c).

 

(d) Notwithstanding anything contained herein to the contrary, with respect to
any Individual Property, neither Borrower nor Operating Tenant shall, without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, enter into, renew, extend, amend, modify, waive any provisions of,
terminate, reduce rents under, accept a surrender of space under, or shorten the
term of, any Major Lease or any instrument guaranteeing or providing credit
support for any Major Lease.

 

5.1.18 Management Agreement.

 

(a) The Improvements on the Properties are operated under the terms and
conditions of the Management Agreement. In no event shall the base management
fees under the Management Agreement exceed three percent (3%) of the gross
income derived from the Property and any incentive management fees shall not
accrue. All fees (base, incentive, termination or otherwise) due under the
Management Agreement must be subordinate in lien and payment to the related
Security Instrument and this Agreement (other than base management fees not in
excess of three percent (3%) of the gross income derived from the Property).
Borrower shall, or shall cause the Operating Tenant to (i) diligently perform
and observe all of the material terms, covenants and conditions of the
Management Agreement, on the part of Borrower or Operating Tenant to be
performed and observed to the end that all things shall be done which are
necessary to keep unimpaired the rights of Borrower and Operating Tenant under
the Management Agreement and (ii) promptly notify Lender of the giving of any
notice by Manager to Borrower or Operating Tenant of any default by Borrower or
Operating Tenant in the performance or observance of any of the terms, covenants
or conditions of the Management Agreement on the part of Borrower or Operating
Tenant to be performed and observed and deliver to Lender a true copy of each
such notice. Neither Borrower nor Operating Tenant shall surrender the
Management Agreement, consent to the assignment by the Manager of its interest
under the Management Agreement, or terminate or cancel the Management Agreement,
or modify, change, supplement, alter or amend the Management Agreement, in any
material respect, either orally or in writing. Borrower and Operating Tenant
hereby assign to Lender as further security for the payment of the Debt and for
the performance and observance of the terms, covenants and conditions of this
Agreement, all the rights, privileges and prerogatives of Borrower and Operating
Tenant to surrender the Management Agreement, or to terminate, cancel, modify,
change, supplement, alter or amend the Management Agreement, in any material
respect, and any such surrender of the Management Agreement, or termination,
cancellation, modification, change, supplement, alteration or amendment of the
Management Agreement, without the prior consent of Lender shall be void and of
no force and effect. Notwithstanding the foregoing, Borrower or Operating Tenant
may terminate a Management Agreement provided that Borrower or Operating Tenant
simultaneously enters into a Replacement Management Agreement with a Qualified
Manager. If Borrower or Operating Tenant shall default in the performance or

 

- 86 -



--------------------------------------------------------------------------------

observance of any material term, covenant or condition of the Management
Agreement on the part of Borrower or Operating Tenant to be performed or
observed, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, upon
five (5) days prior notice to Borrower, to pay any sums and to perform any act
or take any action as may be appropriate to cause all the terms, covenants and
conditions of the Management Agreement on the part of Borrower or Operating
Tenant to be performed or observed to be promptly performed or observed on
behalf of Borrower or Operating Tenant, to the end that the rights of Borrower
or Operating Tenant in, to and under the Management Agreement shall be kept
unimpaired and free from default. Lender and any Person designated by Lender
shall have, and are hereby granted, the right to enter upon the applicable
Individual Property at any time and from time to time for the purpose of taking
any such action. If the Manager shall deliver to Lender a copy of any notice
sent to Borrower or Operating Tenant of default under the Management Agreement,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Neither
Borrower nor Operating Tenant shall, and shall not permit the Manager to,
sub-contract any or all of its management responsibilities under the Management
Agreement to a third-party without the prior written consent of Lender, which
consent shall not be unreasonably withheld. Borrower and Operating Tenant shall,
from time to time, obtain from the Manager such certificates of estoppel with
respect to compliance by Borrower and Operating Tenant with the terms of the
Management Agreement as may be requested by Lender (which requests shall be made
no more frequently than once in any consecutive twelve month period unless such
request is made in connection with a Securitization). Borrower and Operating
Tenant shall exercise each individual option, if any, to extend or renew the
term of the Management Agreement upon demand by Lender made at any time within
or prior to the period within which any such option may be exercised, and
Borrower and Operating Tenant hereby expressly authorizes and appoints Lender
its attorney-in-fact to exercise any such option in the name of and upon behalf
of Borrower and Operating Tenant, which power of attorney shall be irrevocable
and shall be deemed to be coupled with an interest. Any sums expended by Lender
pursuant to this paragraph (i) shall bear interest at the Default Rate from the
date such cost is incurred to the date of payment to Lender, (ii) shall be
deemed to constitute a portion of the Debt, (iii) shall be secured by the lien
of the Security Instruments and the other Loan Documents and (iv) shall be
immediately due and payable upon demand by Lender therefor. Borrower represents
that Interstate Management Company, L.L.C., the current manager of the
Properties, is not an Affiliate of, nor Affiliated with, Borrower, Mezzanine
Borrower or Guarantor.

 

(b) Without limitation of the foregoing, Borrower, upon the request of Lender,
shall cause the Operating Tenant to terminate the Management Agreement and
replace the Manager, without penalty or fee, if at any time during the Loan:
(a) the Manager shall become insolvent or a debtor in any bankruptcy or
insolvency proceeding, (b) there exists an Event of Default, (c) there exists a
material default by Manager under the Management Agreement. At such time as the
Manager may be removed, a Qualified Manager shall assume management of the
applicable Individual Property pursuant to a Replacement Management Agreement.

 

- 87 -



--------------------------------------------------------------------------------

5.1.19 Environmental Covenants.

 

(a) Borrower covenants and agrees that so long as the Loan is outstanding
(i) Borrower’s uses and operations on or of the Properties shall be in
compliance with applicable Environmental Laws and permits issued pursuant
thereto in all material respects; (ii) there shall be no Releases of Hazardous
Materials by Borrower in, on, under or from any of the Properties in violation
of Environmental Law; (iii) Borrower shall not use, generate, treat, store,
dispose or transport Hazardous Materials in, on, or under any of the Properties,
except those that are both (A) in material compliance with all Environmental
Laws and with permits issued pursuant thereto, if and to the extent required,
and (B) (1) in amounts not in excess of that necessary to operate the applicable
Individual Property (including each tenant’s respective business at such
Property), (2) fully disclosed in the Environmental Reports or otherwise
disclosed to and approved by Lender in writing or (3) held by a tenant for sale
to the public in its ordinary course of business; (iv) Borrower shall keep the
Properties free and clear of all liens and other encumbrances imposed pursuant
to any Environmental Law, whether due to any act or omission of Borrower or any
other Person (the “Environmental Liens”), subject to the provisions of
Section 5.2.1 hereof; (v) Borrower shall, at its sole cost and expense, fully
and expeditiously cooperate in all activities pursuant to paragraph (b) below,
including but not limited to providing access to the Individual Properties and
all relevant information in its possession, custody or control and making
knowledgeable persons available for interviews at reasonable times;
(vi) Borrower shall, at its sole cost and expense, comply with all reasonable
written requests of Lender to (A) reasonably effectuate remediation of any
Hazardous Materials in, on, under or from any Individual Property, and
(B) comply with Environmental Law; (vii) Borrower shall take all commercially
reasonable measures to require that each tenant complies in all material
respects with provisions (i) through (vi) of this Section 5.1.19(a);

 

(b) Borrower covenants and agrees that so long as the Loan is outstanding,
Borrower shall promptly notify Lender in writing after it has become aware of:
(i) any presence or Release or threatened Releases of Hazardous Materials in,
on, under, from or migrating towards any of the Properties; (ii) any
non-compliance with any Environmental Laws related in any way to any of the
Properties; (iii) any actual or potential Environmental Lien; (iv) any required
or proposed remediation of environmental conditions relating to any of the
Properties; and (v) any written or oral notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to Borrower’s liability for any
Hazardous Materials in material violation of any Environmental Laws.

 

(c) Lender and its designated agents or representatives, including but not
limited to any environmental consultant, and any receiver appointed by any court
of competent jurisdiction, shall have the right, but not the obligation, to
enter upon any Individual Property at all reasonable times to assess any and all
aspects of the environmental condition of any Individual Property and its use.
If Lender reasonably believes that Borrower has breached any environmental
representation, warranty or covenant contained in Sections 4.1.39 or 5.1.19(a)
and (b) hereof, Lender may request

 

- 88 -



--------------------------------------------------------------------------------

that Borrower undertake such tests and investigations of the environmental
condition of the Individual Property (or portions thereof) that are reasonably
necessary under the circumstances to assess the alleged breach of the
representation, warranty or covenant. Any such tests or investigations shall be
conducted by a qualified environmental engineer or consultant, reasonably
acceptable to Lender, and if determined by the environmental engineer or
consultant to be reasonably necessary, may include invasive sampling (such as
any sampling of the soil, groundwater, surface water, air or building
materials). Borrower shall provide Lender with a copy of any reports of the
results of such tests and investigations and Lender and other Indemnified
Parties shall be entitled to rely on such reports. If an Event of Default has
occurred and is continuing, or if Borrower has not diligently pursued such tests
and investigations as are reasonably requested by Lender pursuant to this
Section 5.1.19(c), then Lender may hire its own environmental engineer or
consultant, at Borrower’s expense, to conduct such tests and investigations.
Lender shall make all reasonable efforts to conduct any such tests and
investigations so as to avoid interference with the operation of the Property.

 

(d) If counsel to Borrower reasonably determines that providing Lender with a
document otherwise required to be provided pursuant to this Section 5.1.19 (or
any other provision of this Agreement or any other Loan Document relating to
environmental matters) would jeopardize an applicable attorney-client or work
product privilege pertaining to such document, the Borrower shall not be
obligated to provide such document to Lender but shall provide Lender with a
notice identifying the author and recipient of such document and generally
describing the content of the documents. Upon request of Lender, Borrower shall
take all reasonable steps necessary to provide Lender with the factual
information contained in any such privileged documents. Nothing contained in
this Section 5.1.19(d) shall in any way limit lender’s rights under
Section 5.1.19(c) hereof.

 

5.1.20 Alterations.

 

Borrower shall obtain Lender’s prior written consent to any alterations to any
Improvements, which consent shall not be unreasonably withheld except with
respect to alterations that may have a material adverse effect on Borrower’s
financial condition, the value of the related Individual Property or the Net
Operating Income. Notwithstanding the foregoing, Lender’s consent shall not be
required in connection with any alterations that will not have a material
adverse effect on Borrower’s financial condition, the value of the related
Individual Property or the Net Operating Income, provided that such alterations
(a) are made in connection with work performed pursuant to an Approved Capital
Budget for the related Individual Property or (b) do not adversely affect any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements and either (i) the cost of which is less than $1,000,000.00, or
(ii) are alterations performed in connection with the Restoration of the related
Individual Property in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts with respect to alterations to the
Improvements at the related Individual Property (other than such amounts to be
paid or reimbursed by tenants under the Leases) shall at any time exceed 5% of
the Allocated Loan Amount for the related Individual Property (the “Alteration
Threshold Amount”), provided that, at no time shall the total cost of all
alterations then being undertaken on

 

- 89 -



--------------------------------------------------------------------------------

all of the Properties exceed $10,000,000.00, Borrower shall promptly deliver to
Lender as security for the payment of such amounts and as additional security
for Borrower’s obligations under the Loan Documents any of the following:
(A) cash, (B) U.S. Obligations, (C) other securities having a rating acceptable
to Lender and for which Lender has received a Rating Confirmation, or (D) a
completion bond or letter of credit issued by a financial institution having a
rating by S&P of not less than A-1+ if the term of such bond or letter of credit
is no longer than three (3) months or, if such term is in excess of three
(3) months, issued by a financial institution having a rating that is acceptable
to Lender and for which Lender has received a Rating Confirmation. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the applicable Individual Property
(other than such amounts to be paid or reimbursed by tenants under the Leases)
over the Alteration Threshold Amount and applied from time to time at the option
of Lender to pay for such alterations or to terminate any of the alterations and
restore the related Individual Property to the extent necessary to prevent any
material adverse effect on the value of the related Individual Property.

 

5.1.21 Franchise Agreement.

 

The Improvements on the Properties shall be operated under the terms and
conditions of the Franchise Agreements. Borrower shall, or shall cause Operating
Tenant to (i) pay all sums required to be paid by Borrower under the Franchise
Agreement, (ii) diligently perform, observe and enforce all of the material
terms, covenants and conditions of the Franchise Agreement on the part of
Borrower or Operating Tenant to be performed, observed and enforced to the end
that all things shall be done which are necessary to keep unimpaired the rights
of Borrower and Operating Tenant under the Franchise Agreement, (iii) promptly
notify Lender of the giving of any notice to Borrower or Operating Tenant of any
default by Borrower or Operating Tenant in the performance or observance of any
of the terms, covenants or conditions of the Franchise Agreement on the part of
Borrower or Operating Tenant to be performed and observed and deliver to Lender
a true copy of each such notice, and (iv) promptly deliver to Lender a copy of
each financial statement, business plan, capital expenditure plan, material
notice, report and estimate received by it under the Franchise Agreement.
Neither Borrower nor Operating Tenant shall, without the prior consent of
Lender, surrender the Franchise Agreement or terminate or cancel the Franchise
Agreement or modify, change, supplement, alter or amend the Franchise Agreement,
in any material respect, either orally or in writing, and Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Agreement, all the rights, privileges and prerogatives of Borrower and Operating
Tenant to surrender the Franchise Agreement or to terminate, cancel, modify,
change, supplement, alter or amend the Franchise Agreement in any material
respect, and any such surrender of the Franchise Agreement or termination,
cancellation, modification, change, supplement, alteration or amendment of the
Franchise Agreement without the prior consent of Lender shall be void and of no
force and effect. Notwithstanding the foregoing, Borrower or Operating Tenant
may terminate a Franchise Agreement provided that Borrower simultaneously enters
into a Replacement Franchise Agreement with a Qualified Franchisor. If Borrower
or Operating Tenant shall default in the performance or observance of any
material term, covenant or condition of the Franchise Agreement on the part of
Borrower or Operating Tenant to be performed or observed, then, without limiting
the generality of the other provisions of this Agreement, and without waiving or

 

- 90 -



--------------------------------------------------------------------------------

releasing Borrower from any of its obligations hereunder, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
or take any action as may be appropriate to cause all the terms, covenants and
conditions of the Franchise Agreement on the part of Borrower or Operating
Tenant to be performed or observed to be promptly performed or observed on
behalf of Borrower or Operating Tenant, to the end that the rights of Borrower
and Operating Tenant in, to and under the Franchise Agreement shall be kept
unimpaired and free from default. Lender and any Person designated by Lender
shall have, and are hereby granted, the right to enter upon the Properties at
any time and from time to time for the purpose of taking any such action. If
Franchisor shall deliver to Lender a copy of any notice sent to Borrower or
Operating Tenant of default under the Franchise Agreement, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender in good faith, in reliance thereon. Borrower shall, or shall cause
Operating Tenant, from time to time, to use its commercially reasonable efforts
to obtain from Franchisor such certificates of estoppel with respect to
compliance by Borrower and Operating Tenant with the terms of the Franchise
Agreement as may be requested by Lender. Borrower and Operating Tenant shall
exercise each individual option, if any, to extend or renew the term of the
Franchise Agreement upon demand by Lender made at any time prior to or within
the period in which any such option may be exercised, and Borrower hereby
expressly authorizes and appoints Lender as its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower or Operating Tenant,
which power of attorney shall be irrevocable and shall be deemed to be coupled
with an interest, provided, however that Borrower shall not be required to
comply with such request of Lender so long as Borrower is entering into a
Replacement Franchise Agreement, the term of which shall begin upon the
expiration of the Franchise Agreement currently in effect at the time of
Lender’s request. Any sums expended by Lender pursuant to this paragraph shall
bear interest at the Default Rate from the date such cost is incurred to the
date of payment to Lender, shall be deemed to constitute a portion of the Debt,
shall be secured by the lien of the Security Instruments and the other Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

 

5.1.22 The Ground Lease.

 

With respect to each Ground Lease,

 

(a) Borrower shall (i) pay all rents, additional rents and other sums required
to be paid by Borrower, as tenant under and pursuant to the provisions of each
Ground Lease, (ii) diligently perform and observe all of the terms, covenants
and conditions of each Ground Lease on the part of Borrower, as tenant
thereunder, (iii) promptly notify Lender of the giving of any notice by the Fee
Owner under the applicable Ground Lease to Borrower of any default by Borrower,
as tenant thereunder, and deliver to Lender a true copy of each such notice
within five (5) Business Days of receipt and (iv) promptly notify Lender of any
bankruptcy, reorganization or insolvency of the Fee Owner under the applicable
Ground Lease of which Borrower is aware or has received any notice thereof, and
deliver to Lender a true copy of such notice within five (5) Business Days of
Borrower’s receipt, together with copies of all notices, pleadings, schedules
and similar matters received by Borrower in connection with such bankruptcy,
reorganization or insolvency within five (5) Business Days after receipt.
Borrower shall not, without the prior consent of Lender, (x) surrender the
leasehold estate created by the applicable Ground Lease or terminate or cancel
any Ground Lease or modify, change, supplement, alter or amend any

 

- 91 -



--------------------------------------------------------------------------------

Ground Lease, either orally or in writing, or (y) consent to, acquiesce in, or
fail to object to, any attempt by any Fee Owner, as debtor in possession or by a
trustee for such Fee Owner, to sell or transfer the Fee Estate with respect to
any Ground Lease free and clear of the Ground Lease under section 363(f) of the
Bankruptcy Code or otherwise. Borrower shall object to any such attempt by such
Fee Owner, as debtor in possession or by a trustee for such Fee Owner, to sell
or transfer the Fee Estate with respect to any Ground Lease free and clear of
the Ground Lease under section 363(f) of the Bankruptcy Code or otherwise, and
in such event shall affirmatively assert and pursue its right to adequate
protection under section 363(e) of the Bankruptcy Code. Borrower hereby assigns
to Lender all of its rights under Section 363 of the Bankruptcy Code to consent
or object to any sale or transfer of such Fee Estate free and clear of the
Ground Lease, and grants to Lender the right to object to any such sale or
transfer on behalf of Borrower, and Borrower shall not contest any pleadings,
motions documents or other actions filed or taken on Lender’s or Borrower’s
behalf by Lender in the event that any Fee Owner, as debtor in possession or by
a trustee for such Fee Owner, attempts to sell or transfer the Fee Estate with
respect to any Ground Lease free and clear of the Ground Lease under section
363(f) of the Bankruptcy Code or otherwise.

 

(b) If Borrower shall default in the performance or observance of any term,
covenant or condition of any Ground Lease on the part of Borrower, as tenant
thereunder, and shall fail to cure the same prior to the expiration of any
applicable cure period provided thereunder, Lender shall have the right, to the
extent Lender has received notice of, or has otherwise become aware of any such
default, but shall be under no obligation, to pay any sums and to perform any
act or take any action as may be appropriate to cause all of the terms,
covenants and conditions of such Ground Lease on the part of Borrower to be
performed or observed on behalf of Borrower, to the end that the rights of
Borrower in, to and under such Ground Lease shall be kept unimpaired and free
from default. If the landlord under the applicable Ground Lease shall deliver to
Lender a copy of any notice of default under such Ground Lease, such notice
shall constitute full protection to Lender for any action taken or omitted to be
taken by Lender, in good faith, in reliance thereon. Borrower shall exercise
each individual option, if any, to extend or renew the term of each Ground Lease
prior to or within the period in which any such option may be exercised, and
Borrower hereby expressly authorizes and appoints Lender its attorney-in-fact to
exercise any such option in the name of and upon behalf of Borrower, which power
of attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

 

(c) Notwithstanding anything contained in any Ground Lease to the contrary,
Borrower shall not further sublet any portion of the related Individual Property
(other than as permitted pursuant to Section 5.1.17 hereof) without prior
written consent of Lender. Each sublease that is a Major Lease hereafter made
shall provide that, (i) in the event of the termination of the Ground Lease, the
sublease shall not terminate or be terminable by the lessee thereunder; (ii) in
the event of any action for the foreclosure of the Security Instrument with
respect to the related Individual Property, the sublease shall not terminate or
be terminable by the lessee thereunder by reason of the termination of the
Ground Lease unless such lessee is specifically named and joined in any such
action and unless a judgment is obtained therein against such lessee; and
(iii) in the event that the Ground Lease is terminated as aforesaid, the lessee
under the sublease shall attorn to the lessor under the Ground Lease or to the
purchaser at the sale of the related Individual Property on such foreclosure, as
the case may be. In the event that any portion of such Individual Property shall
be sublet pursuant to the terms of this subsection, such sublease shall be
deemed to be included in the Individual Property.

 

- 92 -



--------------------------------------------------------------------------------

5.1.23 OFAC.

 

At all times throughout the term of the Loan, Borrower, Guarantor and their
respective Affiliates shall be in compliance with all applicable orders, rules,
regulations and recommendations of The Office of Foreign Assets Control of the
U.S. Department of the Treasury.

 

5.1.24 Operating Lease.

 

(a) Lender acknowledges that Borrower has leased the Property and the operation
of the Property to the Operating Tenant pursuant to the Operating Lease. If
Borrower shall default in the performance or observance of any material term,
covenant or condition of the Operating Lease on the part of Borrower to be
performed or observed, then, without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Borrower from any
of its obligations hereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all the terms, covenants and conditions of the Operating
Lease on the part of Borrower to be performed or observed to be promptly
performed or observed on behalf of Operating Tenant, to the end that the rights
of Borrower in, to and under the Operating Lease shall be kept unimpaired and
free from default. Lender and any person designated by Lender shall have, and
are hereby granted, the right to enter upon the Property at any time and from
time to time upon prior notice to Borrower and during business hours or such
other reasonable times only, for the purpose of taking any such action. If the
Operating Tenant under the Operating Lease shall deliver to Lender a copy of any
notice sent to Borrower of default under the Operating Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender in good faith, in reliance thereon.

 

(b) Borrower and Operating Tenant hereby agree that any requirement of consent
on behalf of Borrower (as lessor) under the Operating Lease with respect to any
proposed action thereunder shall also be subject to the prior written consent of
Lender.

 

(c) Borrower shall promptly notify Lender of the giving of any notice to
Operating Tenant of any material default by Operating Tenant in the performance
or observance of any of the terms, covenants or conditions of the Operating
Lease on the part of Operating Tenant to be performed and observed and deliver
to Lender a true copy of each such notice. In addition, notwithstanding anything
contained herein to the contrary, Borrower shall not, without the prior written
consent of Lender and, after the occurrence of a Securitization, delivery of a
Rating Confirmation, (i) amend, modify or waive any provisions of the Operating
Lease other than amendments, modifications, or waivers of ministerial terms that
do not modify, amend or waive any material economic terms or any other material
terms of the Operating Lease, (ii) exercise its right to consent to any
assignment of the Operating Lease or sublet of the Property, except as set forth
in Section 5.1.17 hereof, or (iii) terminate, permit the termination of, or
accept surrender of

 

- 93 -



--------------------------------------------------------------------------------

all or any portion of the space demised under the Operating Lease other than
(A) a termination in connection with a release of an Individual Property or a
substitution of a Substitution Property, pursuant to and as defined in Sections
2.5 and 2.6, respectively, or (B) a termination by Borrower due to a payment
default by the Operating Tenant under the Operating Lease. In the event that the
Operating Lease has been terminated as permitted in this Section 5.1.24(c),
Borrower shall not enter into any new operating lease (a “Replacement Operating
Lease”) unless (1) the new operating tenant is a single purpose bankruptcy
remote entity satisfactory to Lender in its sole discretion, (2) the Property is
managed by a Qualified Manager pursuant to the Management Agreement, (3) the
terms and conditions of the new operating lease are satisfactory to Lender in
all respects, and the rent payable thereunder is equal to at least the greater
of the projected annual rent payable under the Operating Lease for the twelve
(12) month period (A) commencing on the date hereof and (B) commencing on the
date on which the Operating Lease is terminated, (4) the new operating lease is
subordinate in all respects to the Lien of Security Instruments and the other
Loan Documents, without the benefit of non- disturbance, and the new operating
tenant enters into a subordination agreement reasonably satisfactory to Lender,
(5) the Franchise Agreement is in full force and effect, (6) Borrower delivers
such other certificates, opinions (including, without limitation, an Insolvency
Opinion (in form acceptable to Lender in its reasonable discretion and the
Rating Agencies in their sole discretion) with respect to the new operating
tenant), documents and instruments relating to the new operating lease
reasonably required by Lender or the Rating Agencies, and all corporate and
other proceedings and all other documents (including, without limitation, all
documents referred to herein and not appearing as exhibits hereto) and all legal
matters in connection with the new operating lease and new operating tenant
shall be satisfactory in form and substance to Lender, and (7) after the
occurrence of a Securitization, delivery of a Rating Confirmation.

 

(d) Except as may be permitted under the Operating Lease without the consent of
Borrower, the Operating Tenant shall not assign, sublet, convey, mortgage,
pledge or otherwise encumber or transfer its leasehold interest in the Operating
Lease without the prior written consent of Lender and, after the occurrence of a
Securitization, the delivery of a Rating Confirmation. The Operating Partnership
shall not assign, sublet, convey, mortgage, pledge or otherwise encumber or
transfer its direct or indirect equity interest in the Operating Tenant.

 

5.1.25 Maintenance of Personal Property.

 

Except as otherwise provided in Section 22.2 of the Operating Lease with respect
to the right to sell Personal Property to the Operating Tenant, and subject to
the conditions set forth in Section 5.1.20 hereof, Borrower shall own, lease or
license Personal Property (other than the Inventory), and the Operating Tenant
or Manager shall own Inventory, adequate to maintain and operate the Property as
a hotel in accordance with the standards of this Agreement, the other Loan
Documents, the Operating Lease, the Management Agreement, Replacement Management
Agreement, the Franchise Agreement and any Replacement Franchise Agreement.
Neither Borrower, the Operating Tenant nor Manager shall lease, license,
encumber or enter into any other financing arrangements with respect to any of
the Personal Property or Inventory, as the case may be, other than as may
expressly be permitted hereunder or under the other Loan Documents.

 

- 94 -



--------------------------------------------------------------------------------

5.1.26 REIT Status.

 

The parties acknowledge that the REIT is a publicly traded corporation qualified
as a real estate investment trust under the Internal Revenue Code (a “Real
Estate Investment Trust”). Under the Internal Revenue Code rules and regulations
relating to Real Estate Investment Trusts (the “REIT Rules”) and under
Borrower’s organizational documents, Borrower may not take or omit to take any
action, or engage in any business or business transaction or relationship, that
would or could result in the REIT being disqualified from treatment as a Real
Estate Investment Trust. In order to comply with the REIT Rules and Borrower’s
organizational documents, Borrower has entered into an Operating Lease with the
Operating Tenant for the operation and maintenance of each of the Properties.
Pursuant to such Operating Lease, Operating Tenant has the right to operate each
respective Individual Property, and directly or indirectly collects all income
from room rentals, credit card receipts, restaurant bars, recreational
facilities and from other sources relating to the Property. Operating Tenant
pays to Borrower rent as more particularly described in the Operating Lease. The
provisions of this Section shall not be construed to limit the provisions of
this Agreement or any other Loan Document in any manner whatsoever.

 

5.1.27 O&M Program.

 

With respect to each Individual Property listed on Schedule VII hereof, Borrower
shall cause each such Individual Property to be tested for the presence of
asbestos-containing materials (“ACMs”) by an assessment firm acceptable to
Lender in all respects and if such assessment firm recommends remediation of any
ACM present at such Individual Property, Borrower shall enter into a contract
with a licensed industrial hygienist to develop a fully documented O&M Program
which Borrower shall submit within ninety (90) days of the date hereof to Lender
for its approval. Borrower further covenants and agrees to implement and follow
the terms and conditions of such O&M Program during the term of the Loan,
including any extension or renewal thereof. Lender’s requirement that Borrower
develop and comply with the O&M Program shall not be deemed to constitute a
waiver or modification of any of Borrower’s covenants and agreements with
respect to Hazardous Materials or Environmental Laws.

 

Section 5.2 Negative Covenants.

 

From the date hereof until payment in full of the Debt or the earlier release of
the Liens of all Security Instruments encumbering the Properties in accordance
with the terms of this Agreement and the other Loan Documents, Borrower
covenants and agrees with Lender that it will not do, directly or indirectly,
any of the following:

 

5.2.1 Liens.

 

Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of any Individual Property or permit any such action to be taken, except
for Permitted Encumbrances. After prior written notice to Lender, Borrower, at
its own expense, may contest by appropriate

 

- 95 -



--------------------------------------------------------------------------------

legal proceedings, promptly initiated and conducted in good faith and with due
diligence, any Environmental Lien or mechanics’, materialmen’s or contractors’
Lien and the amount or validity or application in whole or in part of any
amounts due to such mechanics, materialmen or contractors, provided (i) no Event
of Default has occurred and is continuing, (ii) such proceeding shall not
violate the provisions of any other mortgage, deed of trust or deed to secure
debt affecting the Individual Property, (iii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of the Operating Lease
or of any other instrument to which Borrower is subject and shall not constitute
a default thereunder, (iv) neither the Individual Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost as a result of such proceeding, (v) Borrower shall have
deposited with Lender adequate reserves for the payment of such amounts,
together with all interest and penalties thereon, unless Borrower has paid all
of such amounts under protest, and (vi) Borrower shall have furnished the
security as may be required in such proceeding, to insure the payment of any
amounts due, together with all interest and penalties thereon. Lender may apply
any such reserves held by Lender at any time when the Individual Property (or
part thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost or there shall be an imminent danger of the Lien
of the related Security Instrument being primed by any related Lien.

 

5.2.2 Dissolution.

 

Borrower shall not (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity, (b) transfer, lease or sell,
in one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
expressly permitted by the Loan Documents, (c) except as expressly permitted
under the Loan Documents, modify, amend, waive or terminate its organizational
documents or its qualification and good standing in any jurisdiction or
(d) cause the Principal to (i) dissolve, wind up or liquidate or take any
action, or omit to take an action, as a result of which the Principal would be
dissolved, wound up or liquidated in whole or in part, or (ii) except as
expressly permitted under the Loan Documents, amend, modify, waive or terminate
the certificate of incorporation, bylaws or similar organizational documents of
the Principal, in each case, without obtaining the prior written consent of
Lender.

 

5.2.3 Change In Business.

 

Borrower shall not enter into any line of business other than the ownership,
acquisition, development, operation, leasing and management of the Properties
(including providing services (e.g. fitness center, spa facilities, or
restaurant) in connection therewith), or make any material change in the scope
or nature of its business objectives, purposes or operations or undertake or
participate in activities other than the continuance of its present business.

 

5.2.4 Debt Cancellation.

 

Borrower shall not cancel or otherwise forgive or release any material claim or
debt (other than termination of Leases in accordance herewith) owed to Borrower
by any Person, except for adequate consideration and in the ordinary course of
Borrower’s business.

 

- 96 -



--------------------------------------------------------------------------------

5.2.5 Zoning.

 

Borrower shall not initiate or consent to any zoning reclassification of any
portion of any Individual Property or seek any variance under any existing
zoning ordinance or use or permit the use of any portion of any Individual
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other Applicable Law, without the prior
written consent of Lender.

 

5.2.6 No Joint Assessment.

 

Borrower shall not suffer, permit or initiate the joint assessment of any
Individual Property with (a) any other real property constituting a tax lot
separate from such Individual Property, or (b) any portion of such Individual
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Individual
Property.

 

5.2.7 Name, Identity, Structure, or Principal Place of Business.

 

Borrower shall not change its name, identity (including its trade name or
names), or principal place of business set forth in the introductory paragraph
of this Agreement, without, in each case, first giving Lender thirty (30) days
prior written notice. Borrower shall not change its corporate, partnership or
other structure, or the place of its organization as set forth in
Section 4.1.34, without, in each case, the consent of Lender, which consent
shall not be unreasonably withheld. Upon Lender’s request, Borrower shall
execute and deliver additional financing statements, security agreements and
other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization.

 

5.2.8 ERISA.

 

(a) During the term of the Loan or of any obligation or right hereunder, neither
Borrower nor Operating Tenant shall be a Plan and none of the assets of Borrower
or Operating Tenant shall constitute Plan Assets.

 

(b) Borrower further covenants and agrees to deliver, and to cause Operating
Tenant to deliver, to Lender such certifications or other evidence from time to
time throughout the term of the Loan, as requested by Lender in its sole
discretion, and represents and covenants that (A) each Borrower and each
Operating Tenant is not and does not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (B) neither
Borrower nor Operating Tenant is subject to State statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(C) one or more of the following circumstances is true:

 

(i) Equity interests in Borrower and Operating Tenant are publicly offered
securities, within the meaning of 29 C.F.R. §2510.3 101(b)(2);

 

- 97 -



--------------------------------------------------------------------------------

(ii) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower and Operating Tenant are held by “benefit plan investors”
within the meaning of 29 C.F.R. §2510.3 101(f)(2); or

 

(iii) Borrower and Operating Tenant qualifies as an “operating company” or a
“real estate operating company” within the meaning of 29 C.F.R. §2510.3 101(c)
or (e).

 

5.2.9 Affiliate Transactions.

 

Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower, Principal or any of the partners of Borrower or Principal
except in the ordinary course of business and on terms no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s-length
transaction with an unrelated third party. Upon request of Lender, Borrower
shall provide Lender with a summary of the terms of, or copies of, such
agreements.

 

5.2.10 Transfers.

 

(a) Borrower shall not sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) any Individual
Property or any part thereof or any legal or beneficial interest therein or
permit a Sale or Pledge of an interest in any Restricted Party (collectively, a
“Transfer”), other than Permitted Encumbrances, pursuant to pledges under the
Mezzanine Loan, Leases of space in the Improvements to tenants in accordance
with the provisions of Section 5.1.17 hereof or a release or substitution of an
Individual Property in accordance with the provisions of Section 2.5 or 2.6
hereof, without (i) the prior written consent of Lender and (ii) if a
Securitization has occurred, delivery to Lender of a Rating Confirmation.

 

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell one or more Individual Properties or
any part thereof for a price to be paid in installments; (ii) except as
specifically permitted hereunder, an agreement by Borrower leasing all or a
substantial part of any Individual Property for other than actual occupancy by a
space tenant thereunder or a sale, assignment or other transfer of, or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge

 

- 98 -



--------------------------------------------------------------------------------

of the membership interest of a managing member (or if no managing member, any
member) or any profits or proceeds relating to such membership interest, or the
Sale or Pledge of non-managing membership interests or the creation or issuance
of new non-managing membership interests; (vi) if a Restricted Party is a trust
or nominee trust, any merger, consolidation or the Sale or Pledge of the legal
or beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (vii) the removal or the resignation of the
managing agent (including, without limitation, an Affiliated Manager) other than
in accordance with Section 5.1.18 hereof.

 

(c) Notwithstanding the provisions of Sections 5.2.10(a) and (b), the following
transfers shall not be deemed to be a Transfer: (i) a transfer by devise or
descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party or a Restricted Party itself; (ii) the Sale or
Pledge, in one or a series of transactions, of not more than forty-nine percent
(49%) of the stock in a Restricted Party other than Borrower or Mezzanine
Borrower; provided, however, no such transfers shall result in the change of
voting control in the Restricted Party, and as a condition to each such
transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer and the identity of the proposed transferee;
(iii) the Sale or Pledge, in one or a series of transactions, of not more than
forty-nine percent (49%) of the limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party other than
Borrower or Mezzanine Borrower; provided, however, as a condition to each such
transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer; (iv) the pledge of any interest in Borrower in
connection with the Mezzanine Loan and the exercise of any rights or remedies
Mezzanine Lender may have under the Mezzanine Loan Documents, as applicable; and
(v) the sale, transfer or issuance of shares of stock in the REIT provided such
shares of stock are listed on the New York Stock Exchange or such other
nationally recognized stock exchange and provided the REIT complies with the
provisions of Section 5.3 hereof.

 

(d) Notwithstanding anything to the contrary contained in this Section 5.2.10,
the REIT must continue to be the sole general partner of, and control, the
Operating Partnership and the Operating Partnership must continue to control
Borrower and own, directly or indirectly, at least a 100% interest in Borrower.

 

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in violation of this Section 5.2.10.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.
Notwithstanding anything to the contrary contained in this Section 5.2.10,
(a) no transfer (whether or not such transfer shall constitute a Transfer) shall
be made to any Prohibited Person, (b) in the event of any transfer (whether or
not such transfer shall constitute a Transfer, other than transfers of shares of
stock in the REIT, provided that such shares of stock are listed on the New York
Stock Exchange or such other nationally recognized stock exchange and provided
the REIT complies with the requirements of Section 5.3 hereof), results in any
Person and its Affiliates owning in excess of ten percent (10%) of the ownership
interest in a

 

- 99 -



--------------------------------------------------------------------------------

Restricted Party Borrower shall provide to Lender, not less than thirty
(30) days prior to such transfer, the name and identity of each proposed
transferee, together with the names of its controlling principals, the social
security number or employee identification number of such transferee and
controlling principals, and such transferee’s and controlling principal’s home
address or principal place of business, and home or business telephone number,
and (c) in the event any transfer (whether or not such transfer shall constitute
a Transfer), results in any Person and its Affiliates owning in excess of
forty-nine percent (49%) of the ownership interest in a Restricted Party,
Borrower shall, prior to such transfer, deliver an updated Insolvency Opinion to
Lender, which opinion shall be in form, scope and substance acceptable in all
respects to Lender and the Rating Agencies.

 

(f) Notwithstanding the foregoing, Borrower shall have the right to transfer
Personal Property to the Operating Tenant pursuant to Section 22.2 of the
Operating Lease provided that (i) Borrower delivers to Lender an Officer’s
Certificate certifying that the FF&E Limitation has been exceeded, (ii) the
purchase price and value of the Personal Property transferred shall be the
minimum amount necessary to comply with the FF&E Limitation, (iii) the Operating
Tenant shall confirm that the Personal Property transferred to it is subject to
the Operating Lease Security Agreement, (iv) Borrower shall assign and pledge
any FF&E Note and related security agreement and security interest to Lender as
additional security for the Debt and Borrower shall take all action as may be
necessary to effect and perfect such assignment and security interest.

 

(g) Borrower may, without Lender’s consent, grant easements, restrictions,
covenants, reservations and rights of way in the ordinary course of business for
access, water and sewer lines, telephone and telegraph lines, electric lines or
other utilities or for other similar purposes or other purposes (which may
include amendments to existing reciprocal easement agreements), provided that no
such encumbrance or amendment set forth in this Section 5.2.10(g) shall
materially impair the utility, operation and use of the applicable Individual
Property or otherwise have a material adverse effect on the value of the
Individual Property or on the financial condition or business of Borrower. In
connection with any such grant permitted pursuant to this Section 5.2.10(g),
Lender shall execute and deliver any instrument reasonably necessary or
appropriate to subordinate the Lien of the Security Instrument to such
easements, restrictions, covenants, reservations and rights of way or other
similar grants upon receipt by Lender of: (a) twenty (20) days prior written
notice thereof; (b) a copy of the instrument or instruments of such grant;
(c) an Officer’s Certificate stating that such grant does not materially impair
the utility, operation and use of the Property or have a material adverse effect
on the value of the Property or the financial condition or business of Borrower
or the condition or ownership of the Property; and (d) reimbursement of all of
Lender’s reasonable out-of-pocket costs and expenses incurred in connection with
such grant.

 

(h) Notwithstanding the foregoing, Lender’s consent shall not be required for
the leasing of television sets, telephone equipment, audio-visual equipment, or
computer systems (“Equipment”) with respect to each Individual Property,
provided Lender has received prior written notification of Borrower’s intent to
lease such Equipment, and provided, further, that (i) any such lease is subject
to commercially prudent terms and conditions, (ii) the Equipment leased is
readily replaceable without material interference

 

- 100 -



--------------------------------------------------------------------------------

or interruption to the operation of the Property as required pursuant to the
provisions of this Agreement, and (iii) the aggregate maximum amount of
liability under such lease of such Equipment (whether in total lease payments
then outstanding or due in the event of a termination of such lease or
otherwise) located on or used in connection with each Individual Property is
less than (A) two percent (2%) of the Allocated Loan Amount for such Individual
Property and (B) together with all such other leases of Equipment at the
Properties, in the aggregate, two percent (2%) of the outstanding principal
balance of the Note (collectively, the “Permitted Equipment Financing”).

 

5.2.11 Permitted Transfer.

 

(a) Notwithstanding anything to the contrary contained in Section 5.2.10 hereof,
Lender shall not unreasonably withhold its consent to a one-time sale,
assignment, or other transfer of all of the Properties to a Permitted Transferee
(defined below), provided that (x) Lender receives thirty (30) Business Days’
prior written notice of such transfer, (y) no Event of Default has occurred and
is continuing under this Agreement, the Security Instruments, or the other Loan
Documents and (z) upon the satisfaction of such conditions as may be imposed by
Lender, which may include, but shall not be limited to, the following matters:

 

(i) Borrower or such Permitted Transferee shall pay any and all reasonable
out-of-pocket costs incurred in connection with the transfer (including, without
limitation, Lender’s reasonable counsel fees and disbursements and all recording
fees, title insurance premiums and mortgage and intangible taxes);

 

(ii) The transferee shall be a newly formed entity, and shall comply with all of
the requirements of Section 4.1.35 hereof and shall be wholly owned and
controlled by a Qualified Transferee or shall itself be a Qualified Transferee,
and, in addition, Lender shall be reasonably satisfied that such Qualified
Transferee (1) is generally creditworthy and reputable, (2) is free from any
pending or existing bankruptcy, reorganization or insolvency proceedings in
which such party is the debtor, (3) is not, at the time of transfer or in the
past, a litigant, plaintiff or defendant in any suit brought against or by
Lender, (4) has not been found by a court of competent jurisdiction to have
committed a crime, fraud or similar malfeasance, (5) has not been indicted for
any crime, and (6) has experience and a track record in owning and operating
facilities similar to the Property, in each such case of clauses (1) through
(5) above, as reasonably determined by Lender based on a Lexis/Nexis or similar
background search of each such Person and its Affiliates (the “Permitted
Transferee”);

 

(iii) The Permitted Transferee shall assume all of the obligations of Borrower
under this Agreement, the Security Instruments and the other Loan Documents in a
manner reasonably satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement (the “Assumption
Agreement”) in form and substance reasonably satisfactory to Lender and
delivering such legal opinions as Lender may reasonably require;

 

- 101 -



--------------------------------------------------------------------------------

(iv) The Qualified Transferee that owns and controls the Permitted Transferee or
another entity satisfactory to Lender and the Rating Agencies (the “New
Guarantor”) shall execute and deliver a Guaranty and an Environmental Indemnity
in the same form and substance as the Guaranty and the Environmental Indemnity
delivered in connection with the execution of this Agreement and otherwise
reasonably satisfactory to Lender;

 

(v) The Permitted Transferee and the New Guarantor shall deliver all
organizational documentation, which documentation shall be reasonably
satisfactory to Lender, and shall deliver an opinion of counsel of the Permitted
Transferee covering the Assumption Agreement and any other documents executed by
the Permitted Transferee and the New Guarantor in connection therewith in form
and substance similar to the due execution, delivery and enforcement opinions
delivered by counsel to Borrower in connection with the execution of this
Agreement, including, without limitation, an Insolvency Opinion in form and
substance similar to the Insolvency Opinion delivered in connection with the
execution of this Agreement;

 

(vi) The Permitted Transferee shall deliver certificates and enter into
agreements and covenants, or cause each of its principals to deliver
certificates and enter into agreements and covenants, which certificates,
agreements and covenants shall be similar in nature to those delivered, executed
or made by Borrower or Principal in connection with the execution of this
Agreement relating to the single purpose, bankruptcy remote nature of the
Permitted Transferee and its managing principals and the sufficient independence
of the Permitted Transferee and its managing principals to make the substantive
consolidation of the bankruptcy of such parties unlikely, and the Permitted
Transferee shall deliver opinions of counsel with respect to the foregoing
rendered by an independent law firm reasonably satisfactory to Lender or (if a
Securitization shall have occurred) the Rating Agencies;

 

(vii) The Properties shall be managed by a Qualified Manager pursuant to a
Replacement Management Agreement following such transfer;

 

(viii) The Properties shall be operated as first class full service hotels
pursuant to Franchise Agreements or Replacement Franchise Agreements with a
Qualified Franchisor;

 

(ix) The Operating Leases shall have been terminated;

 

(x) Lender shall receive evidence of insurance policies in the name of the
Permitted Transferee and otherwise in compliance with the terms of this
Agreement;

 

(xi) If a Securitization shall have occurred, Borrower or the Permitted
Transferee shall deliver to Lender a Rating Confirmation;

 

- 102 -



--------------------------------------------------------------------------------

(xii) The Permitted Transferee shall deliver an endorsement to the existing
Title Insurance Policy insuring the Lien of the Security Instruments, as
modified by the Assumption Agreement, as a valid first lien on the Properties
and naming the Permitted Transferee as owner of fee title to the Properties,
which endorsement shall insure that, as of the recording of the Assumption
Agreement, the Properties shall not be subject to any additional exceptions or
liens other than Permitted Encumbrances; and

 

(xiii) If the Mezzanine Loan is outstanding, Lender shall have received written
confirmation from Mezzanine Lender that Mezzanine Borrower has complied with all
of the requirements of the Mezzanine Loan Documents with respect to a transfer
of all of the Properties.

 

Section 5.3 REIT.

 

The REIT shall cause its issued and outstanding shares of stock to be listed for
public trading on the New York Stock Exchange or such other nationally
recognized stock exchange throughout the term of the Loan.

 

VI. INSURANCE; CASUALTY; CONDEMNATION

 

Section 6.1 Insurance.

 

(a) Borrower shall obtain and maintain, or cause to be maintained, Policies for
Borrower and the Properties providing at least the following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, in each case (A) in an amount equal to 100% of the “Full Replacement
Cost,” which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions; (C) providing for no deductible in excess of
$100,000.00; and (D) providing coverage for contingent liability from Operation
of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements together with an “Ordinance or Law Coverage” or “Enforcement”
endorsement if any of the Improvements or the use of each Individual Property
shall at any time constitute legal non-conforming structures or uses. The Full
Replacement Cost shall be redetermined from time to time (but not more
frequently than once in any twenty-four (24) calendar months) at the request of
Lender by an appraiser or contractor designated and paid by Borrower and
approved by Lender, or by an engineer or appraiser in the regular employ of the
insurer. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. No omission on the
part of Lender to request any such ascertainment shall relieve Borrower of any
of its obligations under this Subsection. Notwithstanding clause (C) of this
Section 6.1(a)(i) to the contrary, with respect to the comprehensive all risk
insurance

 

- 103 -



--------------------------------------------------------------------------------

required by this Section 6.1(a)(i), Borrower shall be permitted to maintain a
deductible of no more than $250,000.00 (the “Maximum Deductible”) provided
Borrower delivers to Lender a Letter of Credit in an amount equal to the
difference between the Maximum Deductible and $100,000.00, which Letter of
Credit shall be held by Lender as additional collateral for the Loan, and
Borrower shall have no right to request that Lender draw on the Letter of
Credit. Upon the earlier of (i) repayment of the Loan in full or (ii) delivery
to Lender of evidence reasonably satisfactory to Lender that the deductible for
the all-risk insurance policy required pursuant to this Section 6.1(a)(i) is
$100,000.00 or less, Lender shall return such Letter of Credit to Borrower and,
to the extent required by the bank issuing such Letter of Credit in order to
terminate or extinguish such Letter of Credit, Lender shall deliver to Borrower
a letter addressed to such issuing bank directing such issuing bank to terminate
or extinguish such Letter of Credit;

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about each
Individual Property, including “Dram Shop” or other liquor liability coverage if
alcoholic beverages are sold from or may be consumed at the Individual Property
such insurance (A) to be on the so-called “occurrence” form with a combined
single limit of not less than $1,000,000.00; (B) to continue at not less than
the aforesaid limit until required to be changed by Lender in writing by reason
of changed economic conditions making such protection inadequate; and (C) to
cover at least the following hazards: (1) premises and operations; (2) products
and completed operations on an “if any” basis; (3) independent contractors;
(4) blanket contractual liability for all written and oral contracts; and
(5) contractual liability covering the indemnities contained in Article 10 of
the Security Instruments to the extent the same is available;

 

(iii) business interruption/loss of rents insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in Section 6.1(a)(i); (C) in an amount equal to 100% of the projected gross
income, including all Rents and Accounts Receivable, from each Individual
Property (on an actual loss sustained basis) for a period continuing until the
Restoration of the Individual Property is completed; the amount of such business
interruption/loss of rents insurance shall be determined prior to the Closing
Date and at least once each year thereafter based on the greatest of:
(x) Borrower’s reasonable estimate of the gross income from each Individual
Property and the projected Rents under the related Operating Lease, if
applicable, and (y) the highest gross income received during the term of the
Note for any full calendar year prior to the date the amount of such insurance
is being determined, in each case for the succeeding twenty-four (24) month
period and (D) containing an extended period of indemnity endorsement which
provides that after the physical loss to the Improvements and the Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of eighteen (18) months from the date that the applicable Individual
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the

 

- 104 -



--------------------------------------------------------------------------------

policy may expire prior to the end of such period; all insurance proceeds
payable to Lender pursuant to this Section 6.1(a)(iii) shall be held by Lender
and shall be applied to the obligations secured hereunder from time to time then
due and payable hereunder and under the Note and this Agreement; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of
its obligations to pay the obligations secured hereunder on the respective dates
of payment provided for in the Note and this Agreement except to the extent such
amounts are actually paid out of the proceeds of such business interruption/loss
of rents insurance;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance provided for in Section 6.1(c)(ii); and (B) the
insurance provided for in Section 6.1(a)(i) shall be written in a so-called
builder’s risk completed value form (1) on a non-reporting basis, (2) against
all risks insured against pursuant to Section 6.1(a)(i), (3) shall include
permission to occupy each Individual Property, and (4) shall contain an agreed
amount endorsement waiving co-insurance provisions;

 

(v) workers’ compensation, subject to the statutory limits of the State in which
each Individual Property is located, and employer’s liability insurance with a
limit of at least $2,000,000.00 per accident and per disease per employee, and
$2,000,000.00 for disease aggregate in respect of any work or operations on or
about each Individual Property, or in connection with such Individual Property
or its operation (if applicable);

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under Section 6.1(a)(i);

 

(vii) if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance of the following types and
in the following amounts (A) coverage under Policies issued pursuant to the
Flood Insurance Acts (the “Flood Insurance Policies”) in an amount equal to the
maximum limit of coverage available for the applicable Individual Property under
the Flood Insurance Acts, subject only to customary deductibles under such
Policies and (B) coverage under supplemental private Policies in an amount,
which when added to the coverage provided under the Flood Act Policies with
respect to an Individual Property, is not less than the Allocated Loan Amount
for such Individual Property;

 

- 105 -



--------------------------------------------------------------------------------

(viii) if any Individual Property is located in a seismic area designated as
Zone 3 or 4 by S&P or Moody’s (Source ICBC, 1994 Uniform Building Code)
earthquake, and, if required by Lender, sinkhole and mine subsidence insurance
in amounts equal to two times (2x) the probable maximum loss of each Individual
Property as determined by Lender in its sole discretion and in form and
substance satisfactory to Lender, provided that the insurance pursuant to this
Section 6.1(a)(viii) hereof shall be on terms consistent with the all risk
insurance policy required under Section 6.1(a)(i) hereof;

 

(ix) umbrella liability insurance in an amount not less than One Hundred Million
and No/100 Dollars ($100,000,000.00) per occurrence on terms consistent with the
commercial general liability insurance policy required under Section 6.1(a)(ii)
hereof;

 

(x) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of One Million and No/100 Dollars ($1,000,000.00);

 

(xi) a blanket fidelity bond and errors and omissions insurance coverage
insuring against losses resulting from dishonest or fraudulent acts committed by
(A) Borrower’s personnel; (B) any employees of outside firms that provide
appraisal, legal, data processing or other services for Borrower or
(C) temporary contract employees or student interns; and

 

(xii) such other insurance and in such amounts as are required pursuant to the
Franchise Agreement or as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to each Individual Property located in or around
the region in which the each Individual Property is located.

 

(b) All insurance provided for in Section 6.1(a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the State in which
each Individual Property is located and approved by Lender. The insurance
companies must have a claims paying ability/financial strength rating equal to
or better than the Minimum Required Rating (as hereinafter defined) by at least
two (2) Rating Agencies (one of which will be S&P if they are rating the
Securities and one of which shall be Moody’s if they are rating the Securities),
or if only one Rating Agency is rating the Securities, then only by such Rating
Agency (each such insurer shall be referred to below as a “Qualified Insurer”).
As used in this Section 6.1(b), the insurance company or companies issuing any
Policy shall be deemed to have been assigned the “Minimum Required Rating” by a
particular Rating Agency if, (A) in the case of a Policy issued by four (4) or
fewer insurance companies, (1) at least seventy-five percent (75%) of such
insurance companies have been assigned a claims paying ability/financial
strength rating equal to or better than “A” (or its equivalent) by such

 

- 106 -



--------------------------------------------------------------------------------

Rating Agency, and (2) no such insurance companies have been assigned a claims
paying ability/financial strength rating below Investment Grade by such Rating
Agency, and (B) in the case of a Policy issued by five (5) or more insurance
companies, (1) at least sixty percent (60%) of such insurance companies have
been assigned a claims paying ability/financial strength rating equal to or
better than “A” (or its equivalent) by such Rating Agency, and (2) no such
insurance companies have been assigned a claims paying ability/financial
strength rating below Investment Grade by such Rating Agency. Borrower will be
required to maintain insurance against terrorism, terrorist acts (including
bio-terrorism) or similar acts of sabotage (“Terrorism Insurance”) with coverage
amounts of not less than an amount equal to the full insurable value of the
Improvements and the Personal Property and eighteen (18) months of business
interruption/loss of rents insurance (the “Terrorism Insurance Required
Amount”). Notwithstanding the foregoing sentence, Borrower shall not be
obligated to expend more than $1,000,000.00 in any fiscal year on Insurance
Premiums for Terrorism Insurance (the “Terrorism Insurance Cap”) and if the cost
of the Terrorism Insurance Required Amount exceeds the Terrorism Insurance Cap,
Borrower shall purchase the maximum amount of Terrorism Insurance available with
funds equal to the Terrorism Insurance Cap; provided, however, in the event such
Terrorism Insurance is customarily maintained as part of the all risk coverage
required pursuant to Section 6.1(a)(i) hereof by owners of hotel properties in
the United States of similar type, size and quality as the Property, Borrower
shall maintain such Terrorism Insurance as a part thereof, regardless of the
cost of the related Insurance Premiums. Not less than thirty (30) days prior to
the expiration dates of the Policies theretofore furnished to Lender pursuant to
Section 6.1(a), Borrower shall deliver certified copies of the Policies marked
“premium paid” or accompanied by evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”).

 

(c) Borrower may obtain (i) any umbrella or blanket liability or casualty Policy
provided that, in each case, such Policy is approved in advance in writing by
Lender and Lender’s interest is included therein as provided in this Agreement
and such Policy is issued by a Qualified Insurer, or (ii) separate insurance
concurrent in form or contributing in the event of loss with that required in
Section 6.1(a) to be furnished by, or which may be reasonably required to be
furnished by, Borrower. In the event Borrower obtains separate insurance or an
umbrella or a blanket policy, Borrower shall notify Lender of the same and shall
cause certified copies of each Policy to be delivered as required in
Section 6.1(a). Any blanket insurance Policy shall specifically allocate to the
Individual Property the amount of coverage from time to time required hereunder
and shall otherwise provide the same protection as would a separate Policy
insuring only the Individual Property in compliance with the provisions of
Section 6.1(a). Notwithstanding Lender’s approval of any umbrella or blanket
liability or casualty Policy hereunder, Lender reserves the right, in its sole
discretion, to require Borrower to obtain a separate Policy in compliance with
this Section 6.1.

 

(d) All Policies provided for or contemplated by Section 6.1(a) hereof, except
for the Policy referenced in Section 6.1(a)(v), shall name Lender and Borrower
as the insured or additional insured, as their respective interests may appear,
and in the case of property damage, boiler and machinery, and flood insurance,
shall contain a so-called New York standard non-contributing mortgagee clause in
favor of Lender providing that the loss thereunder shall be payable to Lender.

 

- 107 -



--------------------------------------------------------------------------------

(e) All Policies provided for in Section 6.1(a) hereof shall contain clauses or
endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or failure
to comply with the provisions of any Policy which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

 

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Lender and any other party named therein as an insured;

 

(iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) Borrower shall furnish to Lender, on or before thirty (30) days after the
close of each of Borrower’s fiscal years, a statement certified by Borrower or a
duly authorized officer of Borrower of the amounts of insurance maintained in
compliance herewith, of the risks covered by such insurance and of the insurance
company or companies which carry such insurance and, if requested by Lender,
verification of the adequacy of such insurance by an independent insurance
broker or appraiser reasonably acceptable to Lender.

 

(g) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Properties, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instruments and shall bear interest at the Default Rate.

 

(h) In the event of a foreclosure of any of the Security Instruments, or other
transfer of title to any Individual Property in extinguishment in whole or in
part of the Debt all right, title and interest of Borrower in and to the
Policies then in force and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure or Lender or other transferee in the event
of such other transfer of title.

 

- 108 -



--------------------------------------------------------------------------------

Section 6.2 Casualty.

 

If an Individual Property shall be damaged or destroyed, in whole or in part, by
fire or other casualty (a “Casualty”), Borrower shall give prompt notice of any
such damage to Lender and, shall promptly commence and diligently prosecute the
completion of the Restoration of the Individual Property as nearly as possible
to the condition the Individual Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender except
as permitted by and otherwise in accordance with Section 6.4. Borrower shall pay
all costs of such Restoration whether or not such costs are covered by insurance
provided, however, that any Insurance Proceeds received by Lender in respect of
such damage or destruction shall be made available to pay the costs of such
Restoration at the time or times, and subject to satisfaction of the applicable
conditions precedent, specified in Section 6.4 hereof.. Lender may, but shall
not be obligated to make proof of loss if not made promptly by Borrower.

 

Section 6.3 Condemnation.

 

Borrower shall promptly give Lender notice of the actual or threatened in
writing commencement of any proceeding for the Condemnation of all or any part
of any Individual Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If any Individual Property or any portion thereof is taken by a condemning
authority, Borrower shall, promptly proceed to restore, repair, replace or
rebuild such Individual Property in a workmanlike manner to the extent
practicable (and permitted by applicable zoning laws in effect at the time) to
be of at least equal value and substantially the same character as prior to such
Condemnation and otherwise comply with the provisions of Section 6.4 hereof. If
any Individual Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

 

Section 6.4 Restoration.

 

The following provisions shall apply in connection with the Restoration of any
Individual Property:

 

(a) If the Net Proceeds shall be less than the greater of (i) five percent
(5%) of the Allocated Loan Amount of such Individual Property and
(ii) $2,000,000.00 (the “Threshold Amount”), and the costs of completing the
Restoration shall be less than the Threshold Amount, the Net Proceeds will be
disbursed by Lender to Borrower upon

 

- 109 -



--------------------------------------------------------------------------------

receipt, provided that all of the conditions set forth in Section 6.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

 

(b) If the Net Proceeds are equal to or greater than the Threshold Amount or the
costs of completing the Restoration is equal to or greater than the Threshold
Amount Lender shall make the Net Proceeds available for the Restoration in
accordance with the provisions of this Section 6.4. The term “Net Proceeds”
shall mean: (i) the net amount of all insurance proceeds received by Lender
pursuant to Section 6.1(a)(i), (iv), (vi), (vii) and (viii) as a result of such
damage or destruction, after deduction of its reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than forty
percent (40%) of the total floor area of the Improvements on the Individual
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than twenty percent (20%) of the land constituting the Individual Property is
taken, and such land is located along the perimeter or periphery of the
Individual Property, and no portion of the Improvements is located on such land;

 

(C) The Operating Lease in effect as of the date of the occurrence of such
Casualty or Condemnation, whichever the case may be, shall remain in full force
and effect during the Restoration and shall not otherwise terminate as a direct
result of the Casualty or Condemnation;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs (subject to Force Majeure Delays and delays in
the claims adjustments process outside the control of Borrower, Operating
Tenant, Guarantor or any of their respective Affiliates) and shall diligently
pursue the same to satisfactory completion in compliance with all Applicable
Laws, including, without limitation, all applicable Environmental Laws and in
accordance with the terms and conditions of the Franchise Agreement;

 

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be

 

- 110 -



--------------------------------------------------------------------------------

incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, and (3) by other funds of Borrower;

 

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) subject to Force Majeure Delays, six (6) months after the occurrence of such
Casualty or Condemnation, (3) the earliest date required for such completion
under the terms of any Ground Lease with respect to the applicable Individual
Property, (4) the date required for such completion pursuant to the Operating
Lease, (5) the date required for such completion pursuant to the Franchise
Agreement, (6) such time as may be required under Applicable Law, in order to
repair and restore the applicable Individual Property to the condition it was in
immediately prior to such Casualty or Condemnation or (7) the expiration of the
insurance coverage referred to in Section 6.1(a)(iii);

 

(G) the Individual Property and the use thereof after the Restoration will be in
compliance with and permitted under all Applicable Laws;

 

(H) Lender shall be satisfied that the debt service coverage ratio after the
completion of the Restoration shall be equal to or greater than 1.30 to 1;

 

(I) such Condemnation does not result in the total loss of access to the
Individual Property or the related Improvements;

 

(J) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender;

 

(K) the Net Proceeds together with any Cash or Cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration;

 

(L) the Management Agreement in effect as of the date of the occurrence of such
Casualty or Condemnation, whichever the case may be, shall (1) remain in full
force and effect during the Restoration and shall not otherwise terminate as a
result of the Casualty or Condemnation or the Restoration or (2) if terminated,
shall have been replaced with a Replacement Management Agreement with a
Qualified Manager in accordance with Section 5.1.18 hereof, prior to the opening
or reopening of the applicable Individual Property or any portion thereof for
business with the public; and

 

- 111 -



--------------------------------------------------------------------------------

(M) the Franchise Agreement is not terminated as a result of such casualty, or
if terminated, shall have been replaced with a Replacement Franchise Agreement
with a Qualified Franchisor in accordance with Section 5.1.21 hereof, prior to
the opening or reopening of the applicable Individual Property or any portion
thereof for business with the public.

 

(ii) The Net Proceeds shall be held by Lender in an interest-bearing account
and, until disbursed in accordance with the provisions of this Section 6.4(b),
shall constitute additional security for the Debt and other obligations under
the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the Restoration have been
paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanic’s or materialman’s liens or notices of intention to file same, or any
other Liens or encumbrances of any nature whatsoever on the Individual Property
which have not either been fully bonded to the satisfaction of Lender and
discharged of record, are being duly contested in accordance with Section 5.2.1
hereof, or in the alternative fully insured to the satisfaction of Lender by the
title company issuing the Title Insurance Policy.

 

(iii) All plans and specifications required in connection with the Restoration,
the cost of which is greater than the Threshold Amount, shall be subject to
prior review and acceptance in all respects by Lender and by an independent
consulting engineer selected by Lender (the “Casualty Consultant”). Lender shall
have the use of the plans and specifications and all permits, licenses and
approvals required or obtained in connection with the Restoration. The identity
of the contractors, subcontractors and materialmen engaged in the Restoration
the cost of which is greater than the Threshold Amount, as well as the contracts
under which they have been engaged, shall be subject to prior review and
acceptance by Lender and the Casualty Consultant. All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) until such time as fifty percent
(50%) of the Restoration has been completed (as certified by the Casualty
Consultant), and thereafter, five percent (5%), of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from

 

- 112 -



--------------------------------------------------------------------------------

contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Individual Property have been obtained from all
appropriate Governmental Authorities, and Lender receives evidence satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy
for the related Individual Property, and Lender receives an endorsement to such
Title Insurance Policy insuring the continued priority of the Lien of the
related Security Instrument and evidence of payment of any premium payable for
such endorsement. If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, if
any, be sufficient to pay in full the balance of the costs which are estimated
by the Casualty Consultant to be incurred in connection with the completion of
the Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and other obligations under the Loan
Documents.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.

 

- 113 -



--------------------------------------------------------------------------------

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) may be retained and applied by Lender toward the payment of
the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper, or, at the
discretion of Lender, the same may be paid, either in whole or in part, to
Borrower for such purposes as Lender shall approve, in its discretion. If Lender
shall receive and retain Net Proceeds, the Lien of the Security Instruments
shall be reduced only by the amount thereof received and retained by Lender and
actually applied by Lender in reduction of the Debt.

 

VII. RESERVE FUNDS

 

Section 7.1 Required Repair Funds.

 

7.1.1 Required Repairs.

 

Borrower shall, within thirty (30) days of the required deadline for each repair
as set forth on Schedule III, deliver evidence reasonably satisfactory to Lender
that, the repairs at the Property, as more particularly set forth on Schedule
III hereto (the “Required Repairs”), have been completed in a good and
workmanlike manner, in accordance with all Legal Requirements and Environmental
Laws, and free from all Liens, claims and other encumbrances not previously
approved by Lender.. It shall be an Event of Default under this Agreement if
Borrower does not deliver such evidence to Lender within such time period.

 

7.1.2 Deposits.

 

Within thirty (30) days of Borrower’s receipt of notice from Lender that Lender
intends to securitize or syndicate all or a portion of the Loan in accordance
with Sections 9.1 or 9.7 respectively hereof, and that the Required Repair
Account must be funded, Borrower shall (i) deliver evidence reasonably
satisfactory to Lender of the Required Repairs that have been completed (or if
not completed, the status of the completion of such Required Repairs), and
(ii) deposit an amount equal to 125% of Lender’s estimated cost to complete the
Required Repairs as set forth on Schedule III attached hereto (the “Required
Repair Funds”) into the Required Repair Account. Amounts so deposited with
Lender shall be held by Lender in accordance with Section 7.7 hereof. Upon the
occurrence of an Event of Default, Lender, at its option, may withdraw all
Required Repair Funds from the Required Repair Account and Lender may apply such
funds either to completion of the Required Repairs at one or more of the
Properties or toward payment of the Debt in such order, proportion and priority
as Lender may determine in its sole discretion. Lender’s right to withdraw and
apply Required Repair Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.

 

7.1.3 Release of Required Repair Funds.

 

Lender shall disburse to Borrower the Required Repair Funds from the Required
Repair Account from time to time upon satisfaction by Borrower of each of the
following conditions: (a) Borrower shall submit a written request for payment to
Lender at least ten (10) Business Days prior to the date on which Borrower
requests such payment be made and specifies the Required Repairs to be paid,
(b) on the date such request is received by Lender and on the date such

 

- 114 -



--------------------------------------------------------------------------------

payment is to be made, no Event of Default shall exist and remain uncured,
(c) Lender shall have received an Officers’ Certificate (i) stating that all
Required Repairs at the applicable Individual Property to be funded by the
requested disbursement have been completed in good and workmanlike manner and,
to the best of Borrower’s knowledge, in accordance with all Legal Requirements
and Environmental Laws, such certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority required to
commence and/or complete the Required Repairs, (ii) identifying each Person that
supplied materials or labor in connection with the Required Repairs performed at
such Individual Property with respect to the reimbursement to be funded by the
requested disbursement, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, (d) in connection with any requested disbursement in excess of $250,000,
at Lender’s option, a title search for such Individual Property indicating that
such Individual Property is free from all Liens, claims and other encumbrances
not previously approved by Lender, (e) Borrower shall have delivered to Lender,
if required by Lender in connection with any requested disbursement,
(i) evidence reasonably satisfactory to Lender that Borrower has applied any
Required Repair Funds previously disbursed to it pursuant to this Section 7.1.2
toward the Required Repair costs and expenses for which such Required Repair
Funds were disbursed, and (f) Lender shall have received such other evidence as
Lender shall reasonably request that the Required Repairs at such Individual
Property to be funded by the requested disbursement have been completed and are
paid for upon such disbursement to Borrower. Lender shall not be required to
make disbursements from the Required Repair Account with respect to any
Individual Property unless such requested disbursement is in an amount greater
than $10,000 (or a lesser amount if the total amount in the Required Repair
Account is less than $10,000, in which case only one disbursement of the amount
remaining in the account shall be made). Lender shall not be obligated to make
disbursements from the Required Repair Account with respect to an Individual
Property in excess of the amount allocated for such Individual Property as set
forth on Schedule III hereto.

 

Section 7.2 Tax and Insurance Escrow Fund.

 

Borrower shall pay to Lender on each Payment Date (a) one-twelfth of the Taxes
(the “Monthly Tax Deposit”) that Lender estimates will be payable during the
next ensuing twelve (12) months in order to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates; and (b) at the option of Lender, if the liability or casualty Policy
maintained by Borrower covering the Properties shall not constitute an approved
blanket or umbrella Policy pursuant to Section 6.1(c) hereof, or Lender shall
require Borrower to obtain a separate Policy pursuant to Section 6.1(c) hereof,
one-twelfth of the Insurance Premiums (the “Monthly Insurance Premium Deposit”)
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). In the event Lender
shall elect to collect payments in escrow for Insurance Premiums pursuant to
clause (b) above, Borrower shall pay to Lender an initial deposit to be
determined by Lender, in its sole discretion, to increase the amounts in the Tax
and Insurance Escrow Fund to an amount which, together with anticipated Monthly
Insurance Premium Deposits, shall be sufficient to pay all Insurance Premiums as
they

 

- 115 -



--------------------------------------------------------------------------------

become due. The Tax and Insurance Escrow Fund and the payments of interest or
principal or both, payable pursuant to the Note and this Agreement, shall be
added together and shall be paid as an aggregate sum by Borrower to Lender.
Lender will apply the Tax and Insurance Escrow Fund to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Sections 5.1.2
and 6.1, respectively, hereof. In making any payment relating to the Tax and
Insurance Escrow Fund, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax and Insurance Escrow Fund shall exceed the amounts due for Taxes and
Insurance Premiums pursuant to Sections 5.1.2 and 6.1, respectively, hereof,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax and Insurance Escrow
Fund. In allocating such excess, Lender may deal with the Person shown on the
records of Lender to be the owner of the Properties. Any amount remaining in the
Tax and Insurance Escrow Fund after the Debt has been paid in full shall be
returned to Borrower. If at any time Lender reasonably determines that the Tax
and Insurance Escrow Fund is not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to delinquency of the Taxes
and/or thirty (30) days prior to expiration of the Policies, as the case may be.

 

Section 7.3 Replacements and Replacement Reserve.

 

7.3.1 Replacement Reserve Fund.

 

(a) Borrower shall pay to Lender on each Payment Date following the occurrence
of a Securitization or Syndication, with respect to each Individual Property,
the Replacement Reserve Monthly Deposit for (i) replacement of FF&E and
(ii) capital repairs, replacements and improvements necessary to keep the
Property in the same order and repair as of the date hereof or in the condition
required pursuant to the Operating Lease, the Management Agreement, Franchise
Agreement or Approved Capital Budget or prevent deterioration of the Property,
including but not limited to the performance of work to the roofs, chimneys,
gutters, downspouts, paving, curbs, ramps, driveways, balconies, porches,
patios, exterior walls, exterior doors and door ways, windows, elevators and
mechanical and HVAC equipment (collectively, the “Replacements”). Borrower
covenants and agrees to provide Lender evidence reasonably acceptable to Lender,
within thirty (30) days after the start of each calendar month, of the Actual
Amount for the Property for the immediately preceding calendar month (for
example, with respect to the Replacement Reserve Monthly Deposit payable on the
Payment Date occurring in June, Borrower shall provide Lender evidence of the
Actual Amount for the month of April on or prior to May 30).

 

(b) In the event the Actual Amount spent by Borrower for FF&E and other
Replacements to the Property in any given Subject Month exceeds one twelfth of
the Required Expenditure Amount or the amount budgeted to be spent in the
Subject Month pursuant to the Approved Capital Budget, as applicable pursuant to
the last paragraph of

 

- 116 -



--------------------------------------------------------------------------------

the definition of “Replacement Reserve Monthly Deposit” (such amount, the
“Excess Expenditure Amount”), Borrower shall be permitted to carry forward the
amount of the Excess Expenditure Amount (to the extent that such amount has not
been reimbursed from the Replacement Reserve Account or otherwise credited to
any subsequent Replacement Reserve Monthly Deposits) as a reduction to
subsequent Replacement Reserve Monthly Deposits in the applicable Fiscal Year,
until such Excess Expenditure Amount has been exhausted, it being understood
that, to the extent that any portion of such Excess Expenditure Amount remains
to be credited, such portion of the Excess Expenditure Amount shall not be
credited once a new Fiscal Year has commenced.

 

(c) Amounts so deposited shall hereinafter be referred to as Borrower’s
“Replacement Reserve Fund” and shall be allocated to the Individual Property
from which the amounts deposited derive.

 

7.3.2 Disbursements from Replacement Reserve Account.

 

(a) Lender shall make disbursements from the Replacement Reserve Account to
reimburse Borrower only for the costs of the Replacements. Lender shall not be
obligated to make disbursements from the Replacement Reserve Account to
reimburse Borrower for the costs of routine maintenance (i.e., work not included
in the definition of Replacements) to an Individual Property or for the costs
which are to be reimbursed from the Required Repair Fund. Lender shall not be
obligated to make disbursements from the Replacement Reserve Account with
respect to an Individual Property in excess of the amount deposited for such
Individual Property pursuant to Section 7.3.1 hereof.

 

(b) With respect to Replacements that are FF&E, Lender shall disburse to
Borrower Replacement Reserve Funds from the Replacement Reserve Account from
time to time upon delivery to Lender of an Officer’s Certificate (i) specifying
the FF&E for which Borrower is seeking a disbursement from the Replacement
Reserve Account and (ii) certifying (A) the amount of FF&E expenditures (with
copies of invoices and receipts, with respect to invoices in excess of $25,000
attached to such Officer’s Certificate) actually paid or to be paid by Borrower
for such FF&E and (B) that Borrower had not previously received any
disbursements from the Replacement Reserve Account or any other Reserve Account
for any or all of such FF&E.

 

(c) With respect to Replacements that are not FF&E, Lender shall disburse to
Borrower the Replacement Reserve Funds from the Replacement Reserve Account from
time to time upon satisfaction by Borrower of each of the following conditions:
(i) Borrower shall submit a written request for payment to Lender at least
twenty (20) days prior to the date on which Borrower requests such payment be
made and specifies the Replacements the cost of which is required to be paid,
(ii) on the date such request is received by Lender and on the date such payment
is to be made, no Event of Default shall exist and remain uncured, (iii) Lender
shall have received an Officers’ Certificate (A) stating that all Replacements
at the applicable Individual Property to be funded by the requested disbursement
have been completed in good and workmanlike manner and, to Borrower’s knowledge,
in accordance with all Legal Requirements and Environmental Laws, such
certificate to be accompanied by a copy of any license, permit or other

 

- 117 -



--------------------------------------------------------------------------------

approval by any Governmental Authority required to commence and/or complete the
Replacements, (B) identifying the general contractor and/or each other Person
that has a direct contract with Borrower or Operating Tenant and that supplied
materials or labor in connection with the Replacements performed at such
Individual Property with respect to the reimbursement to be funded by the
requested disbursement, (C) stating that each such Person has been paid or will
be paid in full upon such disbursement, such Officers’ Certificate to be
accompanied by lien waivers or other evidence of payment satisfactory to Lender
if such payment is in excess of $250,000.00, and (D) certifying that all funds
previously disbursed from the Replacement Reserve Account have been applied by
Borrower toward the expenses for which they were disbursed and the Replacement
Reserve Funds being requested will be applied to pay or reimburse for materials
or work permitted hereunder and done in accordance herewith, (iv) at Lender’s
option, a title search for such Individual Property indicating that such
Individual Property is free from all Liens, claims and other encumbrances not
previously approved by Lender, (v) Lender shall have received such other
evidence as Lender shall reasonably request that the Replacements at such
Individual Property to be funded by the requested disbursement have been
completed and are paid for upon such disbursement to Borrower and (vi) Lender
has received evidence reasonably satisfactory to Lender that the materials for
which the request is made (x) are on-site at the applicable Property and are
properly secured or have been installed in such Property or (y) if stored
off-site, are properly secured and adequately insured against theft, casualty or
other loss thereof.

 

(d) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.

 

7.3.3 Performance of Replacements.

 

(a) Borrower shall make Replacements when required in order to keep each
Individual Property in condition and repair consistent with other first class,
full service hotels in the same market segment and under the same franchisor in
the geographic area in which the respective Individual Property is located, and
to keep each Individual Property or any portion thereof from deteriorating.
Borrower shall complete all Replacements in a good and workmanlike manner as
soon as practicable following the commencement of making each such Replacement.

 

(b) Lender may require an inspection of an Individual Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account, with respect to each Individual Property, in order to verify completion
of the Replacements for which reimbursement is sought. Lender may require that
such inspection be conducted by an appropriate independent qualified
professional selected by Lender and/or may require a copy of a certificate of
completion by an independent qualified professional acceptable to Lender prior
to the disbursement of any amounts from the Replacement Reserve Account with
respect to any request for disbursement in excess of $25,000. Borrower shall pay
the expense of the inspection as required hereunder, whether such inspection is
conducted by Lender or by an independent qualified professional.

 

- 118 -



--------------------------------------------------------------------------------

(c) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other Liens and in a good and workmanlike manner.

 

(d) All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the applicable Individual
Property and applicable insurance requirements including, without limitation,
applicable building codes, special use permits, environmental regulations, and
requirements of insurance underwriters.

 

(e) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

 

7.3.4 Balance in the Replacement Reserve Account.

 

The insufficiency of any balance in the Replacement Reserve Account shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.

 

Section 7.4 Intentionally Deleted.

 

Section 7.5 Intentionally Deleted.

 

Section 7.6 Ground Lease Escrow Fund.

 

Borrower shall pay to Lender, together with the Monthly Debt Service Payment
Amount, an amount (the “Monthly Ground Rent Deposit”) that is estimated by
Lender to be due and payable by Borrower under the Ground Lease for all rent and
any and all other charges (the “Ground Rent”) which may be due by Borrower under
the Ground Lease in order to accumulate with Lender sufficient funds to pay all
sums payable under the Ground Lease at least ten (10) Business Days prior to the
dates due (said amounts, hereinafter called the “Ground Lease Escrow Fund”). The
Ground Lease Escrow Fund is for the purpose of paying all sums due under the
Ground Lease. Upon Borrower’s failure to pay any Ground Rent after the receipt
of any notice and at least ten (10) days prior to the expiration of any cure
period available to Borrower pursuant to the Ground Lease, Lender may, in its
discretion, apply any amounts held in the Ground Lease Escrow Fund to the
payment of such Ground Rent; provided however, that the provisions of this
Section 7.6 shall not be deemed to create any obligation on the part of Lender
to pay any such Ground Rent from amounts on deposit in the Ground Lease Escrow
Fund. Such deposit may be increased by Lender in the amount Lender deems is
necessary in its reasonable discretion based on any increases in the Ground Rent
due under the Ground Lease. In the event an Individual Property subject to a
Ground Lease is released from the Lien of its related Security Instrument in
accordance with Section 2.5 hereof, (a) any amount held in the Ground Rent
Account and allocated for such Individual Property shall be returned to Borrower
and (b) the Monthly Ground Rent Deposit shall be reduced by the monthly deposit
allocated for such Individual Property.

 

- 119 -



--------------------------------------------------------------------------------

Section 7.7 Reserve Funds, Generally.

 

(a) Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and the related Accounts and any and all monies now or
hereafter deposited in each Reserve Fund and related Account as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds and the related Accounts shall constitute additional
security for the Debt.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion.

 

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender.

 

(d) The Reserve Funds shall be held in interest bearing accounts and all
earnings or interest on a Reserve Fund shall be added to and become a part of
such Reserve Fund and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund.

 

(e) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or
related Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(f) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the related Accounts or the performance of the obligations for
which the Reserve Funds or the related Accounts were established, except to the
extent arising from the gross negligence or willful misconduct of Lender, its
agents or employees. Borrower shall assign to Lender all rights and claims
Borrower may have against all Persons supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds or the
related Accounts; provided, however, that Lender may not pursue any such right
or claim unless an Event of Default has occurred and remains uncured.

 

Section 7.8 Letters of Credit.

 

(a) Each Letter of Credit delivered under Section 6.1(a) hereof shall be
additional security for the payment of the Debt. Upon the occurrence and during
the continuation of an Event of Default, Lender shall have the right, at its
option, to draw on any Letter of Credit and to apply all or any part thereof to
the payment of the items for

 

- 120 -



--------------------------------------------------------------------------------

which such Letter of Credit was established or to apply such Letter of Credit to
payment of the Debt in such order, proportion or priority as Lender may
determine. On the Maturity Date, if the Debt is not paid in full, any such
Letter of Credit may be applied to reduce the Debt.

 

(b) In addition to any other right Lender may have to draw upon a Letter of
Credit pursuant to the specific terms and conditions of this Agreement, Lender
shall have the additional rights to draw in full on any Letter of Credit: (i) if
Lender has received a notice from the issuing bank that such Letter of Credit
will not be renewed and either (y) a substitute Letter of Credit or (z) cash in
the amount of the Letter of Credit is not provided at least ten (10) Business
Days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (ii) upon receipt of notice from the issuing bank that the Letter of
Credit will be terminated (except if the termination of such Letter of Credit is
permitted pursuant to the terms and conditions of this Agreement or a substitute
Letter of Credit is provided); or (iii) if Lender has received notice that the
bank issuing the Letter of Credit shall cease to meet the long-term unsecured
debt rating set forth in the definition of “Letter of Credit” in Section 1.1
hereof, and Borrower has failed to deliver to Lender either (y) a substitute
Letter of Credit or (z) cash in the amount of the Letter of Credit.
Notwithstanding anything to the contrary contained herein, Lender shall not be
obligated to draw down on any Letter of Credit upon the happening of an event
specified in clause (i), (ii) or (iii) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Lender has not drawn the Letter of Credit, and in the event
of the insolvency of the bank issuing the Letter of Credit or if the bank
issuing the Letter of Credit ceases to meet the long-term unsecured debt rating
described above, Borrower shall promptly provide to Lender either (y) a
substitute Letter of Credit or (z) cash in the amount of the Letter of Credit.

 

VIII. DEFAULTS

 

Section 8.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i) if (i) Borrower shall fail to make any payment of interest or principal or
default interest required hereunder or the monthly escrow or reserve deposits
required hereunder or under the other Loan Documents, and such failure shall
continue for more than three (3) days from the date such payment was due,
(ii) the late charges required under Section 2.2.6 hereof are not paid when due
or (iii) any portion of the Debt is not paid on the Maturity Date;

 

(ii) if any of the Taxes or Other Charges are not paid on or before the date
that they shall become delinquent, subject to Borrower’s right to contest Taxes
in accordance with Section 5.1.2 hereof, except to the extent sums sufficient to
pay such Taxes and Other Charges have been deposited with Lender in accordance
with the terms of Article 3 hereof;

 

- 121 -



--------------------------------------------------------------------------------

(iii) if the Policies are not kept in full force and effect;

 

(iv) if Borrower transfers or encumbers any portion of any of the Properties in
violation of the provisions of Section 5.2.10 hereof or Article 7 of the
Security Instruments;

 

(v) if any representation or warranty made by Borrower, Principal, or Guarantor
herein or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect as of the date the
representation or warranty was made;

 

(vi) if Borrower, Principal, or Guarantor shall make an assignment for the
benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Principal, Guarantor or any other Guarantor under any guarantee issued in
connection with the Loan or if Borrower, Principal, Guarantor or such other
Guarantor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to the Bankruptcy Code, or
any similar federal or State law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, Principal, Guarantor or such other Guarantor, or if
any proceeding for the dissolution or liquidation of Borrower, Principal,
Guarantor or such other Guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Principal, Guarantor or such other Guarantor, upon the
same not being discharged, stayed or dismissed within sixty (60) days;

 

(viii) if Borrower assigns its rights under this Agreement or any of the other
Loan Documents or any interest herein or therein in contravention of the Loan
Documents;

 

(ix) if Borrower breaches any of its respective negative covenants contained in
Section 5.2.2, 5.2.3, 5.2.4, 5.2.7 or 5.2.8 hereof;

 

(x) if a material default has occurred and continues beyond any applicable
notice and cure period under the Management Agreement (or any Replacement
Management Agreement) if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement);

 

(xi) if Borrower or Principal violates or does not comply with any of the
provisions of Section 4.1.35 hereof in any material respect;

 

(xii) if any Individual Property becomes subject to any mechanic’s,
materialman’s or other Lien other than a Lien for local real estate taxes and
assessments not then due and payable and, subject to Section 5.2.1 hereof, such
Lien shall remain undischarged of record (by payment, bonding or otherwise) for
a period of sixty (60) days;

 

- 122 -



--------------------------------------------------------------------------------

(xiii) if any federal tax Lien or state or local income tax Lien is filed
against Borrower, Principal, any Guarantor, or any Individual Property and,
subject to Section 5.1.2 hereof, the same is not discharged of record within
thirty (30) days after same is filed;

 

(xiv) (A) Borrower is a Plan or its assets constitute Plan Assets; or
(B) Borrower consummates a transaction which would cause the Security
Instruments or Lender’s exercise of its rights under the Security Instruments,
the Note, this Agreement or the other Loan Documents to constitute a nonexempt
prohibited transaction under ERISA or result in a violation of a State statute
regulating governmental plans, subjecting Lender to liability for a violation of
ERISA, the Code, a State statute or other similar law;

 

(xv) if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) and such default continues after the expiration of
applicable grace periods, if any;

 

(xvi) if (i) the Interest Rate Cap Agreement is terminated for any reason by
Borrower or the Counterparty, or (ii) the Counterparty defaults in the
performance of its monetary obligations under the Interest Rate Cap Agreement or
(iii) the rating of the Counterparty is subject to any downgrade, withdrawal or
qualification by an Rating Agency, and Borrower does not within thirty
(30) Business Days (A) replace the Interest Rate Cap Agreement with a
Replacement Interest Rate Cap Agreement in accordance with Section 2.4 hereof,
and (B) deliver to Lender, in form and substance reasonably satisfactory to
Lender (x) an Assignment of Interest Rate Cap (y) a recognition letter from the
Counterparty thereto acknowledging the assignment of the Replacement Interest
Rate Cap Agreement and (z) any other opinions or documents required pursuant to
Section 2.4 hereof;

 

(xvii) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

(xviii) if Borrower shall fail to pay the Ground Rent or any additional rent or
other charge mentioned in or made payable by any Ground Lease when said rent or
other charge is due and payable, after the expiration of any applicable grace or
cure period;

 

(xix) if there shall occur any default by Borrower, as tenant under any Ground
Lease, in the observance or performance of any term, covenant or condition of
such Ground Lease on the part of Borrower to be observed or

 

- 123 -



--------------------------------------------------------------------------------

performed and said default is not cured following the expiration of any
applicable grace and notice periods therein provided, or if the leasehold estate
created by such Ground Lease shall be surrendered or if such Ground Lease shall
cease to be in full force and effect or such Ground Lease shall be terminated or
canceled for any reason or under any circumstances whatsoever, or if any of the
terms, covenants or conditions of such Ground Lease shall in any manner be
modified, changed, supplemented, altered, or amended without the consent of
Lender;

 

(xx) if any of the assumptions contained in the Insolvency Opinion, or in any
other “non-consolidation” opinion delivered to Lender in connection with the
Loan, or in any other “non-consolidation” opinion delivered subsequent to the
closing of the Loan, is, or becomes untrue in any material respect;

 

(xxi) if a default has occurred and continues beyond any applicable notice and
cure period under the Franchise Agreement, and such default permits a party to
terminate or cancel the Franchise Agreement and Borrower has not entered into a
Replacement Franchise Agreement pursuant to Section 5.1.21 hereof;

 

(xxii) if Borrower ceases to operate a hotel on any Individual Property or
terminates such business for any reason whatsoever (other than temporary
cessation in connection with any renovations to an Individual Property or
restoration of the Individual Property after Casualty or Condemnation);

 

(xxiii) if Borrower terminates or cancels the Franchise Agreement, or the
Franchise Agreement expires pursuant to its terms, and, in either case, Borrower
has not entered into a Replacement Franchise Agreement pursuant to
Section 5.1.21 hereof, or operates the Property under the name of any franchisor
or hotel chain or system other than that of a Qualified Franchisor without
Lender’s prior written consent;

 

(xxiv) if there shall be default under the Security Instruments or any of the
other Loan Documents beyond any applicable notice and cure periods contained in
such documents, whether as to Borrower or any Individual Property, or if any
other such event shall occur or condition shall exist, if the effect of such
event or condition is to accelerate the maturity of any portion of the Debt or
to permit Lender to accelerate the maturity of all or any portion of the Debt;

 

(xxv) if there shall occur any default by the Operating Tenant, as lessee under
the Operating Lease, in the observance or performance of any term, covenant or
condition of the Operating Lease on the part of the Operating Tenant to be
observed or performed, and said default is not cured prior to the expiration of
any applicable grace period therein provided, or if any one or more of the
events referred to in the Operating Lease shall occur which would cause the
Operating Lease to terminate without notice or action by the landlord thereunder
or which would entitle the landlord to terminate the Operating Lease (except
with respect to such defaults for which Borrower may expressly terminate the

 

- 124 -



--------------------------------------------------------------------------------

Operating Lease under Section 5.1.24 hereof) and the term thereof by giving
notice to the Operating Tenant, as tenant thereunder, or there shall be a sale,
pledge or encumbrance of the Operating Lease by Operating Tenant, or if the
Operating Lease expires pursuant to its terms or if any default occurs under the
Subordination and Attornment Agreement made between Operating Tenant and Lender
dated as of the date hereof and such default continues after the expiration of
applicable notice and grace periods, if any, and under any of the foregoing
circumstances the Operating Lease is not replaced within thirty (30) days with a
Replacement Operating Lease in accordance with the terms and conditions of
Section 5.1.24 hereof), or if the leasehold estate created by the Operating
Lease shall be surrendered or the Operating Lease shall be terminated or
cancelled for any reason or under any circumstances whatsoever and is not
replaced within thirty (30) days with a replacement Operating Lease in
accordance with the terms and conditions of Section 5.1.24 hereof, or if any of
the terms, covenants or conditions of the Operating Lease shall in any manner be
modified, changed, supplemented, altered, or amended, other than in accordance
with Section 5.1.24 hereof;

 

(xxvi) any assignment, subletting, conveyance, mortgage, pledge or other
encumbrance or transfer of the Operating Tenant’s leasehold interest in
Operating Lease (other than as permitted thereunder without the Borrower’s
consent) without (to the extent required hereunder) Lender’s prior written
consent and a Rating Confirmation; or

 

(xxvii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xxvi) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such 30 day period and provided further that
Borrower shall have commenced to cure such Default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed one hundred twenty (120) days.

 

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi) or (vii) above) and at any
time thereafter, in addition to any other rights or remedies available to it
pursuant to this Agreement and the other Loan Documents or at law or in equity,
and to the extent permitted by Applicable Law, Lender may take such action,
without notice or demand, that Lender deems advisable to protect and enforce its
rights against Borrower and in and to all or any Individual Property, including,
without limitation, declaring the Debt to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrower and any or all of the Properties, including,
without limitation, all rights or remedies available at law or in

 

- 125 -



--------------------------------------------------------------------------------

equity; and upon the occurrence and continuance of any Event of Default
described in clauses (vi) or (vii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Section 8.2 Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time, to
the extent permitted by Applicable Law, whether or not all or any of the Debt
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
Individual Property or any other Collateral. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing, to the
extent permitted by Applicable Law, (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
the other Collateral and each Security Instrument has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.

 

(b) With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Individual Property or Collateral for the satisfaction of any of the Debt in
preference or priority to any other Individual Property or Collateral, and
Lender may seek satisfaction out of all of the Properties or any other
Collateral or any part thereof, in its absolute discretion in respect of the
Debt. In addition, to the extent permitted by Applicable Law, Lender shall have
the right from time to time to partially foreclose the Security Instruments in
any manner and for any amounts secured by the Security Instruments then due and
payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal and interest, Lender may foreclose one or more of the
Security Instruments to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose one or more of the Security Instruments to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by one or more of the Security

 

- 126 -



--------------------------------------------------------------------------------

Instruments as Lender may elect. Notwithstanding one or more partial
foreclosures, the Properties shall remain subject to the Security Instruments to
secure payment of sums secured by the Security Instruments and not previously
recovered.

 

(c) Lender shall have the right, from time to time, to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until five (5) Business Days
after notice has been given to Borrower by Lender of Lender’s intent to exercise
its rights under such power. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

 

Section 8.3 Remedies Cumulative; Waivers.

 

To the extent permitted by Applicable Law, the rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. To the extent permitted by Applicable Law, Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. To the
extent permitted by Applicable Law, no delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one or more Defaults or Events of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

IX. SPECIAL PROVISIONS

 

Section 9.1 Sale of Notes and Securitization

 

Lender may, at any time, sell, transfer or assign the Note, this Agreement, the
Security Instruments and the other Loan Documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities (the “Securities”) evidencing a
beneficial interest in a rated or unrated public offering

 

- 127 -



--------------------------------------------------------------------------------

or private placement (a “Securitization”). At the request of the holder of the
Note and, to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall cooperate with Lender to satisfy the market
standards to which the holder of the Note customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with a Securitization or the sale of the Note or the participations or
Securities, including, without limitation, to:

 

(a) (i) provide such financial and other information with respect to the
Properties, Borrower, Guarantor, the REIT, Operating Tenant, and the Manager,
(ii) provide budgets relating to the Properties and (iii) to perform or permit
or cause to be performed or permitted such site inspection, appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), engineering reports and other due diligence investigations of the
Properties, as may be reasonably requested by the holder of the Note or the
Rating Agencies or as may be necessary or appropriate in connection with the
Securitization (the “Provided Information”), together, if customary, with
appropriate verification and/or consents of the Provided Information through
letters of auditors or opinions of counsel of independent attorneys acceptable
to Lender and the Rating Agencies;

 

(b) if required by the Rating Agencies, deliver (i) a revised Insolvency
Opinion, (ii) revised opinions of counsel as to due execution and enforceability
with respect to the Properties, Borrower, Guarantor, Principal, and Operating
Tenant and the Loan Documents, and (iii) revised organizational documents for
Borrower, Guarantor, and Principal, and Operating Tenant (including, without
limitation, such revisions as are necessary to comply with the provisions of
Section 4.1.35 hereof), which counsel, opinions and organizational documents
shall be reasonably satisfactory to Lender and the Rating Agencies;

 

(c) execute such amendments to the Loan Documents and organizational documents
as may be requested by the holder of the Note or the Rating Agencies or
otherwise to effect the Securitization; provided, however, that Borrower shall
not be required to modify or amend any Loan Document if such modification or
amendment would (except for modifications and amendments required to be made
pursuant to Section (e) and (f) below), (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, or (ii) modify
or amend any other material term of the Loan;

 

(d) if Lender elects, in its sole discretion, prior to or upon a Securitization,
to split the Loan into two or more parts, or the Note into multiple component
notes or tranches which may have different interest rates, amortization
payments, principal amounts, payment priorities, and maturities, Borrower agrees
to cooperate with Lender in connection with the foregoing and to execute the
required modifications and amendments to the Note, this Agreement and the Loan
Documents and to provide opinions necessary to effectuate the same. Such Notes
or components may be assigned different interest rates, so long as the initial
weighted average of such interest rates does not exceed the Applicable Interest
Rate and the scheduled amortization payments do not exceed the Scheduled
Amortization Payment;

 

- 128 -



--------------------------------------------------------------------------------

(e) execute modifications to the Loan Documents changing the interest rate
and/or the amortization payments for the Loan and the Mezzanine Loan, provided
that the initial weighted average of the interest rate spreads for the Loan and
the Mezzanine Loan after such modification shall not exceed the weighted average
of the interest rate spreads for the Loan and the Mezzanine Loan immediately
prior to such modification and the scheduled amortization payments after such
modification will not exceed the Scheduled Amortization Payments, if any, due
under the Loan Agreement and the Mezzanine Loan Agreement immediately prior to
such modification and the scheduled amortization payments after such
modification will not exceed the Scheduled Amortization Payments due under the
Loan Agreement and Mezzanine Loan Agreement immediately prior to such
modification. The Borrower shall also provide opinions and title insurance
reasonably necessary to effectuate the same; and

 

(f) make such representations and warranties as of the closing date of the
Securitization with respect to the Properties, Borrower, Principal, Operating
Tenant, Guarantor, and the Loan Documents as are customarily provided in
securitization transactions and as may be reasonably requested by the holder of
the Note or the Rating Agencies and consistent with the facts covered by such
representations and warranties as they exist on the date thereof, including the
representations and warranties made in the Loan Documents.

 

All third party costs and expenses and out-of-pocket expenses incurred by Lender
in connection with this Section 9.1 and the Securitization shall be paid by
Lender (except as otherwise expressly set forth herein). These shall include,
but not be limited to, fees and disbursements of legal counsel, accountants, and
other professionals retained by Lender and fees and expenses incurred for
producing any offering documents or any other materials (including travel by
Lender and its agents, design, printing, photograph and documents production
costs). Solely for the purposes of this Section 9.1, Lender shall reimburse
Borrower for all of its reasonable out-of-pocket costs and expenses, including
the reasonable out-of-pocket fees and expenses of Borrower’s counsel in excess
of $25,000 (it being understood that Borrower shall be responsible for paying up
to $25,000 of such costs, fees and expenses), that Borrower incurs in connection
with complying with a request made by Lender under this Section 9.1 in
connection with a Securitization. Upon Lender’s request, Borrower shall deliver
to Lender such evidence required by Lender demonstrating that Borrower has
incurred such out-of-pocket costs, fees and expenses, including, delivery of
bills and invoices reflecting such fees, costs and expenses. Notwithstanding the
foregoing, the provisions of this paragraph shall in no way limit or affect any
Borrower obligation to pay any costs expressly required to be paid by Borrower
pursuant to any other Sections of this Agreement.

 

Section 9.2 Securitization Indemnification.

 

(a) Borrower and Guarantor understand that certain of the Provided Information
may be included in disclosure documents in connection with the Securitization,
including, without limitation, a prospectus supplement, private placement
memorandum, offering circular or other offering document (each a “Disclosure
Document”) and may also be included in filings (an “Exchange Act Filing”) with
the Securities and Exchange Commission pursuant to the Securities Act of 1933,
as amended

 

- 129 -



--------------------------------------------------------------------------------

(the “Securities Act”), or the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”), or provided or made available to Investors or prospective
Investors in the Securities, the Rating Agencies, and service providers relating
to the Securitization. In the event that the Disclosure Document is required to
be revised prior to the sale of all Securities, Borrower and Guarantor will
cooperate with the holder of the Note in updating the Disclosure Document by
providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects with respect to Borrower,
Guarantor, the Property and the Operating Tenant.

 

(b) Borrower and Guarantor agree to provide in connection with each of (i) a
preliminary and a final private placement memorandum or (ii) a preliminary and
final prospectus or prospectus supplement, as applicable, or (iii) collateral
and structured term sheets or similar materials, an indemnification certificate
(A) certifying that Borrower has carefully examined such memorandum or
prospectus or term sheets, as applicable, solely with respect to the factual
contents thereof related to the Loan, the Borrower, the Guarantor, the Operating
Tenant, the REIT, the Manager, the Franchisor, the Property and the Provided
Information and such sections (and any other sections reasonably requested) do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (B) indemnifying
Lender (and for purposes of this Section 9.2, Lender hereunder shall include its
officers and directors), the Affiliate of Lehman Brothers Inc. (“Lehman”) that
has filed the registration statement relating to the Securitization (the
“Registration Statement”), each of its directors, each of its officers who have
signed the Registration Statement and each Person who controls the Affiliate
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Lehman Group”), and Lehman, each of its
directors and each Person who controls Lehman within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which Lender, the Lehman Group or the
Underwriter Group may become subject insofar as the Liabilities arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in such sections described in clause (A) above (but solely with
respect to the factual contents thereof relating to the Loan, the Borrower, the
Guarantor, the Operating Tenant, the REIT, the Manager, the Franchisor, and the
Property and the Provided Information), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated in such sections or necessary in order to make the statements in such
sections or in light of the circumstances under which they were made, not
misleading and (C) agreeing to reimburse Lender, the Lehman Group and the
Underwriter Group for any legal or other expenses reasonably incurred by Lender
the Lehman Group and the Underwriter Group in connection with investigating or
defending the Liabilities; provided, however, that Borrower will be liable in
any such case under clauses (B) or (C) above only to the extent that any such
Liability arises out of or is based upon any such untrue statement or omission
made therein in reliance upon and in conformity with information furnished to
Lender by or on behalf of Borrower in connection with the preparation of the
memorandum or prospectus or in connection with the underwriting of the debt,
including, without limitation, financial statements of Borrower, operating
statements, rent rolls,

 

- 130 -



--------------------------------------------------------------------------------

environmental site assessment reports and property condition reports with
respect to the Properties. This indemnification will be in addition to any
liability which Borrower may otherwise have. Moreover, the indemnification
provided for in clauses (B) and (C) above shall be effective whether or not an
indemnification certificate described in (A) above is provided and shall be
applicable based on information previously provided by Borrower or its
Affiliates if Borrower does not provide the indemnification certificate.

 

(c) In connection with filings under the Exchange Act, Borrower and Guarantor
agree to indemnify (i) Lender, the Lehman Group and the Underwriter Group for
Liabilities to which Lender, the Lehman Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of or are based upon the
omission or alleged omission to state in the Provided Information a material
fact required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading and (ii) reimburse Lender, the Lehman Group
or the Underwriter Group for any reasonable legal or other expenses reasonably
incurred by Lender, the Lehman Group or the Underwriter Group in connection with
defending or investigating the Liabilities.

 

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
The indemnifying party’s legal counsel shall control the defense of such action,
except that no settlement or compromise shall be accepted or entered into which
would bind any indemnified party unless such indemnified party has given its
prior written consent thereto, which consent will not be unreasonably withheld.
After notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. The indemnifying party shall not be liable for the expenses of more
than one such separate counsel unless an indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those

 

- 131 -



--------------------------------------------------------------------------------

available to another indemnified party. Prior to the occurrence and the
continuance of an Event of Default, in the event that any indemnified party
wishes to enter into a settlement agreement in connection with such action which
would give rise to an indemnified obligation of the indemnifying party hereunder
and such indemnifying party does not consent to such settlement agreement, such
indemnified party agrees not to enter into such settlement agreement provided
the indemnifying party delivers evidence reasonably satisfactory to such
indemnified party that the indemnifying party shall be able to satisfy its
indemnification obligations under this Section in the event a judgment is
rendered against the indemnifying party with respect to such action. In such
event, the indemnifying party shall pay or, at the indemnified party’s option,
reimburse it for the reasonable fees and expenses of its legal counsel and other
professionals.

 

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnifications provided for in Section 9.2(b) or (c) is or are for
any reason held to be unenforceable by an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) Lehman’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
claim was asserted; (ii) the opportunity to correct and prevent any statement or
omission; and (iii) any other equitable considerations appropriate in the
circumstances. Lender, Borrower, and Guarantor hereby agree that it would not be
equitable if the amount of such contribution were determined solely by pro rata
or per capita allocation.

 

(f) The liabilities and obligations of Borrower, Guarantor and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

 

Section 9.3 Servicer.

 

At the option of Lender or Agent, and at the Lender’s or Agent’s expense, the
Loan may be serviced by a servicer/trustee (the “Servicer”) selected by Lender
or Agent and Lender or Agent may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender or Agent and Servicer.

 

Section 9.4 Exculpation.

 

(a) Except as otherwise provided herein, in the Security Instruments or in the
other Loan Documents, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in this Agreement, the
Note or the Security Instruments by any action or proceeding wherein a money
judgment shall be

 

- 132 -



--------------------------------------------------------------------------------

sought against Borrower, except that Lender may bring a foreclosure action,
action for specific performance or other appropriate action or proceeding to
enable Lender to enforce and realize upon this Agreement, the Note, the Security
Instruments, the other Loan Documents, and the interest in the Properties, the
Rents and any other collateral given to Lender created by this Agreement, the
Note, the Security Instruments and the other Loan Documents; provided, however,
that any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Properties, in the
Rents and in any other collateral given to Lender. Lender, by accepting this
Agreement, the Note and the Security Instruments, agrees that it shall not,
except as otherwise provided herein or in the Security Instruments, sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding, under or by reason of or under or in connection with this Agreement,
the Note, the Security Instruments or the other Loan Documents. The provisions
of this Section shall not, however, (i) constitute a waiver, release or
impairment of any obligation evidenced or secured by this Agreement, the Note,
the Security Instruments or the other Loan Documents; (ii) impair the right of
Lender to name Borrower as a party defendant in any action or suit for judicial
foreclosure and sale under the Security Instruments; (iii) affect the validity
or enforceability of any indemnity (including, without limitation, the
Environmental Indemnity), guaranty (including, without limitation, the
Guaranty), master lease or similar instrument made in connection with this
Agreement, the Note, the Security Instruments, or the other Loan Documents;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignment of Leases; (vi) impair the right of
Lender to enforce the provisions of Section 10.2 of the Security Instruments or
Sections 4.1.8, 4.1.28, 5.1.9 and 5.2.8 hereof; or (vii) impair the right of
Lender to obtain a deficiency judgment or other judgment on the Note against
Borrower if necessary to (A) preserve or enforce its rights and remedies against
any Individual Property or (B) obtain any Insurance Proceeds or Awards to which
Lender would otherwise be entitled under the terms of this Agreement or the
Security Instruments; provided however, Lender shall only enforce such judgment
to the extent of the Insurance Proceeds and/or Awards.

 

(b) Notwithstanding the provisions of this Section 9.4 to the contrary, Borrower
shall be personally liable to Lender for the Losses it incurs due to: (i) fraud
or intentional misrepresentation in connection with the execution and the
delivery of this Agreement, the Note, the Security Instrument, or the other Loan
Documents; (ii) Borrower’s misappropriation or intentional misapplication of
Rents received by Borrower after the occurrence and during the continuance of an
Event of Default; (iii) Borrower’s misappropriation or intentional
misapplication of security deposits or Rents collected more than thirty
(30) days in advance; (iv) Borrower’s misappropriation or intentional
misapplication of Insurance Proceeds or Awards; (v) Borrower’s failure to pay
Taxes, Other Charges (except to the extent that sums sufficient to pay such
amounts have been deposited in escrow with Lender pursuant to the terms of
Section 7.2 hereof), and charges for labor or materials or other charges that
can create Liens on the Properties (except to the extent that there is
insufficient cash flow from the operation of the Property); (vi) Borrower’s
failure to return or to reimburse Lender for all Personal Property taken from
any Properties by or on behalf of Borrower (other than Personal Property that is
obsolete or removed or disposed in the ordinary course of business of owning and
operating the

 

- 133 -



--------------------------------------------------------------------------------

Property) and not replaced with Personal Property of the same utility and of the
same or greater value; (vii) any act of intentional waste or arson by Borrower,
Principal, or any Affiliate thereof or Guarantor; (viii) [intentionally
deleted]; (ix) Borrower’s failure to comply with the provisions of
Section 5.1.10 hereof (provided Borrower shall have an additional ten (10) days
after written notice of such failure to deliver the required financial
statements or reports pursuant to Section 5.1.10 hereof before recourse is
sought); (x) Borrower’s failure to comply with the provisions of Sections 4.1.39
or 5.1.19 of this Agreement; (xi) Borrower’s or Principal’s default under
Section 4.1.35 hereof; or (xii) Operating Tenant’s or Principal’s (as defined in
the Subordination and Attornment Agreement) default under Section 11 of the
Subordination and Attornment Agreement.

 

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in Subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect (i) in the event of Borrower’s
default under Section 5.2.10 hereof or Article 7 of the Security Instruments,
(ii) if any Individual Property or any part thereof shall become an asset in
(A) a voluntary bankruptcy or insolvency proceeding or (B) an involuntary
bankruptcy or insolvency proceeding commenced by any Person (other than Lender)
and Borrower fails to use its commercially reasonable efforts to obtain a
dismissal of such proceedings.

 

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Security Instruments or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Security Instruments and the other Loan Documents.

 

Section 9.5 Reserved.

 

Section 9.6 Contributions and Waivers.

 

(a) As a result of the transactions contemplated by this Agreement, each
Borrower will benefit, directly and indirectly, from each Borrower’s obligation
to pay the Debt and perform its Obligations and in consideration therefore each
Borrower desires to enter into an allocation and contribution agreement among
themselves as set forth in this Section 9.6 to allocate such benefits among
themselves and to provide a fair and equitable agreement to make contributions
among each of the Borrowers in the event any payment is made by any individual
Borrower hereunder to Lender (such payment being referred to herein as a
“Contribution,” and for purposes of this Section 9.6, includes any exercise of
recourse by Lender against any Collateral of a Borrower and application of
proceeds of such Collateral in satisfaction of such Borrower’s obligations, to
Lender under the Loan Documents).

 

(b) Each Borrower shall be liable hereunder with respect to the Obligations only
for such total maximum amount (if any) that would not render its Obligations
hereunder or under any of the Loan Documents subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any State
law.

 

- 134 -



--------------------------------------------------------------------------------

(c) In order to provide for a fair and equitable contribution among Borrowers in
the event that any Contribution is made by an individual Borrower (a “Funding
Borrower”), such Funding Borrower shall be entitled to a reimbursement
Contribution (“Reimbursement Contribution”) from all other Borrowers for all
payments, damages and expenses incurred by that Funding Borrower in discharging
any of the Obligations, in the manner and to the extent set forth in this
Section 9.6.

 

(d) For purposes hereof, the “Benefit Amount” of any individual Borrower as of
any date of determination shall be the net value of the benefits to such
Borrower and its Affiliates from extensions of credit made by Lender to (a) such
Borrower and (b) to the other Borrowers hereunder and the Loan Documents to the
extent such other Borrowers have guaranteed or mortgaged their Properties to
secure the Obligations of such Borrower to Lender.

 

(e) Each Borrower shall be liable to a Funding Borrower in an amount equal to
the greater of (A) the (i) ratio of the Benefit Amount of such Borrower to the
total amount of Obligations, multiplied by (ii) the amount of Obligations paid
by such Funding Borrower, or (B) ninety-five percent (95%) of the excess of the
fair saleable value of the property of such Borrower over the total liabilities
of such Borrower (including the maximum amount reasonably expected to become due
in respect of contingent liabilities) determined as of the date on which the
payment made by a Funding Borrower is deemed made for purposes hereof (giving
effect to all payments made by other Funding Borrowers as of such date in a
manner to maximize the amount of such Contributions).

 

(f) In the event that at any time there exists more than one Funding Borrower
with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from other Borrowers pursuant
hereto shall be allocated among such Funding Borrowers in proportion to the
total amount of the Contribution made for or on account of the other Borrowers
by each such Funding Borrower pursuant to the Applicable Contribution. In the
event that at any time any Borrower pays an amount hereunder in excess of the
amount calculated pursuant to this Section 9.6 above, that Borrower shall be
deemed to be a Funding Borrower to the extent of such excess and shall be
entitled to a Reimbursement Contribution from the other Borrowers in accordance
with the provisions of this Section.

 

(g) Each Borrower acknowledges that the right to Reimbursement Contribution
hereunder shall constitute an asset in favor of Borrower to which such
Reimbursement Contribution is owing.

 

(h) No Reimbursement Contribution payments payable by a Borrower pursuant to the
terms of this Section 9.6 shall be paid until all amounts then due and payable
by all of Borrowers to Lender, pursuant to the terms of the Loan Documents, are
paid in full in Cash. Nothing contained in this Section 9.6 shall limit or
affect in any way the Obligations of any Borrower to Lender under this Note or
any other Loan Documents.

 

- 135 -



--------------------------------------------------------------------------------

(i) Each Borrower waives, to the extent permitted by Applicable Law:

 

(A) any right to require Lender to proceed against any other Borrower or any
other person or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy in Lender’s power before proceeding against
Borrower;

 

(B) the defense of the statute of limitations in any action against any other
Borrower or for the collection of any indebtedness or the performance of any
obligation under the Loan;

 

(C) any defense based upon any legal disability or other defense of any other
Borrower, any Guarantor of any other person or by reason of the cessation or
limitation of the liability of any other Borrower or any Guarantor from any
cause other than full payment of all sums payable under the Note, this Agreement
and any of the other Loan Documents;

 

(D) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any other Borrower
or any principal of any other Borrower or any defect in the formation of any
other Borrower or any principal of any other Borrower;

 

(E) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

 

(F) any defense based upon any failure by Lender to obtain collateral for the
indebtedness or failure by Lender to perfect a lien on any collateral;

 

(G) presentment, demand, protest and notice of any kind;

 

(H) any defense based upon any failure of Lender to give notice of sale or other
disposition of any collateral to any other Borrower or to any other person or
entity or any defect in any notice that may be given in connection with any sale
or disposition of any collateral;

 

(I) any defense based upon any failure of Lender to comply with Applicable Laws
in connection with the sale or other disposition of any collateral, including,
without limitation, any failure of Lender to conduct a commercially reasonable
sale or other disposition of any collateral;

 

(J) any defense based upon any election by Lender, in any bankruptcy proceeding,
of the application or non-application of Section 1111(6)(2) of the Bankruptcy
Code or any successor statute;

 

(K) any defense based upon any use of cash collateral under Section 363 of the
Bankruptcy Code;

 

- 136 -



--------------------------------------------------------------------------------

(L) any defense based upon any agreement or stipulation entered into by Lender
with respect to the provision of adequate protection in any bankruptcy
proceeding;

 

(M) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Bankruptcy Code;

 

(N) any defense based upon the avoidance of any security interest in favor of
Lender for any reason;

 

(O) any defense based upon any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding,
including any discharge of, or bar or stay against collecting, all or any of the
obligations evidenced by the Note or owing under any of the Loan Documents; and

 

(P) any defense or benefit based upon Borrower’s, or any other party’s,
resignation of the portion of any obligation secured by the applicable Security
Instruments to be satisfied by any payment from any other Borrower or any such
party.

 

(j) Each Borrower waives, to the extent permitted by Applicable Law:

 

(A) all rights and defenses arising out of an election of remedies by Lender
even though the election of remedies, such as nonjudicial foreclosure with
respect to security for the Loan or any other amounts owing under the Loan
Documents, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Borrower;

 

(B) all rights and defenses that Borrower may have because any of the Debt is
secured by real property. This means, among other things: (i) Lender may collect
from Borrower without first foreclosing on any real or personal property
collateral pledged by any other Borrower, (ii) if Lender forecloses on any real
property collateral pledged by any other Borrower, (a) the amount of the Debt
may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price,
(b) Lender may collect from Borrower even if any other Borrower, by foreclosing
on the real property collateral, has destroyed any right Borrower may have to
collect from any other Borrower. This is an unconditional and irrevocable waiver
of any rights and defenses Borrower may have because any of the Debt is secured
by real property;

 

(C) any claim or other right which Borrower might now have or hereafter acquire
against any other Borrower or any other person that arises from the existence or
performance of any obligations under the Note, this Agreement, the Security
Instruments or the other Loan Documents, including, without limitation, any of
the following: (i) any

 

- 137 -



--------------------------------------------------------------------------------

right of subrogation, reimbursement, exoneration, contribution, or
indemnification; or (ii) any right to participate in any claim or remedy of
Lender against any other Borrower or any collateral security therefor, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law;

 

(D) If any Borrower owns an Individual Property in the State of California, any
rights of Borrowers of subrogation, reimbursement, indemnification, and/or
contribution against any other Borrower or any other person or entity, and any
other rights and defenses that are or may become available to any Borrower or
any other person or entity by reasons of Sections 2787-2855, inclusive of the
California Civil Code;

 

(E) If any Borrower owns an Individual Property in the State of California, any
rights or defenses that may be available by reason of any election of remedies
by any Borrower (including, without limitation, any such election which in any
manner impairs, effects, reduces, releases, destroys or extinguishes any
Borrower’s subrogation rights, rights to proceed against any other Borrower for
reimbursement, or any other rights of Borrowers to proceed against any other
person, entity or security, including but not limited to any defense based upon
an election of remedies by any Borrower under the provisions of Section 580(d)
of the California Code of Civil Procedure or any similar law of California or of
any other State or of the United Sates); and

 

(F) If any Borrower owns an Individual Property in the State of California, any
rights or defenses Borrowers may have because the Obligations are secured by
real property or any estate for years. These rights or defenses include, but are
not limited to, any rights or defenses that are based upon, directly or
indirectly, the application of Section 580(a), Section 580(b), Section 580(d) or
Section 726 of the California Code of Civil Procedure to the Obligations.

 

Section 9.7 Syndication

 

9.7.1 Syndication.

 

The provisions of this Section 9.7 shall only apply in the event that the Loan
is syndicated in accordance with the provisions of this Section 9.7 set forth
below.

 

9.7.2 Sale of Loan, Co-Lenders, Participations and Servicing.

 

(a) Lender and any Co-Lender may, at their option, without Borrower’s consent
(but with notice to Borrower), sell with novation all or any part of their
right, title and interest in, and to, and under the Loan (the “Syndication”), to
one or more additional lenders (each a “Co-Lender”). Each additional Co-Lender
shall enter into an assignment and assumption agreement (the “Assignment and
Assumption”) assigning a portion of Lender’s or Co-Lender’s rights and
obligations under the Loan, and pursuant to which the

 

- 138 -



--------------------------------------------------------------------------------

additional Co-Lender accepts such assignment and assumes the assigned
obligations (a “Pro Rata Share of the Loan”). From and after the effective date
specified in the Assignment and Assumption (i) each Co-Lender shall be a party
hereto and to each Loan Document to the extent of the applicable percentage or
percentages set forth in the Assignment and Assumption and, except as specified
otherwise herein, shall succeed to the rights and obligations of Lender and the
Co-Lenders hereunder and thereunder in respect of the Loan, and (ii) Lender, as
lender and each Co-Lender, as applicable, shall, to the extent such rights and
obligations have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights and be released from its obligations hereunder and under
the Loan Documents.

 

(b) The liabilities of Lender and each of the Co-Lenders shall be several and
not joint, and Lender’s and each Co-Lender’s obligations to Borrower under this
Agreement shall be reduced by the amount of each such Assignment and Assumption.
Neither Lender nor any Co-Lender shall be responsible for the obligations of any
other Co-Lender. Lender and each Co-Lender shall be liable to Borrower only for
their respective proportionate shares of the Loan. If for any reason any of the
Co-Lenders shall fail or refuse to abide by their obligations under this
Agreement, Lender and the other Co-Lenders shall not be relieved of their
obligations, if any, hereunder, including their obligations to make their pro
rata share of any advance; notwithstanding the foregoing, Lender and the
Co-Lenders shall have the right, but not the obligation, at their sole option,
to make the defaulting Co- Lender’s pro rata share of such advance pursuant to
the Co-Lending Agreement.

 

(c) Borrower agrees that it shall, in connection with any sale of all or any
portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 5.1.10 and 5.1.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan.

 

(d) Lender (or an Affiliate of Lender) shall act as administrative agent for
itself and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to this Section 9.7. Borrower acknowledges that Lender, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as Lender and as agent for
itself and the Co-Lenders subject to the terms of the Co-Lending Agreement.
Lender acknowledges that Lender, as Agent, shall retain the exclusive right to
grant approvals and give consents with respect to the operating budgets required
to be delivered hereunder and with respect to matters concerning the
establishment and administration of the Lockbox Account and the other Accounts.
Except as otherwise provided herein, Borrower shall have no obligation to
recognize or deal directly with any Co-Lender, and no Co-Lender shall have any
right to deal directly with Borrower with respect to the rights, benefits and
obligations of Borrower under this Agreement, the Loan Documents or any one or
more documents or instruments in respect thereof. Borrower may rely conclusively
on the actions of Lender as Agent to bind Lender and the Co-Lenders,
notwithstanding that the particular action in question may, pursuant to this
Agreement or the Co-Lending Agreement be subject to the

 

- 139 -



--------------------------------------------------------------------------------

consent or direction of some or all of the Co-Lenders. Lender may resign as
Agent of the Co-Lenders, in its sole discretion, or if required to by the
Co-Lenders in accordance with the term of the Co-Lending Agreement, in each case
without the consent of Borrower. Upon any such resignation, a successor Agent
shall be determined pursuant to the terms of the Co-Lending Agreement. The term
Agent shall mean any successor Agent.

 

(e) Notwithstanding any provision to the contrary in this Agreement, the Agent
shall not have any duties or responsibilities except those expressly set forth
herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.

 

(f) Except to the extent its obligations hereunder and its interest in the Loan
have been assigned pursuant to one or more Assignments and Assumption, Lender,
as Agent, shall have the same rights and powers under this Agreement as any
other Co-Lender and may exercise the same as though it were not Agent,
respectively. The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include Lender in its individual capacity. Lender and the
other Co-Lenders and their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, or any Affiliate of Borrower and any Person who may
do business with or own securities of Borrower or any Affiliate of Borrower, all
as if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.

 

(g) If required by any Co-Lender, each Borrower hereby agrees to execute
supplemental notes in the principal amount of such Co-Lender’s pro rata share of
the Loan substantially in the form of the Note, and such supplemental note shall
(i) be payable to order of such Co-Lender, (ii) be dated as of the Closing Date,
and (iii) mature on the Maturity Date. Such supplemental note shall provide that
it evidences a portion of the existing indebtedness hereunder and under the Note
and not any new or additional indebtedness of Borrower. The term “Note” as used
in this Agreement and in all the other Loan Documents shall include all such
supplemental notes.

 

(h) Lender, as Agent, shall maintain at its domestic lending office or at such
other location as Lender, as Agent, shall designate in writing to each Co-Lender
and Borrower a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan and
the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Lender, as Agent, and the
Co-Lenders may treat each person or entity whose name is recorded in the
Register as a Co-Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection and copying by Borrower or any
Co-Lender during normal business hours upon reasonable prior notice to the
Agent. A Co-Lender may change its address and its agent for service of process
upon written notice to Lender, as Agent, which notice shall only be effective
upon actual receipt by Lender, as Agent, which receipt will be acknowledged by
Lender, as Agent, upon request.

 

- 140 -



--------------------------------------------------------------------------------

(i) Notwithstanding anything herein to the contrary, any financial institution
or other entity may be sold a participation interest in the Loan by Lender or
any Co-Lender without Borrower’s consent (such financial institution or entity,
a “Participant”) (x) if such sale is without novation and (y) if the other
conditions set forth in this paragraph are met. No Participant shall be
considered a Co-Lender hereunder or under the Note or the Loan Documents. No
Participant shall have any rights under this Agreement, the Note or any of the
Loan Documents and the Participant’s rights in respect of such participation
shall be solely against Lender or Co-Lender, as the case may be, as set forth in
the participation agreement executed by and between Lender or Co-Lender, as the
case may be, and such Participant. No participation shall relieve Lender or
Co-Lender, as the case may be, from its obligations hereunder or under the Note
or the Loan Documents and Lender or Co- Lender, as the case may be, shall remain
solely responsible for the performance of its obligations hereunder.

 

(j) Notwithstanding any other provision set forth in this Agreement, Lender or
any Co-Lender may at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation, amounts owing
to it in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System), provided that no such
security interest or the exercise by the secured party of any of its rights
thereunder shall release Lender or Co-Lender from its funding obligations
hereunder.

 

9.7.3 Cooperation in Syndication.

 

(a) Borrower and Guarantor agree to assist Lender in completing a Syndication
satisfactory to Lender. Such assistance shall include (i) direct contact between
senior management and advisors of Borrower and the proposed Co-Lenders,
(ii) assistance in the preparation of a confidential information memorandum and
other marketing materials to be used in connection with the Syndication,
(iii) the hosting, with Lender, of one or more meetings of prospective
Co-Lenders or with the Rating Agencies, (iv) the delivery of appraisals
satisfactory to Lender if required, and (v) working with Lender to procure a
rating for the Loan by the Rating Agencies.

 

(b) Lender shall manage all aspects of the Syndication of the Loan, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be accepted, which institutions
will participate, the allocations of the commitments among the Co-Lenders and
the amount and distribution of fees among the Co-Lenders. To assist Lender in
its Syndication efforts, Borrower and Guarantor agree promptly to prepare and
provide to Lender all information with respect to Borrower, Manager, Guarantor,
Principal, Operating Tenant, and the Properties contemplated hereby, including
all financial information and projections (the “Projections”), as Lender may
reasonably request in connection with the Syndication of the Loan. Borrower
hereby represents and covenants that (i) all information other than the
Projections (the “Information”) that has been or will be made available to
Lender by Borrower or any of their representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to

 

- 141 -



--------------------------------------------------------------------------------

make the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (ii) the Projections that
have been or will be made available to Lender by Borrower or any of their
representatives have been or will be prepared in good faith based upon
reasonable assumptions. Borrower understands that in arranging and syndicating
the Loan, Lender, the Co-Lenders and, if applicable, the Rating Agencies, may
use and rely on the Information and Projections without independent verification
thereof.

 

(c) If required in connection with the Syndication, Borrower and Guarantor
hereby agrees to:

 

(i) amend the Loan Documents to give Lender the right, at Borrower’s sole cost
and expense, to have one or more of the Properties reappraised on an annual
basis;

 

(ii) deliver updated financial and operating statements and other information
reasonably required by Lender to facilitate the Syndication;

 

(iii) deliver reliance letters reasonably satisfactory to Lender with respect to
the environmental assessments and reports delivered to Lender prior to the
Closing Date, which will run to Lender and its successors and assigns; and

 

(iv) execute modifications to the Loan Documents required by the Co- Lenders,
provided that such modification will not (except as set forth in (v) and
(vi) below) change any material or economic terms of the Loan Documents, or
otherwise materially increase the obligations or materially decrease the rights
of Borrower pursuant to the Loan Documents;

 

(v) if Lender elects, in its sole discretion, prior to or upon a Syndication, to
split the Loan into two or more parts, or the Note into multiple component notes
or tranches which may have different interest rates, principal amounts, payment
priorities, and maturities, Borrower agrees to cooperate with Lender in
connection with the foregoing and to execute the required modifications and
amendments to the Note, this Agreement and the Loan Documents and to provide
opinions necessary to effectuate the same. Such Notes or components may be
assigned different interest rates, so long as the initial weighted average of
such interest rates does not exceed the Applicable Interest Rate; and

 

(vi) execute modifications to the Loan Documents changing the interest rate for
the Loan and the Mezzanine Loan, provided that the initial weighted average of
the interest rate spreads for the Loan and the Mezzanine Loan after such
modification shall not exceed the weighted average of the interest rate spreads
for the Loan and the Mezzanine Loan immediately prior to such modification and
the scheduled amortization payments after such modification will not exceed the
Scheduled Amortization Payments due under the Loan Agreement and Mezzanine Loan
Agreement immediately prior to such modification. The Borrower shall also
provide opinions and title insurance reasonably necessary to effectuate the
same.

 

- 142 -



--------------------------------------------------------------------------------

All third party costs and expenses and out-of-pocket expenses incurred by Lender
in connection with this Section 9.7.3 and the Syndication shall be paid by
Lender (except as otherwise expressly set forth herein). These shall include,
but not be limited to, fees and disbursements of legal counsel, accountants, and
other professionals retained by Lender and fees and expenses incurred for
producing any offering documents or any other materials (including travel by
Lender and its agents, design, printing, photograph and documents production
costs). Solely for the purposes of this Section 9.7.3, Lender shall reimburse
Borrower for all of its reasonable out-of-pocket costs and expenses, including
the reasonable out-of-pocket fees and expenses of Borrower’s counsel in excess
of $25,000 (it being understood that Borrower shall be responsible for paying up
to $25,000 of such costs, fees and expenses), that Borrower incurs in connection
with complying with a request made by Lender under this Section 9.7.3 in
connection with a Syndication. Upon Lender’s request, Borrower shall deliver to
Lender such evidence required by Lender demonstrating that Borrower has incurred
such out-of-pocket costs, fees and expenses, including, delivery of bills and
invoices reflecting such fees, costs and expenses. Notwithstanding the
foregoing, the provisions of this paragraph shall in no way limit or affect any
Borrower obligation to pay any costs expressly required to be paid by Borrower
pursuant to any other Sections of this Agreement.

 

9.7.4 Payment of Agent’s, and Co-Lender’s Expenses, Indemnity, etc. Borrower and
Guarantor shall:

 

(a) whether or not the transactions contemplated in this Section 9.7 are
consummated, pay all reasonable out-of-pocket costs and expenses (A) of Agent’s
counsel fees and expenses relating to the negotiation, preparation, execution
and delivery of the Note, this Agreement, the Security Instruments, and the
other Loan Documents and the documents and instruments referred to therein, the
creation, perfection or protection of Lender’s and Co-Lender’s liens on the
Properties (including, without limitation, fees and expenses for title
insurance, property inspections, appraisals, if required for Syndication,
surveys, lien searches, filing and recording fees, and escrow fees and
expenses), and any amendment, waiver or consent relating to any of the Loan
Documents including releases, (but Agent and the Co-Lender’s shall pay their own
respective counsel fees) and (B) of Agent and Co-Lenders in connection with the
preservation of rights under, any amendment, waiver or consent relating to, and
enforcement of, the Loan Documents and the documents and instruments referred to
therein or in connection with any restructuring or rescheduling of the
Obligations (including, without limitation, the reasonable fees and
disbursements of counsel for Agent and the Co-Lenders);

 

(b) pay, and hold Agent and each Co-Lender harmless from and against, any and
all present and future stamp, excise and other similar taxes with respect to the
foregoing matters and hold Agent and each Co-Lender harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to Agent or such Co-Lender) to pay such
taxes; and

 

- 143 -



--------------------------------------------------------------------------------

(c) indemnify Agent, (in its capacity as Lender and as Agent), and each Co-
Lender, its officers, directors, employees, representatives and agents and any
persons or entities owned or Controlled by, owning or Controlling, or under
common Control or Affiliated with Agent, Agent, or each Co-Lender (each an
“Indemnitee”) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitee in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
asserted against or incurred by any Indemnitee as a result of, or arising in any
manner out of, or in any way related to or by reason of, (i) the execution,
delivery or performance of any Loan Document by Borrower, (ii) the breach of any
of Borrower’s representations and warranties or of any of Borrower’s
Obligations, (iii) a default under Section 5.2.8 hereof, including, without
limitation, reasonable attorneys’ fees and costs incurred in the investigation,
defense, and settlement of losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA, the Code, any State statute or
other similar law that may be required, and (iv) the exercise by Agent and the
Co-Lenders of their rights and remedies (including, without limitation,
foreclosure) under any Loan Documents, but excluding, as to any Indemnitee, any
such losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs or disbursements incurred solely by reason of
the gross negligence or willful misconduct of such Indemnitee as finally
determined by a court of competent jurisdiction (collectively, “Indemnified
Liabilities”). Borrower and Guarantor further agree that, without Agent’s or the
Co-Lenders’ prior written consent, it will not enter into any settlement of a
lawsuit, claim or other proceeding arising or relating to any Indemnified
Liability unless such settlement includes an explicit and unconditional release
from the party bringing such lawsuit, claim or other proceeding of each
Indemnitee. Borrower’s and Guarantor’s obligations under this Section shall
survive the termination of this Agreement and the payment of the Obligations.
Borrower and Guarantor shall have the right to undertake, conduct and control
through counsel of its own choosing (which counsel shall be acceptable to the
Indemnitee acting reasonably), the conduct and settlement of the Indemnified
Liabilities, and the Indemnitee shall cooperate with Borrower and Guarantor in
connection therewith; provided that Borrower and Guarantor shall permit the
Indemnitee to participate in such conduct and settlement through counsel chosen
by the Indemnitee, but reasonable fees and expenses of such counsel shall be
borne by the Indemnitee. Notwithstanding the foregoing, the Indemnitee shall
have the right to employ its own counsel, and the reasonable fees and expenses
of such counsel shall be at Borrower’s and Guarantor’s cost and expense if the
Indemnitee reasonably determines that (i) Borrower’s and Guarantor’s counsel is
not adequately defending any claim or proceeding in a manner reasonably
acceptable to Indemnitee or (ii) the interests of Borrower and Guarantor and the
Indemnitee have become adverse in any such claim or course of action; provided,
however Borrower, in such event, shall only be liable for the reasonable legal
expenses of one counsel for all such Indemnitees. None of Borrower, Guarantor or
any Indemnitee

 

- 144 -



--------------------------------------------------------------------------------

shall be liable for any settlement of any Indemnified Liability effected without
its prior written consent, such consent not to be unreasonably withheld. No
Indemnitee shall be liable for any indirect or consequential damages in
connection with its activities related to the Loan, the Securitization or the
Syndication.

 

9.7.5 Limitation of Liability.

 

No claim may be made by Borrower, or any other Person against Agent, or any
Co-Lenders or the Affiliates, directors, officers, employees, attorneys or agent
of any of such Persons for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or any act, omission or event occurring in connection therewith; and
Borrower hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

 

9.7.6 No Joint Venture.

 

Notwithstanding anything to the contrary herein contained, neither Agent, nor
any Co-Lender by entering into this Agreement or by taking any action pursuant
hereto, will be deemed a partner or joint venturer with Borrower.

 

9.7.7 Voting Rights of Co-Lenders.

 

Borrower acknowledges that the Co-Lending Agreement may contain provisions which
require that amendments, waivers, extensions, modifications, and other decisions
with respect to the Loan Documents shall require the approval of all or a number
of the Co-Lenders holding in the aggregate a specified percentage of the Loan or
any one or more Co-Lenders that are specifically affected by such amendment,
waiver, extension, modification or other decision.

 

Section 9.8 Reallocation of Loan Amounts.

 

Lender, without in any way limiting its other rights hereunder, in its sole and
absolute discretion, shall have the right, at any time prior to a Securitization
or a Syndication, to reallocate the amount of the Loan and the Mezzanine Loan
and/or adjust the interest rate rates thereon provided that (i) the aggregate
principal amount of the Loan and the Mezzanine Loan immediately following such
reallocation shall equal the outstanding principal balance of the Loan and the
Mezzanine Loan immediately prior to such reallocation, (ii) the aggregate
Scheduled Amortization Payments immediately following such reallocation shall
not exceed the aggregate Scheduled Amortization Payments immediately prior to
the reallocation, and (iii) the weighted average interest rate of the Note and
the Mezzanine Note immediately following such reallocation shall equal the
initial weighted average interest rate which was applicable to the Note and the
Mezzanine Note immediately prior to such reallocation. Borrower shall cooperate
with all reasonable requests of Lender in order to reallocate the amount of the
Loan and the Mezzanine Loan and shall execute and deliver such documents as
shall reasonably be required by Lender in connection therewith, including,
without limitation, amendments to the Loan Documents and the Mezzanine Loan
Documents, and endorsements to the Title Policy and the UCC title insurance
policy, all in form and substance reasonably satisfactory to Lender. Lender
shall pay all costs and expenses in connection such reallocation pursuant to
this Section 9.8,

 

- 145 -



--------------------------------------------------------------------------------

except that Borrower shall pay the costs and expenses of its legal counsel and
the costs of any additional title insurance and UCC insurance premiums and any
additional mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any amendments of the Loan Documents
or the Mezzanine Loan Documents in connection with the reallocation.

 

X. MISCELLANEOUS

 

Section 10.1 Survival.

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 10.2 Lender’s Discretion.

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 10.3 Governing Law.

 

(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS), PROVIDED HOWEVER, THAT WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED BY THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE
OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF
THE STATE WHERE EACH INDIVIDUAL PROPERTY IS LOCATED SHALL APPLY.

 

(b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE

 

- 146 -



--------------------------------------------------------------------------------

BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME
TO THE LAYING ON VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY
SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS INSTRUMENT WILL
BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN ACTION OR PROCEEDING WITH RESPECT
HERETO IN ANY OTHER JURISDICTION.

 

Section 10.4 Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 10.5 Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 10.6 Notices.

 

All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person or by facsimile
transmission with receipt acknowledged by the recipient thereof and confirmed by
telephone by sender, (ii) one (1) Business Day after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

- 147 -



--------------------------------------------------------------------------------

If to Borrower:    c/o MeriStar Hospitality Corporation      4501 N. Fairfax
Drive, Suite 500      Arlington, Virginia 22203      Attention: Jerome J.
Kraisinger, Esq. (General Counsel)      Facsimile No.: (703) 812-7235 With a
copy to:    Latham & Watkins LLP      885 Third Avenue, Suite 1000      New
York, New York 10022-4834      Attention: James I. Hisiger      Facsimile No.:
(212) 751-4864 If to Lender /Agent:    Lehman Brothers Bank, FSB     

c/o Lehman Brothers Holdings

399 Park Avenue

     New York, New York 10022     

Attention: Jeffrey Peltier

Facsimile No.: (212) 758-3128

With a copy to:    Lehman Brothers Bank, FSB     

c/o Lehman Brothers Holdings

399 Park Avenue

     New York, New York 10022     

Attention: Gary Taylor

Facsimile No.: (646) 758-2256

     and      Thacher Proffitt & Wood LLP      Two World Financial Center     
New York, New York 10281      Attention: Mitchell G. Williams, Esq.     
Facsimile No.: (212) 912-7751 With a copy of all notices,   
_______________________ certificates, and other    _______________________
information under Section    _______________________ 5.1.10 to:   
_______________________      _______________________      Attention:
_______________________      Facsimile No.: _______________________

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

- 148 -



--------------------------------------------------------------------------------

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

Section 10.7 Trial by Jury.

 

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 10.8 Headings.

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 10.9 Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 10.10 Preferences.

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.

 

Section 10.11 Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except

 

- 149 -



--------------------------------------------------------------------------------

with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to Borrower.

 

Section 10.12 Remedies of Borrower.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

Section 10.13 Expenses; Indemnity.

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days of receipt of written notice from Lender
for all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Properties); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Properties, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Properties or in connection with any

 

- 150 -



--------------------------------------------------------------------------------

refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender. Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Lockbox Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Additional Indemnified Liabilities”); provided, however,
that Borrower shall not have any obligation to Lender hereunder to the extent
that such Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under Applicable Law
to the payment and satisfaction of all Additional Indemnified Liabilities
incurred by Lender.

 

(c) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless Lender and the Indemnified Parties from and against
any and all losses (including, without limitation, reasonable attorneys’ fees
and costs incurred in the investigation, defense, and settlement of losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA, the Code, any State statute or other similar law that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 4.1.8 or 5.2.8 hereof.

 

(d) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for any fees and expenses incurred by any Rating Agency in
connection with any consent, approval, waiver or confirmation obtained from such
Rating Agency pursuant to the terms and conditions of this Agreement or any
other Loan Document and Lender shall be entitled to require payment of such fees
and expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14 Schedules and Exhibits Incorporated.

 

The Schedules and Exhibits annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

- 151 -



--------------------------------------------------------------------------------

Section 10.15 Offsets, Counterclaims and Defenses.

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender or
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17 Publicity.

 

All news releases, publicity or advertising by Borrower or their Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, Lehman,
or any of their Affiliates shall be subject to the prior written approval of
Lender, which shall not be unreasonably withheld. All news releases, publicity
or advertising by Lender or its Affiliates (other than in connection with a
Securitization or a Syndication) through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Borrower, or any of their Affiliates shall be subject to the prior
written approval of Borrower or Guarantor, which shall not be unreasonably
withheld. Notwithstanding the foregoing, disclosure required by any federal or
State securities laws, rules or regulations, as determined by Borrower’s or
Lender’s counsel, respectively, shall not be subject to the prior written
approval of Lender or Borrower, as applicable.

 

- 152 -



--------------------------------------------------------------------------------

Section 10.18 Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets.

 

(a) Borrower acknowledges that Lender has made the Loan to Borrower upon the
security of its collective interest in the Properties and in reliance upon the
aggregate of the Properties taken together being of greater value as collateral
security than the sum of each Individual Property taken separately. Borrower
agrees that the Security Instruments are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Security Instruments shall constitute an Event of Default under each of the
other Security Instruments which secure the Note; (ii) an Event of Default under
the Note or this Agreement shall constitute an Event of Default under each
Security Instrument; (iii) each Security Instrument shall constitute security
for the Note as if a single blanket lien were placed on all of the Properties as
security for the Note; and (iv) such cross-collateralization shall in no event
be deemed to constitute a fraudulent conveyance.

 

(b) To the fullest extent permitted by Applicable Law, Borrower, for itself and
its successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consents to and authorizes,
at the option of Lender, the foreclosure and sale either separately or together
of any combination of the Properties.

 

Section 10.19 Waiver of Counterclaim.

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

Section 10.20 Conflict; Construction of Documents; Reliance.

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any

 

- 153 -



--------------------------------------------------------------------------------

statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any equity interest any of them may acquire in Borrower, and Borrower
hereby irrevocably waives the right to raise any defense or take any action on
the basis of the foregoing with respect to Lender’s exercise of any such rights
or remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21 Brokers and Financial Advisors.

 

Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

 

Section 10.22 Prior Agreements.

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

 

[NO FURTHER TEXT ON THIS PAGE]

 

- 154 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

BORROWER:

EQUISTAR IRVINE COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

CAPSTAR SACRAMENTO COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

MERISTAR DEL REY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

CAPSTAR SAN FRANCISCO COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

MERISTAR GRAND RAPIDS SPE, LLC,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory



--------------------------------------------------------------------------------

CAPSTAR ENGLEWOOD COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

EQUISTAR COLORADO COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

CAPSTAR LAFAYETTE COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

EQUISTAR SOMERSET COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

CAPSTAR ALBUQUERQUE COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory



--------------------------------------------------------------------------------

EQUISTAR CHARLOTTE COMPANY, L.L.C.,

a Delaware limited liability company

   

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

EQUISTAR ARLINGTON PARTNERS, L.P.,

a Delaware limited partnership

By:

  MeriStar SPE LLC, a Delaware limited liability company, its general partner  
 

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

MERISTAR WEST LOOP, L.P.,

a Delaware limited partnership

   

By:

  MeriStar SPE LLC, a Delaware limited liability company, its general partner  
 

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory

CAPSTAR WESTCHASE PARTNERS, L.P.,

a Delaware limited partnership

By:

  Westchase SPE LLC, a Delaware limited liability company, its general partner  
 

By:

 

/s/ Kevin J. Welch

       

Name: Kevin J. Welch

       

Title:    Authorized Signatory



--------------------------------------------------------------------------------

MADISON MOTEL ASSOCIATES, LLP.,

a Wisconsin limited liability partnership

By:

  MeriStar SPE LLC, a Delaware limited liability company, its managing partner  
 

By:

  /s/ Kevin J. Welch        

Name: Kevin J. Welch

       

Title:    Authorized Signatory

BA PARKWAY ASSOCIATES TENANT, LP,

a Delaware limited partnership

By:

  MeriStar PA SPE LLC, a Delaware limited liability company, its general partner
   

By:

  /s/ Kevin J. Welch        

Name: Kevin J. Welch

       

Title:    Authorized Signatory

CAPSTAR AP PARTNERS, L.P.,

a Delaware limited partnership

By:

  MeriStar Austin SPE LLC, a Delaware limited liability company, its general
partner    

By:

  /s/ Kevin J. Welch        

Name: Kevin J. Welch

       

Title:    Authorized Signatory



--------------------------------------------------------------------------------

LENDER:

LEHMAN BROTHERS BANK, FSB, a federal stock savings bank, individually and as
Agent for one or more Co-Lenders

By:

 

/s/ Charlene Thomas

   

Name: Charlene Thomas

   

Title:    Vice President

WITH RESPECT TO SECTIONS 9.1, 9.2, 9.7.3, AND 9.7.4 ONLY: GUARANTOR:

MERISTAR HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:   MeriStar Hospitality Corporation, a Maryland corporation, its general
partner      

By:

  /s/ Donald D. Olinger     Name: Donald D. Olinger     Title:  Authorized
Signatory